Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1001 Page 1 of 127




             EXHIBIT 1


                                 EXHIBIT 1 - PAGE 3
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1002 Page 2 of 127




                         CARMEN FULLER, et al vs.
                       WC ADMINISTRATION, LLC, et al




                               LAURENCE E. GIBBS
                                December 17, 2018




                                    Original File 255572.TXT
                             Min-U-Script® with Word Index

                                 EXHIBIT 1 - PAGE 4
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1003 Page 3 of 127

                                                                                    1


   1    UNITED STATES DISTRICT COURT

   2    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
        --------------------------------------------------x
   3    CARMEN FULLER, an individual; LAURENCE GIBBS,
        an individual; MATTHEW LUTACK, an individual;
   4    BRENT QUICK, an individual; and JESSICA HUENBERG,
        an individual, on behalf of themselves and all
   5    others similarly situated,

   6                             Plaintiffs,

   7            -vs.-

   8    TWC ADMINISTRATION, LLC, a Delaware Limited
        Liability Company and DOES 1 through 10,
   9    inclusive,

  10                             Defendants.

  11    CASE NO. 3:17-cv-01513-DMS-AGS
        --------------------------------------------------x
  12

  13                             1230 Columbia Street
                                 San Diego, California
  14
                                 December 17, 2018
  15                             9:43 a.m.

  16

  17          VIDEOTAPED DEPOSITION OF LAURENCE E. GIBBS,

  18    taken before Renée C. Roberts, CSR No. 6910.

  19

  20

  21

  22

  23              ELLEN GRAUER COURT REPORTING CO., LLC
                    126 East 56th Street, Fifth Floor
  24                    New York, New York 10022
                              212-750-6434
  25                          REF: 255572




                                 EXHIBIT 1 - PAGE 5
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1004 Page 4 of 127

                                                                                    2


   1    A P P E A R A N C E S:

   2

   3    THE MARKHAM LAW FIRM

   4    For Plaintiffs:

   5          750 B Street, Suite 1950

   6          San Diego, California 92101

   7    BY:   MICHAEL MORPHEW

   8          619.399.3995

   9          mmorphew@markham-law.com

  10

  11

  12    KABAT CHAPMAN & OZMER

  13    For Defendants:

  14          515 South Flower Street, 18th Floor

  15          Los Angeles, California 90071

  16    BY:   J. SCOTT CARR

  17          JOSEPH W. OZMER II

  18          213.493.3980

  19          scarr@kcozlaw.com

  20          jozmer@jcozlaw.com

  21

  22

  23

  24

  25




                                 EXHIBIT 1 - PAGE 6
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1005 Page 5 of 127

                                                                                    3


   1    A P P E A R A N C E S: (Cont'd)

   2

   3    KABAT CHAPMAN & OZMER

   4    For Defendants:

   5    BY:   SHAWNA M. MILLER

   6          171 17th Street NW, Suite 1550

   7          Atlanta, Georgia 30363

   8          404.400.7300

   9          smiller@kcozlaw.com

  10

  11

  12    ALSO PRESENT:

  13          MICHAEL DUARTE, VIDEOGRAPHER

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                 EXHIBIT 1 - PAGE 7
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1006 Page 6 of 127

                                                                                61


   1    were supposed to do, any other task you were assigned?

   2         A.    Go through e-mails.           Excuse me.   I think that

   3    was pretty much about it.

   4         Q.    Did you ever see any document from a supervisor,

   5    a manager or any Time Warner Cable document in writing --

   6         A.    Uh-huh.

   7         Q.    -- could be an e-mail even that said that agents

   8    are supposed to come in before the start of their shift

   9    to load their programs?

  10         A.    Not that I recall.

  11         Q.    Did you ever hear that agents were allowed to

  12    clock in 5 minutes before the start of their shift?

  13         A.    Say that again, please.

  14         Q.    Did you ever hear that agents were allowed to

  15    clock in 5 minutes before the start of the shift?                For

  16    instance, when you work at 7:30, it would be okay for you

  17    to clock in at 7:25, to get your programs open --

  18         A.    No.

  19         Q.    -- so you'd be ready to go at 7:30.            You never

  20    heard that?

  21         A.    No.

  22         Q.    Do you recall who the call center manager was

  23    when you were there?

  24         A.    No.

  25         Q.    Do you remember if there was more than one




                                 EXHIBIT 1 - PAGE 8
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1007 Page 7 of 127

                                                                                64


   1         A.    Uh-huh.

   2         Q.    Are you talking about at 4:29, there was a

   3    call -- an escalation call and you'd have to take that

   4    call?

   5         A.    Right.

   6         Q.    And that would make you stay past 4:30?

   7         A.    Yes.

   8         Q.    But you'd still be on the clock then though,

   9    wouldn't you?

  10         A.    Yes.

  11         Q.    Okay.     So that wouldn't -- well, you'd get

  12    overtime, say if you got on that call, you were there

  13    until 4:35 handling the call --

  14         A.    Uh-huh.

  15         Q.    -- that would be 5 minutes of overtime; correct?

  16         A.    Correct.

  17         Q.    All right.      So was there anything else about the

  18    end of the shift that you're claiming was unpaid?                That's

  19    what I'm focusing on.         If we paid you, we're good.         If

  20    you're claiming there's some work you did after the end

  21    of your shift that we didn't pay you for, that's what I'm

  22    focused on now.

  23         A.    No.    Not at the end.

  24         Q.    Okay.     Other than the unpaid overtime, is there

  25    anything else that you understand that's in the case?




                                 EXHIBIT 1 - PAGE 9
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1008 Page 8 of 127

                                                                                66


   1    if you were coming up to your rest break while you were

   2    on a call, you could say okay, here's the code for rest

   3    break --

   4               THE REPORTER:       I'm sorry.     Here's the what?

   5               MR. CARR:     Here's the code for rest break.

   6    BY MR. CARR:

   7         Q.    And that would stop your calls, so that you

   8    could go ahead and take your rest break and you could get

   9    out of the queue?

  10         A.    I can't remember if -- again, if there was codes

  11    or not.

  12         Q.    And did you ever let a supervisor or another

  13    lead say, "Hey, I need to take my rest break.               I'm going

  14    to hop off the queue now"?

  15         A.    I think we were frustrated just because how busy

  16    it was, that we wished we could take a break.

  17         Q.    Did you ever talk to a supervisor or a call

  18    center manager or human resources about, well, I

  19    missed -- I'm missing a rest break, we're busy?

  20         A.    Supervisor from time to time.

  21         Q.    Do you recall any supervisor you spoke to about

  22    that, the name?

  23         A.    The -- Ki.

  24         Q.    Ki.

  25               Jerred?




                                EXHIBIT 1 - PAGE 10
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1009 Page 9 of 127

                                                                                67


   1         A.     Uh-huh.

   2         Q.     "Yes"?

   3         A.     Yes.     Sorry.

   4         Q.     Was Jerred ever the supervisor for the lead

   5    team?

   6         A.     Yes.

   7         Q.     Before or after Ki?

   8         A.     Before.

   9         Q.     And do you recall any response that either of

  10    them gave to the complaint?

  11         A.     I believe Ki said just try to do my best to take

  12    my break.

  13         Q.     Do you remember anything Jerred said about it?

  14         A.     I believe it was kind of the same way.            But he

  15    was more -- I believe more adamant about making sure we

  16    took our breaks.

  17         Q.     Was there ever a time, do you think, where you

  18    might have delayed your break so you could go on break

  19    with a friend of yours, or you needed to make a phone

  20    call at a particular time, something like that?

  21         A.     No.

  22         Q.     Other than not getting a rest break, do you

  23    recall anytime where you took the break later than it was

  24    scheduled for?

  25         A.     Yes.




                                 EXHIBIT 1 - PAGE 11
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1010 Page 10 of 127

                                                                                68


    1         Q.    Do you recall --

    2         A.    Oh.    Recall time?

    3         Q.    Yeah.     How long --

    4         A.    No.    Sorry.

    5         Q.    Like how long after the schedule was it, like a

    6   few minutes, 10 minutes, 15?

    7         A.    It varied.

    8         Q.    Varied.     Okay.

    9               What do you think is the longest you postponed a

   10   rest break or couldn't take the rest break after it was

   11   scheduled?

   12         A.    Half-hour, 40 minutes perhaps.

   13         Q.    And in those situations, it was just -- it

   14   wasn't practical to take it because you had the calls

   15   coming in; correct?

   16         A.    Yes.

   17         Q.    And then --

   18               MR. CARR:     You know what, how long have we been

   19   going?

   20               THE VIDEOGRAPHER:         An hour and 10 minutes.

   21               MR. CARR:     Let's take a break here.

   22               THE VIDEOGRAPHER:         Going off the record.      The

   23   time is 10:53 a.m.

   24               (Recess)

   25               THE VIDEOGRAPHER:         We are back on the record.




                                 EXHIBIT 1 - PAGE 12
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1011 Page 11 of 127

                                                                                  69


    1   The time is 11:02 a.m.

    2   BY MR. CARR:

    3         Q.    All right.     I want to do a couple follow-up

    4   questions about -- we were talking about rest breaks.                 I

    5   just want a couple of follow-up questions on that.

    6         A.    Yes.

    7         Q.    I know you mentioned it to your supervisors.

    8   Did any of your supervisors, either Ki or Mr. Cooper, did

    9   any of them tell you that you could not take a rest break

   10   at all?

   11         A.    No.

   12         Q.    Did you ever speak with human resources about

   13   the rest break issue you mentioned before?

   14         A.    No.

   15         Q.    Now, just going back to when you were talking

   16   about some of the programs you were opening and clocking

   17   in, stuff at the beginning of the day, did you keep any

   18   kind of diary or notes or anything about any of the

   19   specific days that you were having issues with the

   20   computers?

   21         A.    No.

   22         Q.    Was there a process where if you were having an

   23   issue opening a program, were you supposed to complete an

   24   IT ticket for the Information Technology department?

   25         A.    If it was severe, where it wasn't functioning at




                                 EXHIBIT 1 - PAGE 13
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1012 Page 12 of 127

                                                                                  70


    1   all, yes.

    2         Q.    And now let me -- let me ask you now about --

    3   about meal breaks.        All right?           We're talking about meal

    4   breaks now.

    5         A.    Okay.

    6         Q.    And we're just talking about when you were a

    7   lead after you came back from Austin.

    8         A.    Yes.

    9         Q.    Okay.     You would get a schedule and your meal

   10   break would be scheduled on there; correct?

   11         A.    I believe so.       I can't remember, to be honest.

   12         Q.    And it sounds like from now being a supervisor

   13   and lead at Dexcom, you understand that under California

   14   law, you're supposed to have your meal break -- you're

   15   supposed to start your meal break before the end of your

   16   fifth hour of work?

   17         A.    Correct.

   18         Q.    So when you were working the 7:30 a.m. shift --

   19         A.    Uh-huh.

   20         Q.    -- you should have taken your meal break before

   21   12:30 p.m.; correct?

   22         A.    Correct.

   23         Q.    All right.     And just using that as an example,

   24   do you recall that your -- meal breaks were generally

   25   scheduled within -- between 4 and 5 hours of the start of




                                 EXHIBIT 1 - PAGE 14
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1013 Page 13 of 127

                                                                                71


    1   your shift?

    2         A.    I believe so.

    3         Q.    Do you remember any occasion, when you were

    4   working as a lead at Time Warner Cable, where you did not

    5   get a meal break at all?

    6         A.    No.

    7         Q.    Do you remember any occasion at Time Warner

    8   Cable where your meal break didn't start until after

    9   12:30, for example, on the 7:30 to 4:30 shift?

   10         A.    Restate the question, please.

   11         Q.    Sure.

   12               Do you remember any occasion when your meal

   13   break started or you took your meal break, beginning of

   14   it, more than 5 hours after the start of your shift?

   15         A.    Yes.

   16         Q.    And do you recall how many times that happened?

   17         A.    A handful or more.

   18         Q.    And by "handful," I would always think of five

   19   when I think of a handful.

   20         A.    Yes.

   21         Q.    Do you remember any specifics about any of those

   22   circumstances where your meal breaks started after the

   23   fifth hour of your shift?

   24         A.    Being on a very tedious, long escalation.

   25         Q.    And this would be an instance where you would




                                 EXHIBIT 1 - PAGE 15
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1014 Page 14 of 127

                                                                                75


    1         Q.    Did you ever -- when you were working as a lead

    2   at Time Warner Cable, were you aware that you could

    3   possibly get paid a meal penalty payment if you started

    4   your lunch after the fifth hour?

    5         A.    No.

    6         Q.    Did you ever ask a supervisor to be paid a meal

    7   penalty payment?

    8         A.    No.

    9         Q.    Did you ever go to human resources and tell them

   10   your lunch was late, am I entitled to some type of

   11   compensation?

   12         A.    No.

   13         Q.    When did you first learn that this -- the

   14   five-hour rule as I'm going to call it?

   15         A.    I can't remember.

   16         Q.    Did you even -- I mean, did you know that you

   17   were supposed -- when you were working as a lead at Time

   18   Warner Cable, did you know you were supposed to take your

   19   lunch before the end of the fifth hour?

   20         A.    We -- I -- I believe we were told.

   21         Q.    So the supervisors had told you that you're

   22   supposed to take your lunch before the end of the fifth

   23   hour?

   24         A.    I believe so.

   25         Q.    Do you recall being -- getting an adherence




                                 EXHIBIT 1 - PAGE 16
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1015 Page 15 of 127

                                                                                78


    1         Q.    Do you see that?

    2         A.    That I do, yes.

    3         Q.    It says, "The Operations Coordinator Desk works

    4   very hard to make sure that there are enough agents to

    5   handle the predicted call volume at any given time in the

    6   call center.      Your ability to clock in, take breaks, and

    7   end your shift when you are scheduled to do so helps keep

    8   the call center running smoothly."             Do you remember that?

    9         A.    No.   I mean, now that I see it, it looks -- it

   10   looks familiar.

   11         Q.    Do you recall this being part of the scorecard

   12   now that you've seen this?

   13         A.    I remember more of the Quality Monitoring,

   14   Customer Satisfaction Survey, Work Order Accuracy,

   15   Trouble Call Percentage.           Mainly these four here

   16   (indicating).

   17         Q.    Right.    And then but the one -- Schedule

   18   Adherence is under Productivity Performance --

   19         A.    Correct.

   20         Q.    -- metrics; correct?

   21         A.    Correct.

   22         Q.    Do you remember whether your supervisors

   23   emphasized to you, as a lead, you know, you really need

   24   to take your breaks on schedule so we have coverage on --

   25   so we have coverage on the lead desk to field the calls




                                 EXHIBIT 1 - PAGE 17
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1016 Page 16 of 127

                                                                                79


    1   from the agents?        Is that something that seemed important

    2   to them?

    3         A.    Perhaps.     I'm sure at the time that this was

    4   given.

    5         Q.    Okay.     You can put that one aside.

    6         A.    Uh-huh.

    7         Q.    You're not going to like this picture.

    8         A.    Yeah, I know this guy.

    9               MR. CARR:     All right.           Exhibit 16 is entitled

   10   "2013 Performance Evaluation, Review Period 1/1/2013

   11   through 12/31/2013."           And GIBBS 123 through GIBBS 130.

   12               (Exhibit 16 marked)

   13   BY MR. CARR:

   14         Q.    And the reviewer, I think this might help you

   15   remember the name of the supervisor you were thinking of.

   16         A.    Jerred.     Yes.

   17         Q.    No.    Take a look at the first page.

   18         A.    Oh.    It's Ki.

   19         Q.    It's a different name on the first page.

   20         A.    Ki Pae.

   21         Q.    Yeah, that's on the first page.              But then you

   22   mentioned Jerred Cooper --

   23         A.    Yes.

   24         Q.    -- is the one who actually made the review,

   25   yeah.




                                 EXHIBIT 1 - PAGE 18
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1017 Page 17 of 127

                                                                                 81


    1         Q.    "Jerred Cooper (Manager - Co-Planner)."

    2         A.    Uh-huh.

    3         Q.    Do you see that?

    4         A.    Yes.

    5         Q.    And then each of you gave -- you gave yourself

    6   an Exceeds Expectations; correct?

    7         A.    Yes.

    8         Q.    And then Mr. Cooper did also; correct?

    9         A.    Correct.

   10         Q.    And then under Mr. Cooper's comments, he says,

   11   "Laurence, you achieved an average handle time of 539.93

   12   seconds this evaluation period.                As a result, you earned

   13   a rating of Exceeds Expectations for the Individual

   14   Average Handle Time goal."            Do you see that?

   15         A.    That is correct.         Yes.

   16         Q.    And what -- do you recall what "Individual

   17   Average Handle Time goal" meant?

   18         A.    The time it took to answer the call and finish

   19   the call.

   20         Q.    So your average -- for 2013, your average handle

   21   time for any particular call was 539.93 seconds?

   22         A.    Based on this, it looks like it.

   23         Q.    Which in my mind is under 10 minutes; right?              60

   24   times 10 would be --

   25         A.    Uh-huh.




                                 EXHIBIT 1 - PAGE 19
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1018 Page 18 of 127

                                                                                92


    1   spoke with get the better of me and for that I know there

    2   is room for improvement to which I am already engaged in

    3   accomplishing."       Do you remember what you were referring

    4   to there?

    5          A.   Oh.    The escalations.

    6          Q.   So you weren't necessarily talking about

    7   coworkers?        You were frustrated -- frustrated with

    8   customers, perhaps, end users?

    9          A.   I believe so.

   10          Q.   All right.     Okay.      I think I'm done with that

   11   one.

   12               Did any supervisor ever tell you that you could

   13   not take your -- that you had to delay your meal break

   14   beyond the fifth hour?

   15               MR. MORPHEW:       Objection.      Asked and answered.

   16               MR. CARR:     Okay.      I don't think so.     But answer

   17   it again for me, please.

   18               THE WITNESS:       What was the question again?

   19   BY MR. CARR:

   20          Q.   Did any supervisor ever tell you to take your

   21   meal break beyond the fifth hour of your shift?

   22          A.   Not that I recall.

   23               MR. CARR:     And I just marked as Exhibit 17 GIBBS

   24   1 -- GIBBS 79 through 83.            It's entitled "Performance

   25   Improvement/Corrective Action Form," dated October 16th,




                                 EXHIBIT 1 - PAGE 20
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1019 Page 19 of 127

                                                                                99


    1   asking.     He finished it.

    2               Did you get it right?

    3               THE REPORTER:       Yeah.

    4               MR. CARR:     Okay.

    5               THE REPORTER:       You guys got to try to go one at

    6   a time, though.

    7               THE WITNESS:       Can we do rock, paper, scissors?

    8               MR. CARR:     Just let me finish.       I think it's

    9   more his fault this time than me.

   10               THE WITNESS:       I'll take the blame.

   11               MR. CARR:     Okay.

   12   BY MR. CARR:

   13         Q.    Now, when you would take your rest breaks, you

   14   were supposed to take those away from your desk, off the

   15   call center floor; correct?

   16         A.    Correct.

   17         Q.    And when you would take your meal breaks, you

   18   were supposed to take those away from your desk, off the

   19   call center floor; correct?

   20         A.    Correct.

   21         Q.    And you tried to do that; correct?

   22         A.    To the best of my ability.

   23         Q.    Yeah.    Now, when you were a lead, how often

   24   would you interact with your direct supervisors?

   25         A.    It varied.




                                 EXHIBIT 1 - PAGE 21
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1020 Page 20 of 127

                                                                               107


    1         Q.    But it's going to take a little while, and I'm

    2   going to jump around a little bit on different topics.

    3   Okay?

    4         A.    Okay.

    5         Q.    Just go back on the meal breaks, I think I may

    6   have asked this, and I apologize if I did.              But your meal

    7   breaks at Time Warner Cable, they allowed an hour for a

    8   meal break; is that correct?

    9         A.    I believe that was the case, yes.

   10         Q.    And did you always try to take close to your

   11   hour?

   12         A.    Oh, yes.

   13         Q.    Do you remember ever having a meal break that

   14   was less than 30 minutes?

   15         A.    Not that I can recall.

   16         Q.    And then your rest breaks at Time Warner Cable,

   17   they gave -- they allowed two 15-minute breaks; correct?

   18   Do you recall?

   19         A.    I can't recall if it was 10 or 15.

   20         Q.    Do you recall getting to take at least 10

   21   minutes for your rest breaks?

   22         A.    At least.

   23         Q.    And then when we were talking about at the

   24   beginning of the -- your shift, or before the beginning

   25   of your shift, you were talking about opening the




                                 EXHIBIT 1 - PAGE 22
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1021 Page 21 of 127

                                                                               118


    1   letterhead, "Time Keeping Policy Acknowledgment" is the

    2   title of the document.

    3               (Exhibit 19 marked)

    4   BY MR. CARR:

    5         Q.    And the first question for you, Mr. Gibbs, is

    6   that your signature down there above the Employee

    7   Signature line?

    8         A.    That it is.

    9         Q.    And do you recall signing this Time Keeping

   10   Acknowledgment when you started back in 2011?

   11         A.    I must have.

   12         Q.    All right.     Let's just go through a few things

   13   here in the Time Keeping Policy Acknowledgment.

   14               At the -- the first paragraph --

   15         A.    Uh-huh.

   16         Q.    -- "Time Warner Cable employees use an

   17   electronic timecard system (Kronos) to track their time

   18   worked and time off.         The actual method of accessing this

   19   system (personal computer, telephone, etc.) varies

   20   depending upon the department and employee location."

   21   And we've talked about you recall it being an icon on the

   22   desktop that you could access the time keeping system;

   23   correct?

   24         A.    I believe so, yes.

   25         Q.    Does this refresh your recollection that the




                                 EXHIBIT 1 - PAGE 23
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1022 Page 22 of 127

                                                                               120


    1   recall the specifics.

    2         Q.    Do you remember if it was Mr. Cooper or Mr. Pae?

    3         A.    I believe it was Mr. Pae.

    4         Q.    You don't recall any specifics regarding that?

    5         A.    Unfortunately, no.

    6         Q.    All right.     The next paragraph, "Additionally,

    7   Time Warner Cable has a strict time keeping policy

    8   regarding nonexempt (hourly) employees."              Do you see

    9   that?

   10         A.    That I do.

   11         Q.    And you were a nonexempt hourly employee;

   12   correct?

   13         A.    That is correct.

   14         Q.    And it says, "All employees are to take paid

   15   rest breaks, 15 minutes for each four hours of work."                 Do

   16   you see that?

   17         A.    That I do.

   18         Q.    And that's your recollection of how things

   19   worked with the rest breaks; correct?

   20         A.    As far as what's written here, yes.

   21         Q.    And then it says, "Employees must also take an

   22   unpaid lunch break of 60 minutes during each shift of 6

   23   hours or more."       Do you see that?

   24         A.    Correct.

   25         Q.    And that's your recollection, that you're --




                                 EXHIBIT 1 - PAGE 24
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1023 Page 23 of 127

                                                                               121


    1   you're entitled -- you took 60 minutes, or thereabouts,

    2   for lunch; correct?

    3         A.    Yes.

    4         Q.    And then it says, "Employees are never to,"

    5   quote, "punch out," close quote, "and keep working (other

    6   wise known as 'working off the clock')."              Do you see

    7   that?

    8         A.    That I do.

    9         Q.    And then it says, "Working off the clock is

   10   strictly prohibited"; correct?

   11         A.    Of course.

   12         Q.    Is that your understanding of the Time Warner

   13   Cable policy, that you're not supposed to work off the

   14   clock?

   15         A.    Well, that's what's written here.

   16         Q.    Right.    But other than the -- you're claiming

   17   that what you were doing to open the programs was working

   18   off the clock; correct?

   19         A.    That is correct, yes.

   20         Q.    And but that would -- under this policy, that

   21   would be prohibited; correct?

   22         A.    Of course.

   23         Q.    And then going on to the next one,

   24   "Misrepresentation of hours worked, forgery, or other

   25   tampering with these records is a violation of the law




                                 EXHIBIT 1 - PAGE 25
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1024 Page 24 of 127

                                                                               122


    1   and any employee found to have engaged in this behavior

    2   will be subject to corrective action, up to and including

    3   termination."       Do you see that?

    4         A.    That I do.

    5         Q.    Did I read that correctly?

    6         A.    That you did.

    7         Q.    All right.     And then continuing on, it says, "By

    8   signing below, I acknowledge that I understand Time

    9   Warner Cable's Time Keeping Policy."             It says, "I

   10   understand that" -- Paragraph 1, "I am responsible for

   11   monitoring my timecard and keeping it up-to-date during

   12   each pay period."        Do you see that?

   13         A.    That I do.

   14         Q.    And that's what you tried -- you tried to make

   15   sure your timecard was up-to-date; correct?

   16         A.    That is correct.

   17         Q.    And then it says, "I acknowledge that I must

   18   take scheduled breaks."           Do you see that?

   19         A.    Yes.

   20         Q.    And other than what we've talked about, you did

   21   a pretty good job of taking your scheduled breaks, it

   22   sounds like; correct?

   23         A.    To the best of my ability.

   24         Q.    And then it says, "I acknowledge that I must

   25   approve my timecard at the end of every" time "period."




                                 EXHIBIT 1 - PAGE 26
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1025 Page 25 of 127

                                                                               123


    1   You tried to do that too; correct?

    2         A.    Yes.

    3         Q.    And it says, "I further acknowledge that I must

    4   request timecard corrections in writing from my

    5   supervisor within one pay period of the date of an error

    6   or the date that an error was first noticed."

    7               Do you see that?

    8         A.    Yes.

    9         Q.    Is that something that you tried to do?

   10         A.    Tried.

   11         Q.    All right.     Now, do you -- are you aware of

   12   whether -- I mean, I understand what you said about this

   13   policy and -- and whether you were able to follow the

   14   policy at the shift start.            Do you know whether there --

   15   there could be other employees there that might have

   16   followed that and not loaded their programs off the

   17   clock; correct?

   18               MR. MORPHEW:       Objection.      Calls for --

   19   BY MR. CARR:

   20         Q.    Are you aware --

   21               MR. CARR:     Go ahead.

   22               MR. MORPHEW:       Objection.      Calls for speculation.

   23   BY MR. CARR:

   24         Q.    You can answer.

   25         A.    I don't know.




                                 EXHIBIT 1 - PAGE 27
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1026 Page 26 of 127

                                                                                 126


    1   understand.

    2         A.    No.

    3         Q.    Is there any way you think that some -- this

    4   wage statement injured you in any way?

    5         A.    Injured me?

    6         Q.    Yes.

    7         A.    (Indicating).

    8         Q.    "No"?    You don't know?

    9         A.    Oh, I mean, are we talking emotionally or

   10   medically or --

   11         Q.    Anything.

   12         A.    No injury.

   13               MR. CARR:     All right.           Here is 21.   And these

   14   are some Time Detail records.              And the Bates numbers are

   15   GIBBS 156 through GIBBS 187.

   16               (Exhibit 21 marked)

   17               MR. CARR:     Right?       I think that's what it is.

   18   And I just have just a few brief questions about this.                   I

   19   can tell you that these are the records that reflect your

   20   time punches --

   21               THE WITNESS:       Okay.

   22               MR. CARR:     -- while you were a lead.

   23               THE WITNESS:       I believe so.

   24   BY MR. CARR:

   25         Q.    All right.     And just take a look at this first




                                 EXHIBIT 1 - PAGE 28
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1027 Page 27 of 127

                                                                               127


    1   page -- well, actually, take a look at the second page.

    2   And if you'll look at the entry for 5-2-2013.

    3         A.    Uh-huh.

    4         Q.    This is a few lines down.          Are you with me?

    5         A.    I'm with you.

    6         Q.    All right.     And you'll see an in punch of 1:28;

    7   correct?

    8         A.    Correct.

    9         Q.    And then an out punch of 5:48; correct?

   10         A.    Correct.

   11         Q.    And then you come down to the next line, it

   12   shows an in punch of 6:46; correct?

   13         A.    Correct.

   14         Q.    And then an out punch of 10:34; correct?

   15         A.    Correct.

   16         Q.    All right.     And then -- so would this be when

   17   you were working the 1:30 to 10:30 shift?

   18         A.    I believe so.       Yes.

   19         Q.    Okay.     So in this instance, on this day when you

   20   clocked in at 1:28, you would have clocked in 2 minutes

   21   before your shift; correct?

   22         A.    It is looking like that.

   23         Q.    All right.     Take a look farther down the page,

   24   the 5/14/2013 entry.

   25         A.    Uh-huh.




                                 EXHIBIT 1 - PAGE 29
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1028 Page 28 of 127

                                                                               128


    1         Q.    It's just -- are you with me?

    2         A.    That I am.

    3         Q.    All right.     And you'll see there that the in

    4   punch -- the first in punch on the 14th is at 1:21 p.m.

    5               Do you see that?

    6         A.    That it does.

    7         Q.    On that particular day, you would have clocked

    8   in 9 minutes before the start of your shift; correct?

    9         A.    It looks like it.

   10         Q.    All right.     And did you ever -- do you recall

   11   ever being disciplined for clocking in before the start

   12   of your shift?

   13         A.    I believe a couple times.          Yes.

   14         Q.    And by whom?

   15         A.    That would be, I believe, Ki Pae.

   16         Q.    During this timeframe, July 14, 2013?

   17         A.    I believe so.

   18         Q.    Take a look at -- it's going to be GIBBS 165.

   19   If you see those Bates numbers in the bottom.

   20         A.    Uh-huh.

   21         Q.    They may be on the back page.

   22         A.    Yeah, it is.

   23         Q.    Are you with me?

   24         A.    Yes, I am.

   25         Q.    Now, when you received the discipline you think




                                 EXHIBIT 1 - PAGE 30
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1029 Page 29 of 127

                                                                               129


    1   or your -- from Mr. Pae, did he write you up?               Did you

    2   get a documented corrective action or anything like that?

    3         A.    I believe it was a written.

    4         Q.    You believe it was a written up?

    5         A.    I believe so.

    6         Q.    Okay.    And do you know whether he -- you know,

    7   we saw a corrective action form --

    8         A.    Yes.

    9         Q.    -- earlier, for the American Express charge

   10   issue.

   11         A.    Yes.

   12         Q.    Do you remember getting something like that on

   13   there?

   14         A.    I can't recall what format it was.

   15         Q.    But there was something written up?

   16         A.    Yes.

   17         Q.    Okay.    Take a look -- do you know -- should

   18   there be a record of that in your personnel file, if that

   19   was written up?

   20         A.    It should be.

   21         Q.    All right.      Take a look at that page with me,

   22   the 9/14/2000 [sic] entry at the top of the page.

   23         A.    Okay.    Yes.

   24         Q.    And you'll see the 9/14 entry says there's a

   25   clock-in punch of 7:16.           Do you see that?     A.m.?




                                 EXHIBIT 1 - PAGE 31
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1030 Page 30 of 127

                                                                                130


    1          A.   Yes.

    2          Q.   Okay.    And if you look at some of the other

    3   entries, you'll see that this is most likely when you

    4   were working a 7:30 a.m. shift start; correct?

    5          A.   Because I clocked out at 4:41.

    6          Q.   So you would have clocked out beyond your shift;

    7   correct?

    8          A.   I believe so.

    9          Q.   All right.     Do you recall being talked to or

   10   disciplined in any way for clocking in 14 minutes before

   11   the start of your shift?

   12          A.   On that specific date?

   13          Q.   Yes.

   14          A.   It's possible.

   15          Q.   All right.     And so as a result of clocking in at

   16   7:16 and clocking out 11 minutes past your shift, at

   17   4:41, you wound up getting half an hour of overtime that

   18   day?

   19          A.   Sounds about right.

   20          Q.   Take a look at GIBBS 181.

   21          A.   Okay.

   22          Q.   And I am looking at the 6/22/14 entry.             Do you

   23   see that?

   24          A.   That I do.

   25          Q.   And you'll see that your clock-in time there was




                                 EXHIBIT 1 - PAGE 32
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1031 Page 31 of 127

                                                                                     131


    1   7:25 a.m.     Do you see that?

    2         A.    That is correct.

    3         Q.    And do you recall why you would have clocked in

    4   early that day?

    5         A.    Being that it was how many years ago?                No.

    6         Q.    Over four.     Almost 4-1/2.

    7               Do you recall whether you had any type of

    8   talking to or any type of written up discipline for

    9   clocking in five minutes early that day?

   10         A.    No, I do not.

   11               MR. CARR:     All right.           Let's take a quick break

   12   and see if I can wrap up.

   13               THE VIDEOGRAPHER:         Going off the record.            The

   14   time is 12:52 p.m.

   15               (Recess)

   16               THE VIDEOGRAPHER:         We are back on the record.

   17   The time is 1 o'clock p.m.

   18               MR. CARR:     All right.           Just a few more

   19   questions, Mr. Gibbs.

   20   BY MR. CARR:

   21         Q.    Was there ever occasion where you were running a

   22   little late and didn't get to your desk until like right

   23   close to the start of your shift, and you just went ahead

   24   and clocked in and started opening your programs while

   25   you were taking calls?




                                 EXHIBIT 1 - PAGE 33
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1032 Page 32 of 127

                                                                               132


    1         A.    Not that I can recall.

    2         Q.    Do you recall any instances like that?

    3               And do you know if there were any other leads

    4   that that happened to?

    5               MR. MORPHEW:       Objection.      Calls for speculation.

    6               THE WITNESS:       Not that I recall.

    7   BY MR. CARR:

    8         Q.    All right.     Did you ever tell -- specifically

    9   tell your supervisors that you were opening these

   10   programs before you were clocking in?

   11         A.    Not that I recall.

   12         Q.    Did you ever request to a supervisor or human

   13   resources to be paid for that time that you spent opening

   14   programs before you clocked in?

   15         A.    Not that I recall.

   16         Q.    Are you aware of any Time Warner Cable policy

   17   that says they don't intend to pay for computer log-in

   18   time?

   19         A.    I don't know.

   20               MR. CARR:     I have no further questions.

   21               THE WITNESS:       Bless you.

   22               MR. OZMER:     For not having any questions?

   23               MR. MORPHEW:       No.    Someone sneezed.

   24               THE WITNESS:       Someone sneezed.

   25               MR. OZMER:     Couldn't resist.




                                 EXHIBIT 1 - PAGE 34
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1033 Page 33 of 127

                                                                               135


    1                        C E R T I F I C A T E

    2                I, Renée C. Roberts, CSR No. 6910, Certified

    3   Shorthand Reporter, certify:

    4                That the foregoing proceedings were taken

    5   before me at the time and place therein set forth, at

    6   which time the witness was put under oath by me;

    7                That the testimony of the witness, the

    8   questions propounded, and all objections and statements

    9   made at the time of the examination were recorded

   10   stenographically by me and were thereafter transcribed;

   11                That a review of the transcript by the

   12   deponent was requested;

   13                That the foregoing is a true and correct

   14   transcript of my shorthand notes so taken.

   15                I further certify that I am not a relative or

   16   employee of any attorney of the parties, nor

   17   financially interested in the action.

   18                I declare under penalty of perjury under the

   19   laws of California that the foregoing is true and

   20   correct.     Dated this 26th day of December, 2018.

   21

   22

   23

   24   _______________________________

   25   Renée C. Roberts, CSR No. 6910




                                 EXHIBIT 1 - PAGE 35
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1034 Page 34 of 127




             EXHIBIT 2


                                 EXHIBIT 2 - PAGE 36
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1035 /Page
                                                                     » > 7435
                                                                           '*» of 127


                                                                                Welcome to TWC Introduction to New Hire
          Time Warner Cable                   EXHIBIT^
                                              WIT:
                                                                                ___________New Hire Training Program
                                              DATE:,   a/n/tr
                                              RENEE ROBERTS. CSR 6910

         On the Job Application
        During the training period, you will have the opportunity to practice the skills and techniques that
        will help you to improve your performance ar>d earn bonuses and commissions once you
        transition to the call center floor.

        Agents are evaluated using a program called "Scorecard", which measures several different
        elements of performance, calculates bonus payments, and tracks sales and commissions.
        There are three sections: Quality Performance, Productivity Performance, and Sales
        Commission.

        The overall score will determine bonus payouts, eligibility for projects, and placement for shift
        bids.

        Quality Performance

        QuaNty Performance metrics: (Theses metrics may vary by Call Center)

                 1. Quality Monitoring - The Quality Assurance department monitors calls at random
                    and scores the agent based on the evaluation form for care agents.

                 2. Customer Satisfaction Survey (CSAT) - After a customer calls our call center, an
                    automated system calls the customer back within 24 hours and asks the customer to
                    rate the agent they last spoke to from a 1-10.

                 3. Work Order Accuracy - When you enter a work order, which will give a customer
                    service, change the service, or make another change, the accuracy with which you
                    complete the order is evaluated.

                4. Trouble Call Percentage - A trouble call is when we send a technician to the
                   customer's home to fix a service problem. Many times these problems can be solved
                   over the phone. Your trouble call percentage is based on the number of technicians
                   you send out, as compared to how many other agents send.



        Productivity Performance

       Productivity Performance metrics: (These metrics may vary by Call Center)

                1. Schedule Adherence - The Operations Coordinator Desk works very hard to make
                   sure that there are enough agents to handle the predicted call volume at any given
                   time in the call center. Your ability to clock in, take breaks, arKi end your shift when
                   you are scheduled to do so helps to keep the call center running smoothly.

                2. Customer Service Time - Your ability to handle customer's needs in a timely
                   manner will reduce the time other customers will have to wait to speak to an agent.




        Wdcome (o TWC New Hire / Participant Guida                      Confidential and Propriatary                 14

        Dacamber 2010

     CONFIDENTIAL                                                                                      GIBBS000018
                                                     EXHIBIT 2 - PAGE 37
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1036 Page 36 of 127
                                                                        Welcome to TWC Introduction to New Hire
          Time Warner Cable
                                                                                          New Hire Training Program


         Sales Commission

          You will earn commission on the products that you sell. Each product has a designated payout.
         In addition to your sales commissions, vendors such as HBO and Showtime often offer additional
         prizes, contests, or payouts for selling their products.




        Welcome to TWC New Hire / Participant Guide            Confidential and Proprietary
        December 2010                                                                                            15

     CONFIDENTIAL                                                                                  GIBBS000019
                                                  EXHIBIT 2 - PAGE 38
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1037 Page 37 of 127




             EXHIBIT 3


                                 EXHIBIT 3 - PAGE 39
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1038 Page 38 of 127

                                                                                Name:                    ^
                                                                                PSID#                    _______


         ^TIMEWARNER         CABLE
         V Til POVrtR Cf YOU*^
                                                                                               WIT:
                                                                                                             n
                                                                                               EXHIBIT_________


                                                                                               DATE:    IZ'JlI ll^
                            TIME KEEPING POLICY ACKNOWLEDGEMENT                                RENEE ROBERTS, CSR 6910




          Time Warner Cable employees use an electronic timecard system (Kronos) to track their
          time worked and tirr>e off The actual method of accessirig this system (personal
          computer, telephone, etc.) varies depending upon the department and employee
          location. All worked hours, benefit and leave time must be accurately reflected on the
          timecard.

          The electronic timecard must be approved at the end of each pay period by both the
          employee and the supervisor. The “electronic signature" in Kronos acts the same as a
          written signature, and it indicates that both the employee and the supervisor know what
          time is entered    the timecard and acknowledge that the time entered is correct An
          incorrect timecard should never be approved

          Additionally, Time Warner Cable has a strict time keeping policy regarding nonexempt
          (hourly) ernpioyees. All employees are to take paid rest breaks. 15 minutes for each four
          hours of work. Employees must also take an unpaid lunch break of 60 minutes during
          each shift of 6 hours or more. Employees are r>ever to ‘punch ouf and keep working
          (other wise known as "working off the dock*). Workir^g off the dock is strictly prohibited.

          Misrepresentation of hours worked, forgery, or other tampering with these records is a
          violation of the law and any employee found to have engaged in this behavior     be
          subjed to corrective action, up to and induding termination of employment.

          By signing below, I acknowledge that I understand Time Warner Cable's Time
          Keeping Policy. I understand that:

               1. I am responsible for monitoring my timecard and keeping it up-to-date during
                   each pay period
               2. I acknowledge that 1 must take scheduled breaks.
               3. I acknowledge that 1 must approve my timecard at the end of every pay period.
               4. I further acknowledge that I must request timecard corrections in writing from my
                   supervisor within one pay period of the date of an error or the date that an error
                   was first noticed^       /




            Employee Signature                                   Date




            Print Employee Name




            Locat)on                                             PSID«




          Rev 02A)5A)8


     CONFIDENTIAL                                                                           GIBBS000014
                                           EXHIBIT 3 - PAGE 40
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1039 Page 39 of 127




             EXHIBIT 4


                                 EXHIBIT 4 - PAGE 41
 Time Detail
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1040 Page 40 of 127
                                                                                                                            Data Up to Date:            8/22/201711:34:49 AM
 Time Period;                    12/23/2011 - 8/27/2014                                                                     Executed on;                8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted;                Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                     No

    Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount      Amount
  Xfr/Move: Account                       Comment                                X^JS^^Rute^




REDACTED                                                                                                                                                                       s o £ m
                                                                                                                                                                               22 m I _ =
                                                                                                                                                                               S
                                                                                                                                                                               IS N
                                                                                                                                                                               a
                                                                                                                                                                               y> hJ
                                                                                                                                                                               V,
                                                                                                                                                                                            IS




                                                                                                                                                                                a
                                                                                                                                                                               o>
                                                                                                                                                                               <o
                                                                                                                                                                               o


4/20/2013       12:00 AM        Leave Without Pay                                                                          8:00                                                     1868:00
                                        Approved
4/23/2013                               1:29:00 PM                        7:01:00 PM                                                                                    5:30        1873:30
                                                           US
4/23/2013                                8:00:00 PM                       10:30:00 PM                                                                                   2:30        1876:00
4/24/2013                                1:12:00 PM                       5:46:00 PM                                                                                    4:30        1880:30
                                                           US
4/24/2013                                6:44:00 PM                       10:30:00 PM                                                                                   3:45        1884:15
4/25/2013                                1:30:00 PM                       5:51:00 PM                                                                                    4:15        1888:30
                                                           US
4/25/2013                                6:48:00 PM                       10:30:00 PM                                                                                   3:45        1892:15
4/26/2013                                1:27:00 PM                       6:16:00 PM                                                                                    4:45        1897:00
                                                           US
4/26/2013                                7:15:00 PM                       10:35:00 PM                                                                                   3:15        1900:15
4/27/2013                                1:26:00 PM                       5:55:00 PM                                                                                    4:30        1904:45
                                                           US
                 CONFIDENTIAL                                                                                                                                   GIBBS000156
                                                                                        EXHIBIT 4 - PAGE 42
                                                                                                                                                                                     Page 22
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1041 Page 41 of 127
  Time Detail                                                                                                                Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                    12/23/2011 • 8/27/2014                                                                      Executed on:                 8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employeefs)                                                             Printed for;                 P2715215
 Actual/Adjusted:                Show hours vrarked in this period only.                                                     Insert Page Break After Each Employee;                  No

    Date/Time              Apply To      In Punch           In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money      Day            Totaled    Cum. Tot
                                                                                                               Amount     Amount            Amount    Amount          Amount      Amount
  Xfr/Move: Account                       Comment                                 Xfr: Work Rule
4/27/2013                                6:53:00 PM                        10:30:00 PM                                                                                   3:30     1908:15
4/30/2013                                1:30:00 PM                        5:30:00 PM                                                                                    4:00     1912:15
                                                            US
4/30/2013                                6:30:00 PM                        10:30:00 PM                                                                                   4:00     1916:15
5/1/2013        12:00 AM       Sick Time                                                                                    8:00                                                  1924:15
5/2/2013                                1:28:00 PM                         5:48:00 PM                                                                                    4:15     1928:30
                                                            US
5/2/2013                                 6:46:00 PM                        10:34:00 PM                                                                                   3:45     1932:15
5/3/2013                                 1:29:00 PM                        5:38:00 PM                                                                                    4:15     1936:30
                                                            US
5/3/2013                                 6:39:00 PM                        10:30:00 PM                                                                                   3:45     1940:15
5/4/2013                                 1:29:00 PM                        5:18:00 PM                                                                                    3:45     1944:00
                                                            US
5/4/2013                                 5:58:00 PM                        10:30:00 PM                                                                                   4:30     1948:30
5/7/2013                                 1:29:00 PM                        5:44:00 PM                                                                                    4:15     1952:45
                                                            US
5/7/2013                                 6:43:00 PM                        10:31:00 PM                                                                                   3:45     1956:30
5/8/2013                                 1:29:00 PM                        5:58:00 PM                                                                                    4:30     1961:00
                                                            US
5/8/2013                                 6:57:00 PM                        10:30:00 PM                                                                                   3:30     1964:30
5/9/2013                                 1:26:00 PM                        5:29:00 PM                                                                                    4:00     1968:30
                                                            US
5/9/2013                                 6:28:00 PM                        10:30:00 PM                                                                                   4:00     1972:30
5/10/2013                                1:29:00 PM                        5:25:00 PM                                                                                    4:00     1976:30
                                                            US
5/10/2013                                6:24:00 PM                        10:41:00 PM                                                                                   4:15     1980:45
5/11/2013                                1:28:00 PM                        5:49:00 PM                                                                                    4:15     1985:00
                                                            US
5/11/2013                                6:47:00 PM                        10:30:00 PM                                                                                   3:45     1988:45
5/14/2013                                1:21:00 PM                        5:34:00 PM                                                                                    4:15     1993:00
                                                            US
5/14/2013                                6:33:00 PM                        10:30:00 PM                                                                                   4:00     1997:00
5/15/2013                                1:29:00 PM                        5:49:00 PM                                                                                    4:15     2001:15
                                                            US
5/15/2013                                6:47:00 PM                        10:30:00 PM                                                                                   3:45     2005:00
5/16/2013                                1:27:00 PM                        5:33:00 PM                                                                                 4:00  2009:00
                CONFIDENTIAL                                                                                                                                      GIBBS000157
                                                                                         EXHIBIT 4 - PAGE 43
                                                                                                                                                                                   Page 23
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1042        Page 42 of8/22/201711:34:49
                                                                                         Data Up to Date:
                                                                                                                     127            AM
 Time Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted:                Show hours worked in this period only,                                                     Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
                                                           US
5/16/2013                                6:31:00 PM                       10:37:00 PM                                                                                   4:00    2013:00
5/17/2013                                1:28:00 PM                       5:47:00 PM                                                                                    4:15    2017:15
                                                           US
5/17/2013                                6:48:00 PM                       10:30:00 PM                                                                                   3:45    2021:00
5/18/2013                                1:28:00 PM                       5:32:00 PM                                                                                    4:00    2025:00
                                                           US
5/18/2013                                6:30:00 PM                       10:30:00 PM                                                                                   4:00    2029:00
5/21/2013                                1:27:00 PM                       5:31:00 PM                                                                                    4:00    2033:00
                                                           US
5/21/2013                                6:34:00 PM                       10:31:00 PM                                                                                   4:00    2037:00
5/22/2013                                1:28:00 PM                       5:39:00 PM                                                                                    4:15    2041:15
                                                           US
5/22/2013                                6:33:00 PM                       10:30:00 PM                                                                                   3:45    2045:00
5/23/2013                                1:30:00 PM                       5:30:00 PM                                                                                    4:00    2049:00
                                                           US
5/23/2013                                6:30:00 PM                       10:30:00 PM                                                                                   4:00    2053:00
5/24/2013                                1:29:00 PM                       5:32:00 PM                                                                                    4:00    2057:00
                                                           US
5/24/2013                                6:32:00 PM                       10:30:00 PM                                                                                   4:00    2061:00
5/25/2013                                1:29:00 PM                       6:18:00 PM                                                                                    4:45    2065:45
                                                            US
5/25/2013                                7:15:00 PM                       10:31:00 PM                                                                                   3:15    2069:00
5/27/2013       12:00 AM        Holiday No Consec                                                                           8:00                                                2077:00
                                         Memorial Day
5/28/2013       12:00 AM        Leave Without Pay                                                                          8:00                                                 2085:00
                                         Approved
5/29/2013                                1:29:00 PM                       5:56:00 PM                                                                                    4:30    2089:30
                                                            US
5/29/2013                                6:56:00 PM                       10:34:00 PM                                                                                   3:30    2093:00
5/30/2013                                 1:28:00 PM                      5:56:00 PM                                                                                    4:30    2097:30
                                                            US
5/30/2013                                6:53:00 PM                       10:33:00 PM                                                                                   3:30    2101:00
5/31/2013                                 1:28:00 PM                      5:30:00 PM                                                                                    4:00    2105:00
                                                            US
5/31/2013                                6:28:00 PM                       10:33:00 PM                                                                                   4:00    2109:00
                    CONFIDENTIAL                                                                                                                                G1BBS000158
                                                                                        EXHIBIT 4 - PAGE 44                                                                       Page 24
                              Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1043 Page 43 of 127
  Time Detail                                                                                                                Data Up to Date;            8/22/2017 11:34:49 AM
  Time Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
  Query:                          Previously Selected Employee(s)                                                            Printed for:                  P2715215
  Actual/Adjusted;                Show hours worked in this period only,                                                     Insert Page Break After Each Employee:                  No

     Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled   Cum. Tot. '
                                                                                                               Amount     Amount            Amount   Amount           Amount      Amount '
’ Xfr/Mo ve:_ Ac_count                    Comment                                  Xfr: Work Rule
6/1/2013                                  1:28:00 PM                       5:40:00 PM                                                                                    4:15    2113:15
                                                            US
6/1/2013                                  6:38:00 PM                       10:30:00 PM                                                                                   3:45    2117:00
6/4/2013                                  1:29:00 PM                       5:39:00 PM                                                                                    4:15    2121:15
                                                            US
6/4/2013                                  6:37:00 PM                       10:44:00 PM                                                                                   4:00    2125:15
6/5/2013                                  1:28:00 PM                       5:27:00 PM                                                                                    4:00    2129:15
                                                            US
6/5/2013                                  6:24:00 PM                       10:30:00 PM                                                                                   4:00    2133:15
6/6/2013                                  1:28:00 PM                       5:26:00 PM                                                                                    4:00    2137:15
                                                            US
6/6/2013                                  6:25:00 PM                       10:30:00 PM                                                                                   4:00    2141:15
6/7/2013                                  1:28:00 PM                       5:28:00 PM                                                                                    4:00    2145:15
                                                            US
6/7/2013                                  6:24:00 PM                       10:30:00 PM                                                                                   4:00    2149:15
6/8/2013                                  1:28:00 PM                       5:30:00 PM                                                                                    4:00    2153:15
                                                            US
6/8/2013                                 6:30:00 PM                        10:39:00 PM                                                                                   4:15    2157:30
6/11/2013        12:00 AM       Leave Without Pay                                                                           8:00                                                 2165:30
                                        Approved
6/12/2013                               1:29:00 PM                         5:30:00 PM                                                                                    4:00    2169:30
                                                            US
6/12/2013                                6:27:00 PM                        10:36:00 PM                                                                                   4:00    2173:30
6/13/2013                                 1:26:00 PM                       5:37:00 PM                                                                                    4:00    2177:30
                                                            US
6/13/2013                                6:36:00 PM                        10:31:00 PM                                                                                   4:00    2181:30
6/14/2013                                1:27:00 PM                        5:43:00 PM                                                                                    4:15    2185:45
                                                            US
6/14/2013                                6:41:00 PM                        10:46:00 PM                                                                                   4:00    2189:45
6/15/2013                                1:28:00 PM                        10:32:00 PM                                                                                   9:00    2198:45
                                                            US
6/18/2013                                1:26:00 PM                        5:28:00 PM                                                                                    4:00    2202:45
                                                            US
6/18/2013                                6:35:00 PM                        10:30:00 PM                                                                                   4:00    2206:45
6/19/2013                                1:24:00 PM                        5:36:00 PM                                                                                    4:00    2210:45
                                                            US
                  CONFIDENTIAL                                                                                                                                  GIBBS000159
                                                                                         EXHIBIT 4 - PAGE 45
                                                                                                                                                                                   Page 25
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1044
                                                                                        Data Up to Date;
                                                                                                         Page 44 of 127
                                                                                                                                                          8/22/2017 11:34:49 AM
 Time Period:                    12/23/2011 • 8/27/2014                                                                     Executed on;                  8/22/2017 11.34AM GMT-04:00
 Query;                          Previously Selected Employee's)                                                            Printed for                   P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                     Insert Page Break After Eacri Employee:                    No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent          Money        Day            Totaled     Cum. Tot.
                                                                                                              Amount     Amount           Amount      Amount          Amount       Amount
  Xfr/Move: Account                       Comment                                 Xfr: Work Rule
6/19/2013                                6:35:00 PM                       10:34:00 PM                                                                                     4:00     2214:45
6/20/2013                                1:29:00 PM                       5:29:00 PM                                                                                      4:00     2218:45
                                                           US
6/20/2013                                6:28:00 PM                       10:32:00 PM                                                                                     4:00     2222:45
6/21/2013       12:00 AM       Personal Time No Consec                                                                     8:00                                                    2230:45
6/22/2013       12:00 AM       Leave Without Pay                                                                            1:30                                                   2232:15
                                        Approved
6/22/2013       12:00 AM       Vacation No Consec                                                                          6:30                                                    2238:45
6/25/2013                               1:30:00 PM                        5:29:00 PM                                                                                      4:00     2242:45
                                                           US
6/25/2013                                6:30:00 PM                       10:30:00 PM                                                                                     4:00     2246:45
6/26/2013                                1:28:00 PM                       5:39:00 PM                                                                                      4:15     2251:00
                                                           US
6/26/2013                                6:37:00 PM                       10:32:00 PM                                                                                     3:45     2254:45
6/27/2013                                1:22:00 PM                       5:31:00 PM                                                                                      4:15     2259:00
                                                           US
6/27/2013                                6:30:00 PM                       10:33:00 PM                                                                                     4:00     2263:00
6/28/2013                                1:28:00 PM                       5:35:00 PM                                                                                      4:00     2267:00
                                                           US
6/28/2013                                6:32:00 PM                       10:30:00 PM                                                                                     4:00     2271:00
6/29/2013                                1:29:00 PM                       4:08:00 PM                                                                                      2:45     2273:45
                                                           US
6/29/2013                                5:00:00 PM                       10:30:00 PM                                                                                     5:30     2279:15
7/2/2013                                 1:27:00 PM                       5:55:00 PM                                                                                      4:30     2283:45
                                                           US
7/2/2013                                 6:53:00 PM                       10:31:00 PM                                                                                     3:30     2287:15
7/3/2013                                 1:25:00 PM                       5:23:00 PM                                                                                      4:00     2291:15
                                                           US
7/3/2013                                 6:20:00 PM                       10:30:00 PM                                                                                     4:00     2295:15
7/4/2013                                 1:27:00 PM                       5:28:00 PM                                                                                      4:00     2299:15
                                                           US
7/4/2013                                 6:26:00 PM                       10:30:00 PM                                                                                     4:00     2303:15
7/4/2013        12:00 AM        Holiday No Consec                                                                          8:00                                                    2311:15
                                         Independence Day
7/4/2013        12:00 AM        Overtime                                                                                   8:00
7/5/2013                                 1:23:00 PM                       5:38:00 PM                                                                                      4:15     2315:30
                                                           US
                    CONFIDENTIAL                                                                                                                                  GIBBS000160
                                                                                        EXHIBIT 4 - PAGE 46                                                                         Page 26
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1045 Page 45 of 127
  Time Detail                                                                                                              Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                    12/23/2011 - 8/27/2014                                                                    Executed on:                 8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                           Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                    Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Em           Money      Day            Totaled    Cum. Tot
                                                                                                              Amount     Amount           Amount    Amount          Amount      Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
7/5/2013                                 6:36:00 PM                       10:31:00 PM                                                                                  3:45     2319:15
7/6/2013                                 1:29:00 PM                       5:28:00 PM                                                                                   4:00     2323:15
                                                           US
7/6/2013                                 6:31:00 PM                       10:30:00 PM                                                                                  4:00     2327:15
7/9/2013                                 1:25:00 PM                       5:33:00 PM                                                                                   4:00     2331:15
                                                           US
7/9/2013                                 6:33:00 PM                       10:30:00 PM                                                                                  4:00     2335:15
7/10/2013                                1:23:00 PM                       5:40:00 PM                                                                                   4:15     2339:30
                                                           US
7/10/2013                                6:42:00 PM                       10:31:00 PM                                                                                  3:45     2343:15
7/11/2013                                1:26:00 PM                       5:29:00 PM                                                                                   4:00     2347:15
                                                           US
7/11/2013                                6:27:00 PM                       10:30:00 PM                                                                                  4:00     2351:15
7/12/2013       12:00 AM       Leave Without Pay                                                                           8:00                                                 2359:15
                                       Not Approved
7/13/2013       12:00 AM       Leave Without Pay                                                                           8:00                                                 2367:15
                                       Not Approved
7/16/2013                              1:24:00 PM                         5:31:00 PM                                                                                   4:00     2371:15
                                                           US
7/16/2013                                6:28:00 PM                       10:35:00 PM                                                                                  4:00     2375:15
7/17/2013                                1:28:00 PM                       5:29:00 PM                                                                                   4:00     2379:15
                                                           US
7/17/2013                                6:28:00 PM                       10:30:00 PM                                                                                  4:00     2383:15
7/18/2013                                1:29:00 PM                       5:38:00 PM                                                                                   4:15     2387:30
                                                           US
7/18/2013                               6:35:00 PM                        10:30:00 PM                                                                                  3:45     2391:15
7/19/2013                                1:28:00 PM                       5:32:00 PM                                                                                   4:00     2395:15
                                                           US
7/19/2013                               6:31:00 PM                        10:30:00 PM                                                                                  4:00     2399:15
7/20/2013                                1:27:00 PM                       5:30:00 PM                                                                                   4:00     2403:15
                                                        US
                                         O: Forgot to Punch
7/20/2013                               6:30:00 PM                        10:30:00 PM                                                                                  4:00     2407:15
                                         /; Forgot to Punch
7/23/2013                                1:30:00 PM                       5:48:00 PM                                                                                   4:15     2411:30
                                                           US
                 CONFIDENTIAL                                                                                                                                   GIBBS000161
                                                                                        EXHIBIT 4 - PAGE 47
                                                                                                                                                                                 Page 27
 Time Detail
                            Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1046 Page 46 of 127
                                                                                                                          Data Up to Date;            8/22/201711:34:49 AM
 Time Period:                  12/23/2011 - 8/27/2014                                                                     Executed on;                8/22/2017 11:34AM GMT-04;00
 Query;                        Previously Selected Employee(s)                                                            Printed for:                  P2715215
 ActuaiyAdjusted:              Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                  No

    Date/Time            Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled   Cum. Tot.
                                                                                                            Amount     Amount            Amount   Amount           Amount     Amount
                                        Comment
7/23/2013                              6:45:00 PM                       10:30:00 PM                                                                                   3:45    2415:15
7/24/2013                              1:23:00 PM                       5:31:00 PM                                                                                    4:00    2419:15
                                                         US
7/24/2013                              6:30:00 PM                       10:30:00 PM                                                                                   4:00    2423:15
7/25/2013                              1:27:00 PM                       5:36:00 PM                                                                                    4:00    2427:15
                                                         US
7/25/2013                              6:34:00 PM                       10:30:00 PM                                                                                   4:00    2431:15
7/26/2013                              1:28:00 PM                       5:38:00 PM                                                                                    4:15    2435:30
                                                         US
7/26/2013                              6:36:00 PM                       10:30:00 PM                                                                                   3:45    2439:15
7/27/2013                              1:25:00 PM                       5:28:00 PM                                                                                    4:00    2443:15
                                                         US
7/27/2013                              6:26:00 PM                       10:30:00 PM                                                                                   4:00    2447:15
7/30/2013                              1:29:00 PM                       5:37:00 PM                                                                                    4:00    2451:15
                                                         US
7/30/2013                              6:35:00 PM                       10:30:00 PM                                                                                   4:00    2455:15
7/31/2013                              1:28:00 PM                       5:36:00 PM                                                                                    4:00    2459:15
                                                         US
7/31/2013                              6:32:00 PM                       10:30:00 PM                                                                                   4:00    2463:15
8/1/2013                               1:28:00 PM                       5:22:00 PM                                                                                    3:45    2467:00
                                                         US
8/1/2013                               6:21:00 PM                       10:30:00 PM                                                                                   4:15    2471:15
8/2/2013                               1:28:00 PM                       5:39:00 PM                                                                                    4:15    2475:30
                                                          US
8/2/2013                               6:38:00 PM                       10:50:00 PM                                                                                   4:00    2479:30
8/3/2013                               1:29:00 PM                       5:29:00 PM                                                                                    4:00    2483:30
                                                          US
8/3/2013                               6:26:00 PM                       10:31:00 PM                                                                                   4:00    2487:30
8/6/2013                               1:26:00 PM                       5:32:00 PM                                                                                    4:00    2491:30
                                                          US
8/6/2013                               6:31:00 PM                       10:31:00 PM                                                                                   4:00    2495:30
8/7/2013                               1:28:00 PM                       5:34:00 PM                                                                                    4:00    2499:30
                                                          US
8/7/2013                               6:28:00 PM                       10:33:00 PM                                                                                   4:00    2503:30
8/8/2013                                1:29:00 PM                      5:30:00 PM                                                                                    4:00    2507:30
                                                          US
                    CONFIDENTIAL                                                                                                                              GIBBS000162
                                                                                      EXHIBIT 4 - PAGE 48
                                                                                                                                                                                Page 28
                        Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1047 Page 47 of 127
  Time Detail                                                                                                          Data Up to Date:             8/22/201711:34:49 AM
 Time Period.               12/23/2011 - 8/27/2014                                                                     Executed on;                 8/22/2017 11:34AM GMT-04:00
 Query:                     Previously Selected Employee(s)                                                            Printed for:                 P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time         Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                         Amount     Amount            Amount    Amount          Amount      Amount
                                     Comment                                Xfr Work Rule
8/8/2013                            6:28:00 PM                       10:30:00 PM                                                                                   4:00     2511:30
8/9/2013                            1:29:00 PM                       5:31:00 PM                                                                                    4:00     2515:30
                                                      US
8/9/2013                            6:30:00 PM                       10:56:00 PM                                                                                   4:30     2520:00
8/10/2013                           1:29:00 PM                       10:30:00 PM                                                                                   9:00     2529:00
                                                      US
8/13/2013                           1:28:00 PM                       5:30:00 PM                                                                                    4:00     2533:00
                                                      US
8/13/2013                           6:29:00 PM                       10:30:00 PM                                                                                   4:00     2537:00
8/14/2013                           1:29:00 PM                       5:35:00 PM                                                                                    4:00     2541:00
                                                      US
8/14/2013                           6:32:00 PM                       11:18:00 PM                                                                                   4:45     2545:45
8/15/2013                           1:28:00 PM                       5:33:00 PM                                                                                    4:00     2549:45
                                                      US
8/15/2013                           6:33:00 PM                       10:30:00 PM                                                                                   4:00     2553:45
8/16/2013                           1:27:00 PM                       5:39:00 PM                                                                                    4:15     2558:00
                                                      US
8/16/2013                           6:30:00 PM                       10:30:00 PM                                                                                   4:00     2562:00
8/17/2013                           1:24:00 PM                       5:32:00 PM                                                                                    4:00     2566:00
                                                      US
8/17/2013                           6:30:00 PM                       10:33:00 PM                                                                                   4:00     2570:00
8/20/2013                           1:27:00 PM                       5:35:00 PM                                                                                    4:00     2574:00
                                                      US
8/20/2013                           6:30:00 PM                       10:30:00 PM                                                                                   4:00     2578:00
8/21/2013                           1:28:00 PM                       5:29:00 PM                                                                                    4:00     2582:00
                                                      US
8/21/2013                           6:29:00 PM                       10:30:00 PM                                                                                   4:00     2586:00
8/22/2013                           1:29:00 PM                       5:31:00 PM                                                                                    4:00     2590:00
                                                      US
8/22/2013                          6:31:00 PM                        10:30:00 PM                                                                                   4:00     2594:00
8/23/2013                           1:26:00 PM                       5:41:00 PM                                                                                    4:15     2598:15
                                                      US
8/23/2013                          6:40:00 PM                        10:30:00 PM                                                                                   3:45     2602:00
8/24/2013                           1:28:00 PM                       5:10:00 PM                                                                                    3:45     2605:45
                                                      US
8/24/2013                          6:04:00 PM                        10:40:00 PM                                                                                4:30  2610:15
                CONFIDENTIAL                                                                                                                                GIBBS000163
                                                                                   EXHIBIT 4 - PAGE 49
                                                                                                                                                                              Page 29
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1048 Page 48 of 127
                                                                                                                            Data Up to Date:            8/22/2017 11:34:49 AM
 Ttme Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04;00
 Query:                          Previously Sheeted Employee(s)                                                             Printed for:                  P2715215
 Actus l/Adjusted:               Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled    Cum. Tot
                                                                                                              Amount     Amount            Amount   Amount           Amount      Amount
                                         Comment                                 Xfr Work Rule
8/27/2013       12:00 AM       Sick Time                                                                                   8:00                                                  2618:15
8/28/2013       12:00 AM       Sick Time                                                                                   8:00                                                  2626:15
8/29/2013                               1:30:00 PM                        5:00:00 PM                                                                                    3:30     2629:45
                                                           US
8/29/2013                                6:00:00 PM                       10:30:00 PM                                                                                   4:30     2634:15
8/30/2013                                1:25:00 PM                       5:53:00 PM                                                                                    4:30     2638:45
                                                           US
8/30/2013                                6:50:00 PM                       10:30:00 PM                                                                                   3:30     2642:15
8/31/2013                                7:26:00 AM                       11:58:00 AM                                                                                   4:30     2646:45
                                                           US
8/31/2013                                12:57:00 PM                      4:37:00 PM                                                                                    3:30     2650:15
9/2/2013                                 7:27:00 AM                       9:30:00 AM                                                                                    2:00     2652:15
                                                           US
9/2/2013        12:00 AM       Holiday No Consec                                                                           8:00                                                  2660:15
                                         Holiday • Labor Day
9/2/2013        12:00 AM       Leave Without Pay                                                                           6:00                                                  2666:15
                                        Approved
9/3/2013                                7:27:00 AM                        11:37:00 AM                                                                                   4:00     2670:15
                                                           US
9/3/2013                                 12:34:00 PM                      4:31:00 PM                                                                                    4:00     2674:15
9/5/2013                                 7:28:00 AM                       11:46:00 AM                                                                                   4:15     2678:30
                                                           US
9/5/2013                                 12:45:00 PM                      4:33:00 PM                                                                                    3:45     2682:15
9/6/2013                                 7:28:00 AM                       11:32:00 AM                                                                                   4:00     2686:15
                                                           US
9/6/2013                                 12:31:00 PM                      4:34:00 PM                                                                                    4:00     2690:15
9/7/2013                                 7:27:00 AM                       11:30:00 AM                                                                                   4:00     2694:15
                                                           US
9/7/2013                                 12:30:00 PM                      4:55:00 PM                                                                                    4:30     2698:45
9/8/2013                                 7:28:00 AM                       11:42:00 AM                                                                                   4:15     2703:00
                                                           US
9/8/2013                                 12:41:00 PM                      4:31:00 PM                                                                                    3:45     2706:45
9/9/2013        12:00 AM       Sick Time                                                                                   8:00                                                  2714:45
9/12/2013                              7:30:00 AM                         11:38:00 AM                                                                                   4:15     2719:00
                                                           US
9/12/2013                                12:36:00 PM                      4:30:00 PM                                                                                    3:45     2722:45
9/13/2013                                7:29:00 AM                       11:39:00 AM                                                                               4:15  2727:00
                 CONFIDENTIAL                                                                                                                                   GIBBS000164
                                                                                        EXHIBIT 4 - PAGE 50
                                                                                                                                                                                  Page 30
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1049 Page 49 of 127
  Time Detail                                                                                                              Data Up to Date;              8/22/201711:34:49 AM
 Time Period;                    12/23/2011 - 8/27/2014                                                                    Executed on;                  8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee's)                                                           Printed for:                  P2715215
 Actual/Adjusted;                Show hours worked in this penod only.                                                     Insert Page Break After Each Emfrfoyee;                   No

    Date/Time              Apply To      In Punch          In Exc        Out Punch      Out Exc              Override   Adj/Ent           Money      Day             Totaled    Cum. Tot.
                                                                                                             Amount     Amount            Amount    Amount           Amount      Amount
                                         Comment                                Xfn Work Rule
                                                          US
9/13/2013                                12:38:00 PM                     4:31:00 PM                                                                                     3:45     2730:45
9/14/2013                                7:16:00 AM                      11:30:00 AM                                                                                    4:15     2735:00
                                                          US
9/14/2013                                12:30:00 PM                     4:41:00 PM                                                                                     4:15     2739:15
9/15/2013                                7:28:00 AM                      11:32:00 AM                                                                                    4:00     2743:15
                                                          US
9/15/2013                                12:30:00 PM                     4:40:00 PM                                                                                     4:15     2747:30
9/16/2013       12:00 AM       Vacation No Consec                                                                         8:00                                                   2755:30
9/19/2013                              7:29:00 AM                        12:00:00 PM                                                                                    4:30     2760:00
                                                          US
9/19/2013                                12:58:00 PM                     4:30:00 PM                                                                                     3:30     2763:30
9/20/2013                               7:30:00 AM                       12:00:00 PM                                                                                    4:30     2768:00
                                                          US
9/20/2013                                1:00:00 PM                      4:30:00 PM                                                                                     3:30     2771:30
9/21/2013                               7:29:00 AM                       11:43:00 AM                                                                                    4:15     2775:45
                                                          US
9/21/2013                                12:41:00 PM                     4:30:00 PM                                                                                     3:45     2779:30
9/22/2013                               7:27:00 AM                       11:43:00 AM                                                                                    4:15     2783:45
                                                          US
9/22/2013                                12:40:00 PM                     3:17:00 PM                                                                                     2:30     2786:15
9/22/2013       12:00 AM       Leave Without Pay                                                                          1:15                                                   2787:30
                                       Approved
9/23/2013                             7:27:00 AM                         11:11:00 AM                                                                                    3:45     2791:15
                                                          US
9/23/2013                               12:10:00 PM                      4:34:00 PM                                                                                     4:15     2795:30
9/26/2013                               7:28:00 AM                       11:30:00 AM                                                                                    4:00     2799:30
                                                          US
9/26/2013                               12:28:00 PM                      4:30:00 PM                                                                                     4:00     2803:30
9/27/2013                               7:28:00 AM                       11:44:00 AM                                                                                    4:15     2807:45
                                                          US
9/27/2013                               12:42:00 PM                      4:30:00 PM                                                                                     3:45     2811:30
9/28/2013                               8:20:00 AM                       11:29:00 AM                                                                                    3:15     2814:45
                                                          US
9/28/2013                               12:29:00 PM                      4:34:00 PM                                                                                     4:00     2818:45
9/28/2013       12:00 AM   Leave Without Pay                                                                              0:45                                                   2819:30
9/29/2013                         7:28:00 AM                             11:31:00 AM
                 CONFIDENTIAL
                                                                                       EXHIBIT 4 - PAGE 51
                                                                                                                                                                                   Page 31
 Time Detail            Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1050 Page 50 of 127
                                                                                                                       Data Up to Date:            8/22/2017 11:34:49 AM
 Time Period:               12/23/2011 • 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                     Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time         Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled    Cum. Tot.
                                                                                                         Amount     Amount            Amount   Amount           Amount      Amount
  Xfr/Move: Account                  Comment                                Xfr. Work Rule
                                                      US
9/29/2013                           12:30:00 PM                      4:39:00 PM                                                                                    4:15     2827:45
9/30/2013                           7:29:00 AM                       11:14:00 AM                                                                                   3:45     2831:30
                                                      US
9/30/2013                           12:13:00 PM                      4:31:00 PM                                                                                    4:15     2835:45
10/3/2013                           7:28:00 AM                       11:29:00 AM                                                                                   4:00     2839:45
                                                      US
10/3/2013                           12:28:00 PM                      4:41:00 PM                                                                                    4:15     2844:00
10/4/2013                           7:29:00 AM                       11:29:00 AM                                                                                   4:00     2848:00
                                                      US
10/4/2013                           12:28:00 PM                      4:30:00 PM                                                                                    4:00     2852:00
10/5/2013                           7:29:00 AM                       11:27:00 AM                                                                                   4:00     2856:00
                                                      US
10/5/2013                           12:26:00 PM                      4:30:00 PM                                                                                    4:00     2860:00
10/6/2013                           7:28:00 AM                       11:37:00 AM                                                                                   4:00     2864:00
                                                      US
10/6/2013                           12:35:00 PM                      4:54:00 PM                                                                                    4:30     2868:30
10/7/2013                           7:30:00 AM                       11:31:00 AM                                                                                   4:00     2872:30
                                                      US
10/7/2013                           12:31:00 PM                      4:38:00 PM                                                                                    4:15     2876:45
10/10/2013                          7:27:00 AM                       11:52:00 AM                                                                                   4:15     2881:00
                                                      US
10/10/2013                          12:50:00 PM                      4:36:00 PM                                                                                    3:45     2884:45
10/11/2013                          7:28:00 AM                       11:57:00 AM                                                                                   4:30     2889:15
                                                      US
10/11/2013                          12:55:00 PM                      4:36:00 PM                                                                                    3:30     2892:45
10/12/2013                          7:28:00 AM                       12:03:00 PM                                                                                   4:30     2897:15
                                                      US
10/12/2013                          1:01:00 PM                       4:32:00 PM                                                                                    3:30     2900:45
10/13/2013                          7:28:00 AM                       11:34:00 AM                                                                                   4:00     2904:45
                                                      US
10/13/2013                          12:32:00 PM                      4:30:00 PM                                                                                    4:00     2908:45
10/14/2013                          7:28:00 AM                       12:12:00 PM                                                                                   4:45     2913:30
                                                      US
10/14/2013                          1:10:00 PM                       4:48:00 PM                                                                                    3:30     2917:00
10/17/2013                          7:29:00 AM                       12:15:00 PM                                                                               4:45  2921:45
                CONFIDENTIAL                                                                                                                               GIBBS000166
                                                                                   EXHIBIT 4 - PAGE 52
                                                                                                                                                                             Page 32
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1051 Page 51 of 127
 Time Detail                                                                                                                Data Up to Date:             8/22/201711:34:49 AM
 Time Period;                    12/23/2011 - 8/27/2014                                                                     Executed on;                 8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                            Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount      Amount
  Xfr/Move: Account                       Comment                                Xfr. Work Rule
                                                           US
10/17/2013                               1:13:00 PM                       4:31:00 PM                                                                                    3:15     2925:00
10/18/2013      12:00 AM       Personal Time No Consec                                                                     8:00                                                  2933:00
10/19/2013      12:00 AM       Vacation No Consec                                                                          8:00                                                  2941:00
10/20/2013      12:00 AM       Leave Without Pay                                                                           4:00                                                  2945:00
                                        Approved
10/20/2013      12:00 AM       Vacation No Consec                                                                          4:00                                                  2949:00
10/21/2013      12:00 AM       Leave Without Pay                                                                           8:00                                                  2957:00
                                        Approved
10/24/2013                              7:28:00 AM                        12:01:00 PM                                                                                   4:30     2961:30
                                                           US
10/24/2013                               1:00:00 PM                       4:30:00 PM                                                                                    3:30     2965:00
10/25/2013                               7:09:00 AM                       11:59:00 AM                                                                                   4:45     2969:45
                                                           US
10/25/2013                               12:59:00 PM                      4:30:00 PM                                                                                    3:30     2973:15
10/26/2013                               7:28:00 AM                       12:02:00 PM                                                                                   4:30     2977:45
                                                           US
10/26/2013                               1:01:00 PM                       4:51:00 PM                                                                                    3:45     2981:30
10/27/2013                               7:29:00 AM                       11:36:00 AM                                                                                   4:00     2985:30
                                                           US
10/27/2013                               12:35:00 PM                      4:30:00 PM                                                                                    4:00     2989:30
10/28/2013                               7:27:00 AM                       11:56:00 AM                                                                                   4:30     2994:00
                                                           US
10/28/2013                               12:57:00 PM                      4:51:00 PM                                                                                    3:45     2997:45
10/31/2013      12:00 AM       Leave Without Pay                                                                           1:15                                                  2999:00
                                        No Accrued Vacation Hours
10/31/2013      12:00 AM       Vacation No Consec                                                                          6:45                                                  3005:45
11/1/2013       12:00 AM       Sick Time                                                                                   8:00                                                  3013:45
11/2/2013                               7:28:00 AM                11:46:00 AM                                                                                           4:15     3018:00
                                                           US
11/2/2013                                12:45:00 PM                      4:32:00 PM                                                                                    3:45     3021:45
11/3/2013                                7:29:00 AM                       12:04:00 PM                                                                                   4:30     3026:15
                                                           US
11/3/2013                                1:05:00 PM                       4:37:00 PM                                                                                    3:30     3029:45
11/4/2013                                7:29:00 AM                       12:00:00 PM                                                                                   4:30     3034:15
                                                           US
11/4/2013                                1:00:00 PM                       4:33:00 PM                                                                                    3:30     3037:45
                 CONFIDENTIAL                                                                                                                                    GIBBS000167
                                                                                        EXHIBIT 4 - PAGE 53
                                                                                                                                                                                   Page 33
 Time Detail
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1052 Page 52 of 127
                                                                                                                            Data Up to Date:            8/22/201711:34:49 AM
 Time Period;                    12/23/2011 . 8/27/2014                                                                     Executed on:                8/22/2017 11 ;34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted:                Show hours worked in this period onfy.                                                     Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount     Amount
  Xfr/Move; Account                     Comment                                  Xfr^J^Vork^i^
11/7/2013    12:00AM           Leave Without Pay                                                                           8:00                                                 3045:45
                                       Approved
11/8/2013                              7:27:00 AM                         11:59:00 AM                                                                                   4:30    3050:15
                                                           US
11/8/2013                                1:00:00 PM                       4:40:00 PM                                                                                    3:45    3054:00
11/9/2013                                7:25:00 AM                       11:42:00 AM                                                                                   4:15    3058:15
                                                           US
11/9/2013                                12:41:00 PM                      4:31:00 PM                                                                                    3:45    3062:00
11/10/2013                               7:28:00 AM                       11:35:00 AM                                                                                   4:00    3066:00
                                                           US
11/10/2013                               12:33:00 PM                      4:54:00 PM                                                                                    4:30    3070:30
11/11/2013                               7:29:00 AM                       12:00:00 PM                                                                                   4:30    3075:00
                                                           US
11/11/2013                               12:59:00 PM                      4:51:00 PM                                                                                    3:45    3078:45
11/14/2013      12:00 AM       Leave Without Pay                                                                           8:00                                                 3086:45
                                       Approved
11/15/2013                             7:29:00 AM                         11:59:00 AM                                                                                   4:30    3091:15
                                                           US
11/15/2013                               12:57:00 PM                      4:30:00 PM                                                                                    3:30    3094:45
11/16/2013                               7:28:00 AM                       11:36:00 AM                                                                                   4:00    3098:45
                                                           US
11/16/2013                               12:36:00 PM                      4:30:00 PM                                                                                    4:00    3102:45
11/17/2013                               7:29:00 AM                       12:07:00 PM                                                                                   4:30    3107:15
                                                           US
11/17/2013                               1:06:00 PM                       4:34:00 PM                                                                                    3:30    3110:45
11/18/2013                               7:30:00 AM                       12:13:00 PM                                                                                   4:45    3115:30
                                                           US
11/18/2013                               1:11:00 PM                       4:33:00 PM                                                                                    3:15    3118:45
11/21/2013      12:00 AM   Leave Without Pay                                                                               8:00                                                 3126:45
                                   Approved
11/22/2013      12:00AM    Leave Without Pay                                                                               1:15                                                 3128:00
                                    No Accrued Vacation Hours
11/22/2013      12:00 AM  Vacation No Consec                                                                               6:45                                                 3134:45
11/23/2013      12:00 AM   Leave Without Pay                                                                               8:00                                                 3142:45
                                    No Accrued Vacation Hours
11/24/2013      12:00AM    Leave Without Pay                                                                               8:00                                                 3150:45
                                    No Accrued Vacation Hours
                 CONFIDENTIAL                                                                                                                                   GIBBS000168
                                                                                        EXHIBIT 4 - PAGE 54
                                                                                                                                                                                 Page 34
   Time Detail                Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1053 Page 53 of 127
                                                                                                                               Data Up to Date:            8/22/2017 11:34:49 AM
   Time Period:                    12/23/2011 - 8/27/2014
                                                                                                                               Executed on;                8/22/2017 11:34AM GMT-04:00
   Query:                          Previousty Selected Employee(s)
                                                                                                                               Printed for:                  P2715215
   Actual/Adjusted:                Show hours worked in this period only,
                                                                                                                               Insert Page Break After Each Employee:                   No
      Date/Time              Apply To      In Punch          In Exc          Out Punch       Out Exc             Override   Adj/Ent           Money     Day             Totaled    Cum. Tot.
                                                                                                                 Amount     Amount            Amount   Amount           Amount
   Xfr/Move: Account                                                                                                                                                                Amount
                                                                           Xfn Work Rule
 11/25/2013 12:00 AM             Leave Without Pay
                                                                                                                              8:00                                                  3158:45
                                         No Accrued Vacation Hours
 11/28/2013                             7:28:00 AM                 10:08:00 AM
                                                                                                                                                                           2:45     3161:30
                                                             US
 11/28/2013       12:00 AM       Holiday No Consec
                                                                                                                              8:00                                                  3169:30
                                          Thanksgiving Day
 11/28/2013       12:00 AM       Leave Without Pay
                                                                                                                              5:15                                                  3174:45
                                          Approved
 11/29/2013                              7:29:00 AM                          12:04:00 PM
                                                                                                                                                                           4:30     3179:15
                                                             US
 11/29/2013                               1:03:00 PM                        4:38:00 PM
 11/30/2013                                                                                                                                                                3:45    3183:00
                                          7:25:00 AM                        12:29:00 PM
                                                                                                                                                                          5:00     3188:00
                                                            US
 11/30/2013                               1:49:00 PM                        4:37:00 PM
                                                                                                                                                                          2:45     3190:45
                                                            LE
12/1/2013                                 7:28:00 AM                        12:30:00 PM
                                                                                                                                                                          5:00     3195:45
                                                            US
12/1/2013                                 1:29:00 PM                        4:38:00 PM
12/2/2013                                                                                                                                                                 3:15     3199:00
                                          7:26:00 AM                        11:40:00 AM
                                                                                                                                                                          4:15     3203:15
                                                            US
12/2/2013                                12:40:00 PM                        4:43:00 PM
12/5/2013         12:00 AM                                                                                                                                                4:00     3207:15
                                Sick Time
12/6/2013                                                                                                                    8:00                                                  3215:15
                                        7:28:00 AM                          12:29:00 PM
                                                                                                                                                                          5:00     3220:15
                                                            US
12/6/2013                                 1:27:00 PM                        4:46:00 PM
12/7/2013                                                                                                                                                                 3:15     3223:30
               12:00 AM         Sick Time
12/8/2013      12:00 AM                                                                                                      8:00                                                  3231:30
                                Sick Time
12/9/2013                                                                                                                    8:00                                                  3239:30
                                        7:30:00 AM                          12:06:00 PM
                                                                                                                                                                          4:30     3244:00
                                                            US
12/9/2013                                1:11:00 PM                         4:35:00 PM
12/11/2013                                                                                                                                                                3:30     3247:30
               12:00 AM         Sick Time
12/13/2013     12:00 AM                                                                                                      8:00                                                  3255:30
                                Bereavement
                                                                                                                             8:00                                                  3263:30
                                        Family - Parent
12/14/2013     12:00 AM         Bereavement
                                                                                                                             8:00                                                  3271:30
                                        Family - Parent
12/15/2013    12:00 AM          Bereavement
                                                                                                                             8:00                                                  3279:30
                                        Family - Parent

                  CONFIDENTIAL
                                                                                           EXHIBIT 4 - PAGE 55                                                   GIBBS000169
                                                                                                                                                                                    Page 35
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1054 Page 54 of 127
                                                                                                                              Data Up to Date:            8/22/201711:34:49 AM
 Tim® Period:                    12/23/2011 - 8/27/2014                                                                       Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                              Printed for.                  P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                       Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent             Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount              Amount   Amount           Amount     Amount
  Xfr/Move: Account                    Comment
12/16/2013 12:00 AM            Bereavement                                                                                    8:00                                                3287:30
                                       Family - Parent
12/19/2013                            7:30:00 AM                          12:00:00 PM                                                                                     4:30    3292:00
                                                           US
12/19/2013                               1:00:00 PM                       4:30:00 PM                                                                                      3:30    3295:30
12/20/2013                               7:30:00 AM                       11:30:00 AM                                                                                     4:00    3299:30
                                                           US
12/20/2013                               12:30:00 PM                      4:30:00 PM                                                                                      4:00    3303:30
12/21/2013                               7:26:00 AM                       11:30:00 AM                                                                                     4:00    3307:30
                                                           US
12/21/2013                               12:29:00 PM                      4:30:00 PM                                                                                      4:00    3311:30
12/22/2013                               7:28:00 AM                       11:58:00 AM                                                                                     4:30    3316:00
                                                           US
12/22/2013                               12:55:00 PM                      4:30:00 PM                                                                                      3:30    3319:30
12/23/2013                               7:27:00 AM                       11:38:00 AM                                                                                     4:15    3323:45
                                                           US
12/23/2013                               12:51:00 PM                      4:38:00 PM                                                                                      3:45    3327:30
                                                           LE
                                        /• Tardy
12/25/2013      12:00 AM       Holiday No Consec                                                                              8:00                                                3335:30
                                        Holiday - Christmas
12/25/2013      12:00 AM       Holiday No Consec                                                                          -8:00                                                   3327:30
                                        Absent before or after holiday
12/26/2013      12:00 AM       Sick Time                                                                                      8:00                                                3335:30
12/27/2013                              7:29:00 AM                   12:08:00 PM                                                                                          4:45    3340:15
                                                           US
12/27/2013                               1:04:00 PM                       4:37:00 PM                                                                                      3:15    3343:30
12/28/2013                               7:30:00 AM                       11:55:00 AM                                                                                     4:30    3348:00
                                                           US
12/28/2013                               12:56:00 PM                      4:30:00 PM                                                                                      3:30    3351:30
12/29/2013                               7:27:00 AM                       12:33:00 PM                                                                                     5:00    3356:30
                                                           US
12/29/2013                               1:33:00 PM                       4:38:00 PM                                                                                      3:15    3359:45
12/30/2013                               7:28:00 AM                       11:58:00 AM                                                                                     4:30    3364:15
                                                           US
12/30/2013                               12:57:00 PM                      4:48:00 PM                                                                                      3:45    3368:00

                 CONFIDENTIAL                                                                                                                                    GIBBS000170
                                                                                        EXHIBIT 4 - PAGE 56
                                                                                                                                                                                   Page 36
                              Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1055 Page 55 of 127
 Time Detail                                                                                                                Data Up to Date;             8/22/2017 11:34:49 AM
 Time Period;                    12/23/2011 • 8/27/2014                                                                     Executed on:                 8/22/2017 11:34AM GMT-04;00
 Query:                          Previously Selected Employee(s)                                                            Printed for;                 P2715215
 Actual/Adjusted:                Shew hours worked in this period only.                                                     Insert Page Break After Each Employee:                    No

    Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money      Day            Totaled     Cum. Tot.
                                                                                                              Amount     Amount            Amount    Amount          Amount       Amount
  Xfr/Move: Account                      Comment                                 Xfr Work Rule
1/1/2014     12:00 AM          Holiday No Consec                                                                           8:00                                                   3376:00
                                         Holiday - New Year's Day
1/2/2014                                7:30:00 AM                        11:57:00 AM                                                                                   4:30      3380:30
                                                           US
1/2/2014                                 12:55:00 PM                      4:30:00 PM                                                                                    3:30      3384:00
1/3/2014                                 7:28:00 AM                       11:58:00 AM                                                                                   4:30      3388:30
                                                           US
1/3/2014                                 12:57:00 PM                      4:41:00 PM                                                                                    3:45      3392:15
1/4/2014                                 8:02:00 AM                       12:36:00 PM                                                                                   4:30      3396:45
                                                           US
1/4/2014                                 1:35:00 PM                       5:11:00 PM                                                                                    3:45      3400:30
1/5/2014                                 7:29:00 AM                       12:00:00 PM                                                                                   4:30      3405:00
                                                           US
1/5/2014                                 1:00:00 PM                       4:35:00 PM                                                                                    3:30      3408:30
1/6/2014                                 7:26:00 AM                       12:02:00 PM                                                                                   4:30      3413:00
                                                           US
1/6/2014                                 1:01:00 PM                       4:37:00 PM                                                                                    3:30      3416:30
1/9/2014                                 7:30:00 AM                       11:56:00 AM                                                                                   4:30      3421:00
                                                           US
1/9/2014                                 12:54:00 PM                      4:37:00 PM                                                                                    3:30      3424:30
1/10/2014                                7:27:00 AM                       12:01:00 PM                                                                                   4:30      3429:00
                                                           US
1/10/2014                                1:01:00 PM                       5:05:00 PM                                                                                    4:00      3433:00
1/11/2014                                10:25:00 AM                      4:33:00 PM                                                                                    6:00      3439:00
                                                           US
1/11/2014       12:00 AM       Sick Time                                                                                   2:00                                                   3441:00
                                        Kin Care
1/12/2014                              7:28:00 AM                         12:01:00 PM                                                                                   4:30      3445:30
                                                           US
1/12/2014                                1:00:00 PM                       4:40:00 PM                                                                                    3:45      3449:15
1/13/2014                                7:29:00 AM                       12:18:00 PM                                                                                   4:45      3454:00
                                                           US
1/13/2014                                1:17:00 PM                       4:30:00 PM                                                                                    3:15      3457:15
1/16/2014                                7:30:00 AM                       9:25:00 AM                                                                                    2:00      3459:15
                                                           US
1/16/2014       12:00 AM  Sick Time                                                                                        6:00                                                   3465:15
1/17/2014                         7:28:00 AM                              11:58:00 AM
                 CONFIDENTIAL
                                                                                        EXHIBIT 4 - PAGE 57
                                                                                                                                                                                    Page 37
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1056 Page 56 of 127
                                                                                                                                Data Up to Date:            8/22/201711:34:49 AM
 Time Period;                    12/23/2011 - 8/27/2014                                                                         Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                                Printed for:                  P2715215
 Actual/Adjusted:                Show hours worked in tfiis period only.                                                        Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch           In Exc         Out Punch     Out Exc               Override   Adj/Ent              Money     Day             Totaled   Cum. Tot.
                                                                                                               Amount     Amount               Amount   Amount           Amount     Amount
            i Account                     Comment                                 Xfr Work Rule
                                                            US
1/17/2014                                12:59:00 PM                       4:35:00 PM                                                                                       3:30    3473:15
1/18/2014                                7:29:00 AM                        12:04:00 PM                                                                                      4:30    3477:45
                                                            US
1/18/2014                                1:01:00 PM                        4:30:00 PM                                                                                       3:30    3481:15
1/19/2014                                7:28:00 AM                        1:40:00 PM                                                                                       6:15    3487:30
                                                            US
1/19/2014                                2:40:00 PM                        4:34:00 PM                                                                                       1:45    3489:15
1/20/2014                                7:27:00 AM                        12:03:00 PM                                                                                      4:30    3493:45
                                                            US
1/20/2014                                1:01:00 PM                        4:30:00 PM                                                                                       3:30    3497:15
1/20/2014       12:00 AM       Holiday No Consec                                                                                8:00                                                3505:15
                                        Martin Luther King day
1/20/2014       12:00 AM       Holiday No Consec                                                                            8:00
                                                                                                                            -                                                       3497:15
                                        Absent before or after holiday
1/23/2014       12:00 AM       Sick Time                                                                                        8:00                                                3505:15
1/24/2014       12:00 AM       Sick Time                                                                                        8:00                                                3513:15
1/25/2014                               7:30:00 AM                   12:12:00 PM                                                                                            4:45    3518:00
                                                            US
1/25/2014                                1:10:00 PM                        4:30:00 PM                                                                                       3:15    3521:15
1/26/2014                                7:29:00 AM                        1:13:00 PM                                                                                       5:45    3527:00
                                                            US
1/26/2014                                2:13:00 PM                        4:35:00 PM                                                                                       2:15    3529:15
1/27/2014                                7:27:00 AM                        12:02:00 PM                                                                                      4:30    3533:45
                                                            US
1/27/2014                          1:02:00 PM                    4:44:00 PM                                                                                                 3:45    3537:30
1/29/2014   12:00 AM      Overtime (historical date: 12/23/2013)                                                            0:15
       DB73A14700/1806/310000/1500000/1075130/000/000
1/30/2014   12:00 AM      Personal Time No Consec                                                                           8:00                                                    3545:30
1/31/2014   12:00 AM      Vacation No Consec                                                                                8:00                                                    3553:30
2/1/2014                           7:28:00 AM                    12:02:00 PM                                                                                                4:30    3558:00
                                                            US
2/1/2014                                 1:01:00 PM                        4:55:00 PM                                                                                       4:00    3562:00
2/2/2014                                 7:28:00 AM                        12:33:00 PM                                                                                      5:00    3567:00
                                                            US
2/2/2014                                 1:33:00 PM                        4:30:00 PM                                                                                       3:00    3570:00
2/3/2014                                 7:28:00 AM                        11:58:00 AM                                                                                      4:30    3574:30
                 CONFIDENTIAL                               US                                                                                                      G1BBS000172
                                                                                         EXHIBIT 4 - PAGE 58
                                                                                                                                                                                     Page 38
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1057 Page 57 of 127
 Time Detail                                                                                                                Data Up to Date:            8/22/201711:34:49 AM
 Time Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04;00
 Query:                          Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                     Insert Page Break After Each EmF^oyee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount     Amount
  Xfr/Movej Account                      Comment                                  Xfr Work Rule
2/3/2014                                 12:58:00 PM                      4:34:00 PM                                                                                    3:30    3578:00
2/6/2014                                 7:29:00 AM                       11:46:00 AM                                                                                   4:15    3582:15
                                                           US
2/6/2014                                 12:46:00 PM                      4:35:00 PM                                                                                    3:45    3586:00
2/7/2014                                 7:29:00 AM                       12:42:00 PM                                                                                   5:15    3591:15
                                                           US
2/7/2014                                 1:45:00 PM                       4:30:00 PM                                                                                    2:45    3594:00
2/8/2014                                 7:27:00 AM                       11:59:00 AM                                                                                   4:30    3598:30
                                                           US
2/8/2014                                 12:59:00 PM                      4:30:00 PM                                                                                    3:30    3602:00
2/9/2014        12:00 AM       Leave Without Pay                                                                           2:45                                                 3604:45
                                        Approved
2/9/2014        12:00 AM       Vacation No Consec                                                                          5:15                                                 3610:00
2/10/2014                               7:30:00 AM                        11:51:00 AM                                                                                   4:15    3614:15
                                                           US
2/10/2014                                12:55:00 PM                      4:33:00 PM                                                                                    3:45    3618:00
2/13/2014                                7:28:00 AM                       12:15:00 PM                                                                                   4:45    3622:45
                                                           US
2/13/2014                                1:15:00 PM                       4:30:00 PM                                                                                    3:15    3626:00
2/14/2014                                7:28:00 AM                       12:03:00 PM                                                                                   4:30    3630:30
                                                           US
2/14/2014                                1:02:00 PM                       4:33:00 PM                                                                                    3:30    3634:00
2/15/2014                                7:27:00 AM                       12:06:00 PM                                                                                   4:30    3638:30
                                                           US
2/15/2014                                1:05:00 PM                       4:30:00 PM                                                                                    3:30    3642:00
2/16/2014                                7:29:00 AM                       11:46:00 AM                                                                                   4:15    3646:15
                                                           US
2/16/2014                                12:45:00 PM                      4:30:00 PM                                                                                    3:45    3650:00
2/17/2014                                7:29:00 AM                       12:54:00 PM                                                                                   5:30    3655:30
                                                           US
2/17/2014                                1:53:00 PM                       4:30:00 PM                                                                                    2:30    3658:00
2/20/2014                                7:29:00 AM                       11:43:00 AM                                                                                   4:15    3662:15
2/20/2014                                12:42:00 PM                      4:36:00 PM                                                                                    3:45    3666:00
2/21/2014                               7:27:00 AM                        12:51:00 PM                                                                                   5:15    3671:15
                                                                                        EV
2/21/2014       12:00 AM   Leave Without Pay                                                                               2:45                                                 3674:00
                 CONFIDENTIAL       No Accrued Vacation Hours                                                                                                   GIBBS000173
                                                                                        EXHIBIT 4 - PAGE 59
                                                                                                                                                                                  Page 39
 Time Detail
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1058 Page 58 of 127
                                                                                                                            Data Up to Date:            8/22/201711:34:49 AM
 Time Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
 Query;                          Previously Selected Employee(s)                                                            Printed for;                  P2715215
 Actuai/Adjusted:                Show hours worked in this period only.                                                     Insert Page Break After Each Employee;                  No

    Daterrime              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount            Amount   Amount           Amount     Amount
  Xfr/Move: Account                       Comment                                Xfn Work Rule
2/22/2014                                7:26:00 AM                       11:55:00 AM                                                                                   4:30    3678:30
2/22/2014                                12:58:00 PM                      4:37:00 PM                                                                                    3:30    3682:00
2/23/2014                                7:29:00 AM                       11:57:00 AM                                                                                   4:30    3686:30
2/23/2014                                12:56:00 PM                      4:30:00 PM                                                                                    3:30    3690:00
2/24/2014                                7:28:00 AM                       12:06:00 PM                                                                                   4:30    3694:30
2/24/2014                                1:06:00 PM                       4:31:00 PM                                                                                    3:30    3698:00
2/27/2014                                7:28:00 AM                       12:31:00 PM                                                                                   5:00    3703:00
2/27/2014                                1:30:00 PM                       4:32:00 PM                                                                                    3:00    3706:00
2/28/2014                                7:28:00 AM                       12:30:00 PM                                                                                   5:00    3711:00
2/28/2014                                1:29:00 PM                       5:44:00 PM                                                                                    4:15    3715:15
                                                                                        LV
3/1/2014                                 7:28:00 AM                       12:45:00 PM                                                                                   5:15    3720:30
3/1/2014                                 1:44:00 PM                       4:30:00 PM                                                                                    2:45    3723:15
3/2/2014                                 7:31:00 AM                       11:14:00 AM                                                                                   3:45    3727:00
3/2/2014                                 12:26:00 PM                      4:31:00 PM                                                                                    4:00    3731:00
                                                           LE
3/2/2014        12:00 AM        Leave Without Pay                                                                          0:15                                                 3731:15
                                         Tardy
3/3/2014                                7:29:00 AM                        12:09:00 PM                                                                                   4:45    3736:00
3/3/2014                                 1:08:00 PM                       4:33:00 PM                                                                                    3:15    3739:15
3/6/2014                                 7:30:00 AM                       12:30:00 PM                                                                                   5:00    3744:15
3/6/2014                                 1:30:00 PM                       4:43:00 PM                                                                                    3:15    3747:30
                                                                                        LV
3/7/2014        12:00 AM        Leave Without Pay                                                                           1:30                                                3749:00
                                         No Accrued Vacation Hours
3/7/2014        12:00 AM        Vacation No Consec                                                                         6:30                                                 3755:30
3/8/2014                                 7:29:00 AM                12:30:00 PM                                                                                          5:00    3760:30
3/8/2014                                 1:30:00 PM                       4:38:00 PM                                                                                    3:15    3763:45
                                                                                        LV
3/9/2014                                 7:36:00 AM                       11:28:00 AM                                                                                   4:00    3767:45
                                          /• Tardy
3/9/2014                                 12:28:00 PM                      4:32:00 PM                                                                                    4:00    3771:45
3/10/2014                                7:28:00 AM                       12:07:00 PM                                                                                   4:30    3776:15
3/10/2014                                1:06:00 PM                       4:39:00 PM                                                                                    3:45    3780:00
                                                                                        LV
3/13/2014                                7:31:00 AM                       12:34:00 PM                                                                               5:00  3785:00
                    CONFIDENTIAL                                                                                                                                GIBBS000174
                                                                                        EXHIBIT 4 - PAGE 60
                                                                                                                                                                                  Page 40
        Time Detail          Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1059 Page 59 of 127
        Time Period:               12/23/2011 - 8/27/2014                                                                      Data Up to Date;             8/22/201711:34:49 AM
        Query:                     Previously Selected Employee(s)                                                             Executed on:                 8/22/2017 11:34AM GMT-04:00
       Actual/Adjusted:            Show hours worked in this period only.                                                      Printed for:                 P2715215
                                                                                                                               Insert Page Break After Each Employee;
           Date/Time                                                                                                                                                                    No
                             Apply To      In Punch          In Exc           Out Punch          Out Exc         Override   Adj/Ent           Money      Day            Totaled
  !     Kfr/Move: Account
      3/13/2014
                                            Comment                                       h Work Rule
                                                                                                                 Amount     Amount            Amount    Amount          Amount
                                                                                                                                                                                  Cum. Tot.
                                                                                                                                                                                   Amount     1
                                           1:33:00 PM                         4:34:00 PM
      3/14/2014                           7:29:00 AM                                                                                                                       3:00     3788:00
                                                                              12:29:00 PM
  3/14/2014                                1:28:00 PM                                                                                                                      5:00     3793:00
                                                                             4:34:00 PM
  3/15/2014                               7:28:00 AM                                                                                                                       3:00     3796:00
                                                                              12:30:00 PM
  3/15/2014                               1:29:00 PM                                                                                                                       5:00    3801:00
                                                                             4:32:00 PM
  3/16/2014                               7:31:00 AM                                                                                                                       3:00    3804:00
                                                                             12:30:00 PM
  3/16/2014                               1:30:00 PM                                                                                                                       5:00    3809:00
                                                                             4:30:00 PM
  3/17/2014                               7:26:00 AM                                                                                                                      3:00     3812:00
                                                                             12:13:00 PM
 3/17/2014                                1:13:00 PM                                                                                                                      4:45     3816:45
                                                                             4:33:00 PM
 3/20/2014                                7:26:00 AM                                                                                                                      3:15     3820:00
                                                                             12:30:00 PM
 3/20/2014                                1:29:00 PM                                                                                                                      5:00     3825:00
                                                                             4:30:00 PM
 3/21/2014                               7:27:00 AM                                                                                                                       3:00     3828:00
                                                                             12:35:00 PM
 3/21/2014                                1:34:00 PM                                                                                                                      5:00     3833:00
                                                                             4:39:00 PM
                                                                                                                                                                          3:15     3836:15
 3/22/2014                                                                                  LV
                                         7:33:00 AM                          12:30:00 PM
 3/22/2014                               1:29:00 PM                                                                                                                       5:00     3841:15
                                                                             4:30:00 PM
 3/23/2014                               7:27:00 AM                                                                                                                       3:00     3844:15
                                                                             12:30:00 PM
 3/23/2014                               1:30:00 PM                                                                                                                       5:00     3849:15
                                                                            4:34:00 PM
 3/24/2014                               7:27:00 AM                                                                                                                       3:00     3852:15
                                                                             12:09:00 PM
 3/24/2014                               1:07:00 PM                                                                                                                       4:45    3857:00
                                                                            4:40:00 PM
                                                                                                                                                                          3:30    3860:30
 3/27/2014                                                                                  LV
                                         7:30:00 AM                         12:00:00 PM
3/27/2014                                12:59:00 PM                                                                                                                     4:30     3865:00
                                                                            4:30:00 PM
3/28/2014                               7:29:00 AM                                                                                                                       3:30     3868:30
                                                                            12:00:00 PM
3/28/2014                                12:58:00 PM                                                                                                                     4:30     3873:00
                                                                            4:31:00 PM
3/29/2014                               7:29:00 AM                                                                                                                       3:30     3876:30
                                                                            12:02:00 PM
3/29/2014                               1:02:00 PM                                                                                                                       4:30     3881:00
                                                                            4:30:00 PM
3/30/2014                               7:28:00 AM                                                                                                                       3:30     3884:30
                                                                            12:15:00 PM
3/30/2014                               1:14:00 PM                                                                                                                       4:45     3889:15
                                                                            4:31:00 PM
3/31/2014                               7:28:00 AM                                                                                                                       3:15     3892:30
                                                                            12:00:00 PM
3/31/2014                               1:00:00 PM                                                                                                                       4:30     3897:00
                                                                            4:38:00 PM
                                                                                                                                                                         3:45     3900:45
                                                                                           LV
4/3/2014          12:00 AM     ADMN-Leave Without Pay
4/4/2014          12:00 AM     ADMN-Leave Without Pay                                                                       8:00
4/5/2014                                                                                                                                                                          3908:45
                  12:00 AM     ADMN-Leave Without Pay                                                                       8:00
                                                                                                                                                                                  3916:45
4/6/2014                                                                                                                    8:00
                                                                                                                                                                                  3924:45
                                                                                                                            8:00
                                                                                           EXHIBIT 4 - PAGE 61
                                                                                                                                                                                   Page 41
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1060 Page 60 of 127
                                                                                                                              Data Up to Date:            8/22/201711:34:49 AM
 Time Period:                    12/23/2011 . 8/27/2014                                                                       Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee(s)                                                              Printed for:                  P2715215
 Actuai/Adjusted:                Show hours worked in this period only.                                                       Insert Page Break After Each Employee:                  No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent             Money     Day             Totaled   Cum. Tot.
                                                                                                              Amount     Amount              Amount   Amount           Amount     Amount
  Xfr/Move: Account                    Comment                                   Xfr: Work Rule
4/7/2014     12:00 AM          ADMN-Leave Without Pay                                                                         8:00                                                3940:45
4/10/2014                             7:28:00 AM                          12:11:00 PM                                                                                     4:45    3945:30
4/10/2014                                1:11:00 PM                       4:30:00 PM                                                                                      3:15    3948:45
4/11/2014                                7:28:00 AM                       11:58:00 AM                                                                                     4:30    3953:15
4/11/2014                                12:58:00 PM                      4:37:00 PM                                                                                      3:30    3956:45
4/12/2014                                7:30:00 AM                       12:11:00 PM                                                                                     4:45    3961:30
4/12/2014                                1:11:00 PM                       4:30:00 PM                                                                                      3:15    3964:45
4/13/2014                                7:29:00 AM                       12:00:00 PM                                                                                     4:30    3969:15
4/13/2014                                12:59:00 PM                      4:30:00 PM                                                                                      3:30    3972:45
                                          O: Forgot to Punch
4/14/2014                                7:39:00 AM                       11:55:00 AM                                                                                     4:15    3977:00
                                                           LV
4/14/2014                                12:55:00 PM                      4:31:00 PM                                                                                      3:30    3980:30
4/14/2014       12:00 AM       Leave Without Pay                                                                              0:15                                                3980:45
                                        Tardy
4/17/2014                              7:29:00 AM                         12:03:00 PM                                                                                     4:30    3985:15
4/17/2014                                1:03:00 PM                       4:30:00 PM                                                                                      3:30    3988:45
4/18/2014                                7:27:00 AM                       11:59:00 AM                                                                                     4:30    3993:15
4/18/2014                                12:58:00 PM                      4:30:00 PM                                                                                      3:30    3996:45
4/19/2014       12:00 AM       Personal Time No Consec                                                                        8:00                                                4004:45
4/20/2014                              7:28:00 AM                         12:00:00 PM                                                                                     4:30    4009:15
4/20/2014                                12:59:00 PM                      4:30:00 PM                                                                                      3:30    4012:45
4/21/2014       12:00 AM       Leave Without Pay                                                                              0:30                                                4013:15
                                        No Accrued Sick Hours
4/21/2014       12:00 AM       Sick Time                                                                                      7:30                                                4020:45
4/24/2014                              7:29:00 AM                         12:00:00 PM                                                                                     4:30    4025:15
4/24/2014                                1:03:00 PM                       4:30:00 PM                                                                                      3:30    4028:45
4/24/2014       12:00 AM   PPA ADMN-Leave Without Pay                                                                     -   8:00
                           (historical date: 4/7/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014    12:00 AM      PPA ADMN-Leave Without Pay                                                                     -8:00
                           (historical date: 4/5/2014)
       DB73A 14700/1806/310000/1500000/1161400/000/000
4/24/2014    12:00 AM      PPA ADMN-Leave Without Pay                                                                     -   8:00
                           (historical date: 4/4/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014    12:00 AM      PPA ADMN-Leave Without Pay                                                                     -   8:00
                           (historical date: 4/6/2014)
       DB73A 14SWf^QfSf^V0QQ/1500000/1161400/000/000                                                                                                              GIBBS000176
                                                                                        EXHIBIT 4 - PAGE 62
                                                                                                                                                                                   Page 42
                                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1061 Page 61 of 127
    Time Detail                                                                                                                   Data Up to Date:             8/22/201711:34:49 AM
    Time Period:                    12/23/2011 - 8/27/2014                                                                        Executed on:                 8/22/2017 11:34AM GMT^iOO
    Query;                          Previously Selected Employee(s)                                                               Printed for;                 P2715215
    Actua [/Adjusted:               Show hours worked in this period only.                                                        Insert Page Break After Each Employee:                   No

r      Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent              Money      Day            Totaled    Cum. Tot.
                                                                                                                 Amount     Amount               Amount    Amount          Amount      Amount
  Xfr/Move: Account
4/24/2014    12:00 AM     PPA ADMN-Leave Without Pay                                                                          8:00
                                                                                                                              -

                          (historical date: 4/3/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014   12:00 AM      PPA ADMN-Sick Time (historical date:                                                                    8:00
                          4/6/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014   12:00 AM      PPA ADMN-Sick Time (historical date:                                                                    8:00
                          4/4/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014   12:00 AM      PPA ADMN-Sick Time (historical date:                                                                    8:00
                          4/7/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014   12:00 AM      PPA ADMN-Sick Time (historical date;                                                                    8:00
                          4/3/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/24/2014   12:00 AM      PPA ADMN-Sick Time (historical date:                                                                8:00
                          4/5/2014)
       DB73A14700/1806/310000/1500000/1161400/000/000
4/25/2014                           7:29:00 AM                 12:12:00 PM                                                                                                    4:45     4033:30
4/25/2014                                   1:11:00 PM                       4:34:00 PM                                                                                       3:15     4036:45
4/26/2014                                   7:30:00 AM                       11:59:00 AM                                                                                      4:30     4041:15
4/26/2014                                   12:59:00 PM                      4:30:00 PM                                                                                       3:30     4044:45
4/27/2014                                   7:28:00 AM                       12:32:00 PM                                                                                      5:00     4049:45
4/27/2014                                   1:31:00 PM                       4:30:00 PM                                                                                       3:00     4052:45
4/28/2014                                   7:31:00 AM                       11:30:00 AM                                                                                      4:00     4056:45
4/28/2014                                   12:30:00 PM                      4:50:00 PM                                                                                       4:15     4061:00
                                                                                           LV
5/1/2014                                    7:28:00 AM                       11:59:00 AM                                                                                      4:30     4065:30
5/1/2014                                    12:58:00 PM                      4:32:00 PM                                                                                       3:30     4069:00
5/2/2014                                    7:30:00 AM                       12:04:00 PM                                                                                      4:30     4073:30
5/2/2014                                    1:04:00 PM                       4:36:00 PM                                                                                       3:30     4077:00
5/3/2014                                    7:29:00 AM                       12:03:00 PM                                                                                      4:30     4081:30
5/3/2014                                    1:03:00 PM                       4:32:00 PM                                                                                       3:30     4085:00
5/4/2014           12:00 AM       Vacation No Consec                                                                          8:00                                                     4093:00
5/5/2014                                   7:28:00 AM                        12:01:00 PM                                                                                      4:30     4097:30
5/5/2014                                    1:01:00 PM                       4:32:00 PM                                                                                       3:30     4101:00
5/8/2014                                    7:28:00 AM                       12:00:00 PM                                                                                      4:30     4105:30
5/8/2014                                    1:00:00 PM                       4:39:00 PM                                                                                       3:45     4109:15
                                                                                           LV
                    CONFIDENTIAL                                                                                                                                       GIBBS000177
                                                                                           EXHIBIT 4 - PAGE 63
                                                                                                                                                                                         Page 43
 Time Detail            Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1062 Page 62 of 127
                                                                                                                       Data Up to Date:            8/22/201711:34:49 AM
 Time Period;               12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                     Previously Selected Employee(s)                                                            Printed for:                  P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                  No

    Date/Time         Apply To      In Punch          In Exc         Out Punch       Out Exc             Override   Adj/Ent           Money     Day             Totaled   Cum. Tot,
                                                                                                         Amount     Amount            Amount   Amount           Amount     Amount
                                                                                 h Work Rule
5/9/2014                            7:29:00 AM                       12:12:00 PM                                                                                   4:45    4114:00
5/9/2014                            1:12:00 PM                       4:30:00 PM                                                                                    3:15    4117:15
5/10/2014                           7:28:00 AM                       12:25:00 PM                                                                                   5:00    4122:15
5/10/2014                           1:25:00 PM                       4:30:00 PM                                                                                    3:00    4125:15
5/11/2014                           7:29:00 AM                       12:15:00 PM                                                                                   4:45    4130:00
5/11/2014                           1:15:00 PM                       4:33:00 PM                                                                                    3:15    4133:15
5/12/2014                           7:30:00 AM                       12:05:00 PM                                                                                   4:30    4137:45
                                     /.' Workstation Error • Java, Internet or VPN
5/12/2014                           1:05:00 PM                       4:31:00 PM                                                                                    3:30    4141:15
5/15/2014                           7:29:00 AM                       12:02:00 PM                                                                                   4:30    4145:45
5/15/2014                           1:02:00 PM                       4:35:00 PM                                                                                    3:30    4149:15
5/16/2014                           6:57:00 AM                       11:30:00 AM                                                                                   4:30    4153:45
                                                      EV
5/16/2014                           12:30:00 PM                      4:08:00 PM                                                                                    3:45    4157:30
                                                                                     EV
5/17/2014                           6:58:00 AM                       11:35:00 AM                                                                                   4:30    4162:00
                                                      EV
5/17/2014                           12:35:00 PM                      4:11:00 PM                                                                                    3:45    4165:45
                                                                                     EV
5/18/2014                           6:58:00 AM                       11:30:00 AM                                                                                   4:30    4170:15
                                                      EV
5/18/2014                           12:30:00 PM                      4:05:00 PM                                                                                    3:30    4173:45
                                                                                     EV
5/19/2014                           6:58:00 AM                       11:34:00 AM                                                                                   4:30    4178:15
                                                      EV
5/19/2014                           12:34:00 PM                      4:26:00 PM                                                                                    4:00    4182:15
                                                                                     EV
5/22/2014                           7:00:00 AM                       11:30:00 AM                                                                                   4:30    4186:45
                                                    EV
                                    !: Accelerated Payroll
5/22/2014                           12:30:00 PM                      4:00:00 PM                                                                                    3:30    4190:15
                                                                                     EV
5/23/2014                           6:57:00 AM                       11:33:00 AM                                                                                   4:30    4194:45
                                                      EV
5/23/2014                           12:33:00 PM                      4:05:00 PM                                                                                    3:30    4198:15
                                                                                     EV
                CONFIDENTIAL                                                                                                                               GIBBS000178
                                                                                   EXHIBIT 4 - PAGE 64
                                                                                                                                                                             Page 44
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1063 Page 63 of 127
 Time Detail                                                                                                                Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                    12/23/2011 - 8/27/2014                                                                     Executed on:                 8/22/2017 11;34AM GMT-04:00
 Query:                          Previously Sheeted Employee(s)                                                             Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time              Apply To      In Punch          In Exc         Out Punch     Out Exc               Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                              Amount     Amount            Amount    Amount          Amount      Amount
  Xfr/Move: Account                       Comment                                Xfr^^/orkR^
5/24/2014                                6:59:00 AM                       11:36:00 AM                                                                                   4:30     4202:45
                                                           EV
5/24/2014                                12:35:00 PM                      4:00:00 PM                                                                                    3:30     4206:15
                                                                                        EV
5/25/2014                                6:59:00 AM                       11:30:00 AM                                                                                   4:30     4210:45
                                                           EV
5/25/2014                                12:29:00 PM                      4:00:00 PM                                                                                    3:30     4214:15
                                                                                        EV
5/26/2014                                6:58:00 AM                       11:31:00 AM                                                                                   4:30     4218:45
                                                           EV
                                                                                  San Diefjo FT NonEx 10HR Holiday
5/26/2014                                12:27:00 PM                      2:14:00 PM                                                                                    1:45     4220:30
                                                                                        EV
5/26/2014       12:00 AM       Holiday No Consec                                                                           8:00                                                  4228:30
                                         Memorial Day
5/26/2014       12:00 AM       Leave Without Pay                                                                           1:45                                                  4230:15
                                         Green Time
5/29/2014                               6:57:00 AM                        11:46:00 AM                                                                                   4:45     4235:00
                                                           EV
5/29/2014                                12:46:00 PM                      4:00:00 PM                                                                                    3:15     4238:15
                                                                                        EV
5/30/2014                                6:58:00 AM                       11:46:00 AM                                                                                   4:45     4243:00
                                                           EV
5/30/2014                                12:45:00 PM                      4:01:00 PM                                                                                    3:15     4246:15
                                                                                        EV
5/31/2014                                6:59:00 AM                       11:36:00 AM                                                                                   4:30     4250:45
                                                           EV
5/31/2014                                12:36:00 PM                      4:00:00 PM                                                                                    3:30     4254:15
                                                                                        EV
6/1/2014                                 6:58:00 AM                       11:34:00 AM                                                                                   4:30     4258:45
                                                           EV
6/1/2014                                 12:34:00 PM                      4:00:00 PM                                                                                    3:30     4262:15
                                                                                        EV
6/2/2014                                 6:58:00 AM                       11:30:00 AM                                                                                   4:30     4266:45
                                                           EV
6/2/2014                                 12:29:00 PM                      4:03:00 PM                                                                                    3:30     4270:15
                                                                                        EV
                 CONFIDENTIAL                                                                                                                                    GIBBS000179
                                                                                        EXHIBIT 4 - PAGE 65
                                                                                                                                                                                   Page 45
 Time Detail                 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1064 Page 64 of 127
                                                                                                                            Data Up to Date:             8/22/201711:34:49 AM
 Time Period;                    12/23/2011 - 8/27/2014                                                                     Executed on;                 8/22/2017 11:34AM GMT-04:00
 Query:                          Previously Selected Employee{s)                                                            Printed for                  P2715215
 Actuai/Adjusted;                Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time              Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent          Money       Day            Totaled    Cum. Tot.
                                                                                                              Amount     Amount           Amount     Amount          Amount      Amount
  ^<ir/Move^^ccoi^                        C£mmen^                                 Xfr_Work^^
6/5/2014                                 6:59:00 AM                       12:10:00 PM                                                                                   5:15     4275:30
                                                           EV
6/5/2014                                 1:09:00 PM                       4:00:00 PM                                                                                    2:45     4278:15
                                                                                        EV
6/6/2014                                 6:58:00 AM                       11:33:00 AM                                                                                   4:30     4282:45
                                                           EV
6/6/2014                                 12:33:00 PM                      4:01:00 PM                                                                                    3:30     4286:15
                                                                                        EV
6/7/2014                                 6:58:00 AM                       11:44:00 AM                                                                                   4:45     4291:00
                                                           EV
6/7/2014                                 12:43:00 PM                      4:03:00 PM                                                                                    3:15     4294:15
                                                                                        EV
6/8/2014                                 6:59:00 AM                       11:41:00 AM                                                                                   4:45     4299:00
                                                           EV
6/8/2014                                 12:40:00 PM                      4:00:00 PM                                                                                    3:15     4302:15
                                                                                        EV
6/9/2014                                 6:56:00 AM                       11:31:00 AM                                                                                   4:30     4306:45
                                                           EV
6/9/2014                                 12:31:00 PM                      4:00:00 PM                                                                                    3:30     4310:15
                                                                                        EV
6/12/2014                                6:59:00 AM                       11:34:00 AM                                                                                   4:30     4314:45
                                                           EV
6/12/2014                                12:33:00 PM                      4:02:00 PM                                                                                    3:30     4318:15
                                                                                        EV
6/13/2014       12:00 AM       Vacation No Consec                                                                          8:00                                                  4326:15
6/14/2014                               6:58:00 AM                        11:37:00 AM                                                                                   4:30     4330:45
                                                           EV
6/14/2014                                12:36:00 PM                      4:02:00 PM                                                                                    3:30     4334:15
                                                                                        EV
6/15/2014                                6:59:00 AM                       11:45:00 AM                                                                                   4:45     4339:00
                                                           EV
6/15/2014                                12:44:00 PM                      4:00:00 PM                                                                                    3:15     4342:15
                                                                                        EV
6/16/2014                                7:00:00 AM                       11:40:00 AM                                                                                   4:45     4347:00
                                                           EV
6/16/2014                                12:39:00 PM                      4:00:00 PM                                                                                    3:15     4350:15
                                                                                        EV
                 CONFIDENTIAL                                                                                                                                    GIBBS000180
                                                                                        EXHIBIT 4 - PAGE 66
                                                                                                                                                                                  Page 46
                             Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1065 Page 65 of 127
  Time Detail                                                                                                                Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                    12/23/2011 ■ 8/27/2014                                                                      Executed on:                 8/22/2017 11;34AM GMT-04:00
 Query:                          Previously Selected EmplQyee(s)                                                             Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in tfiis period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time              Apply To      In Punch           In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                               Amount     Amount            Amount    Amount          Amount      Amount
                                          Comment                                 Xfr. Work Rule
6/19/2014                                7:28:00 AM                        12:00:00 PM                                                                                   4:30     4354:45
6/19/2014                                1:00:00 PM                        4:30:00 PM                                                                                    3:30     4358:15
6/20/2014                                7:28:00 AM                        12:01:00 PM                                                                                   4:30     4362:45
6/20/2014                                1:00:00 PM                        4:30:00 PM                                                                                    3:30     4366:15
6/21/2014                                7:28:00 AM                        12:01:00 PM                                                                                   4:30     4370:45
6/21/2014                                1:01:00 PM                        4:46:00 PM                                                                                    3:45     4374:30
                                                                                         LV
6/22/2014                                7:25:00 AM                        12:03:00 PM                                                                                   4:30     4379:00
6/22/2014                                1:03:00 PM                        4:32:00 PM                                                                                    3:30     4382:30
6/23/2014                                7:28:00 AM                        12:18:00 PM                                                                                   4:45     4387:15
6/23/2014                                1:17:00 PM                        4:36:00 PM                                                                                    3:15     4390:30
6/26/2014                                7:28:00 AM                        12:04:00 PM                                                                                   4:30     4395:00
6/26/2014                                1:04:00 PM                        4:37:00 PM                                                                                    3:30     4398:30
6/27/2014                                7:28:00 AM                        11:58:00 AM                                                                                   4:30     4403:00
6/27/2014                                1:00:00 PM                        4:34:00 PM                                                                                    3:30     4406:30
6/28/2014                                7:29:00 AM                        12:23:00 PM                                                                                   5:00     4411:30
6/28/2014                                1:22:00 PM                        4:58:00 PM                                                                                    3:30     4415:00
                                                                                         LV
6/29/2014                                7:28:00 AM                        11:58:00 AM                                                                                   4:30     4419:30
6/29/2014                                12:57:00 PM                       4:31:00 PM                                                                                    3:30     4423:00
6/30/2014                                7:28:00 AM                        11:59:00 AM                                                                                   4:30     4427:30
6/30/2014                                12:59:00 PM                       4:30:00 PM                                                                                    3:30     4431:00
7/3/2014                                 7:30:00 AM                        12:00:00 PM                                                                                   4:30     4435:30
                                         !: Accelerated Payroll
7/3/2014                                 1:00:00 PM                        4:30:00 PM                                                                                    3:30     4439:00
7/4/2014                                 7:30:00 AM                        12:01:00 PM                                                                                   4:30     4443:30
                                                                                   San Diepo FT NonEx 10HR Holiday
7/4/2014                                 1:00:00 PM                        4:31:00 PM                                                                                    3:30     4447:00
7/4/2014        12:00 AM       Holiday No Consec                                                                            8:00                                                  4455:00
                                         Independence Day
7/5/2014                                7:27:00 AM                         11:30:00 AM                                                                                   4:00     4459:00
7/5/2014                                 12:30:00 PM                       4:31:00 PM                                                                                    4:00     4463:00
7/6/2014                                 7:27:00 AM                        11:30:00 AM                                                                                   4:00     4467:00
7/6/2014                                 12:30:00 PM                       4:30:00 PM                                                                                    4:00     4471:00
7/7/2014                                 7:30:00 AM                        11:57:00 AM                                                                                   4:30     4475:30
                 CONFIDENTIAL                                                                                                                                     GIBBS000181
                                                                                         EXHIBIT 4 - PAGE 67
                                                                                                                                                                                    Page 47
 Time Detail                   Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1066 Page 66 of 127
                                                                                                                              Data Up to Date:            8/22/2017 11:34:49 AM
 Time Period:                      12/23/2011 - 8/27/2014                                                                     Executed on:                8/22/2017 11:34AM GMT-04:00
 Query:                            Previou^y Selected Employee's)                                                             Printed for:                  P2715215
 Actual/Adjusted:                  Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                   No

    Date/Time                Apply To      In Punch          In Exc         Out Punch      Out Exc              Override   Adj/Ent           Money     Day             Totaled    Cum. Tot.
                                                                                                                Amount     Amount            Amount   Amount           Amount      Amount
           \ve:                            CommeQ^                                  Xfr: Work Rule
7/7/2014                                   12:57:00 PM                      4:55:00 PM                                                                                    4:00     4479:30
                                                                                          LV
7/10/2014                                  7:29:00 AM                       12:16:00 PM                                                                                   4:45     4484:15
7/10/2014                                  1:15:00 PM                       4:33:00 PM                                                                                    3:15     4487:30
7/11/2014                                  7:26:00 AM                       11:59:00 AM                                                                                   4:30     4492:00
7/11/2014                                  12:58:00 PM                      4:35:00 PM                                                                                    3:30     4495:30
7/12/2014                                  7:28:00 AM                       12:00:00 PM                                                                                   4:30     4500:00
                                                                                          EV
                                            O: Lunch Break
7/12/2014                                  3:00:00 PM                       5:45:00 PM                                                                                    2:45     4502:45
                                                             LV                           LV
7/13/2014                                  7:29:00 AM                       12:00:00 PM                                                                                   4:30     4507:15
7/13/2014                                  1:00:00 PM                       4:30:00 PM                                                                                    3:30     4510:45
7/14/2014         12:00 AM  ADMN-Sick Time                                                                                   8:00                                                  4518:45
                                   Pending Disability
7/17/2014         12:00 AM  ADMN-Sick Time                                                                                   8:00                                                  4526:45
                                   Pending Disability
7/18/2014         12:00 AM  ADMN-Personal Time No Consec                                                                     4:00                                           4530:45
7/18/2014         12:00 AM  ADMN-Sick Time                                                                                   4:00                                           4534:45
7/19/2014         12:00 AM  ADMN-Personal Time No Consec                                                                     4:00                                           4538:45
7/19/2014         12:00 AM  ADMN-Vacation No Consec                                                                          4:00                                           4542:45
7/20/2014         12:00 AM  ADMN-Leave Without Pay                                                                           1:15                                           4544:00
7/20/2014         12:00 AM  ADMN-Vacation No Consec                                                                          6:45                                           4550:45
7/21/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4558:45
7/24/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4566:45
7/25/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4574:45
7/26/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4582:45
7/27/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4590:45
7/28/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4598:45
7/31/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4606:45
8/1/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4614:45
8/2/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4622:45
8/3/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4630:45
8/4/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4638:45
8/7/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4646:45
8/8/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4654:45
8/9/2014          12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4662:45
8/10/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4670:45
8/11/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4678:45
8/14/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4686:45
8/15/2014         12:00 AM  ADMN-Leave Without Pay                                                                           8:00                                           4694:45
                   CONFIDENTIAL                                                                                                                                   GIBBS000182
                                                                                          EXHIBIT 4 - PAGE 68
                                                                                                                                                                                    Page 48
                         Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1067 Page 67 of 127
 Time Detail                                                                                                              Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                12/23/2011 ■ 8/27/2014                                                                       Executed on:                 8/22/2017 11:34AM GMT-04:00
 Query:                      Previously Selected Employee(s)                                                              Printed for:                 P2715215
 Actual/Adjusted:            Show hours worked in this period only.                                                       Insert Page Break After Each Employee:                   No

    Date/Time          Apply To      In Punch          In Exc         Out Punch        Out Exc              Override   Adj/Ent           Money      Day            Totaled    Cum. Tot.
                                                                                                            Amount     Amount            Amount    Amount          Amount      Amount
                                  QoQ^ienl                                      Xfr: Work Rule
8/16/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4702:45
8/17/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4710:45
8/18/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4718:45
8/21/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4726:45
8/22/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4734:45
8/23/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4742:45
8/24/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4750:45
8/25/2014   12:00 AM       ADMN-Leave Without Pay                                                                        8:00                                                  4758:45
Labor Account ^mmary                                                  wr                                                          Hours                       Money               Days
DB69A14010/8309/310000/3410002/1100032/000/000
                                                                      Holiday                                                     24:00
                                                                      Total Holiday                                               24:00
                                                                      Total REG VAC PER HOL HOLOVTWRKD                           112:00
                                                                      Vacation                                                    88:00
DB69A14900/2091 /310000/3410000/1100032/000/000
                                                                      Holiday                                                       8:00
                                                                      Total Holiday                                                 8:00
                                                                      Total REG VAC PER HOL HOLOVTWRKD                            40:00
                                                                      Vacation                                                    32:00
DB69A14900/2091/310000/3410000/1109206/000/000
                                                                      Holiday                                                       8:00
                                                                      Total Holiday                                                 8:00
                                                                      Total REG VAC PER HOL HOLOVTWRKD                              8:00
DB69A19510/1035/310000/3410000/1100032/000/000
                                                                      Sick Time                                                     8:00
DB73A14700/1806/310000/1500000/1075130/000/000
                                                                      Actual Hours FMLA                                          336:00
                                                                      Holiday No Consac                                             8:00
                                                                      Leave Without Pay                                            5:30
                                                                      Ovartima                                                    10:45
                                                                      Personal Time No Consec                                       8:00
                                                                      Regular                                                    325:15
                                                                      Sick Time                                                   32:00
                                                                      Total Holiday                                                 8:00
                                                                      Total OVT DBL                                               10:45
                                                                      Total REG OVT DBL                                          336:00
                                                                      Total REG VAC PER HOL HOLOVTWRKD                           346:30
                CONFIDENTIAL                                                                                                                                   GIBBS000183
                                                                                      EXHIBIT 4 - PAGE 69
                                                                                                                                                                                 Page 49
 Time Detail           Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1068 Page 68 of 127
                                                                                                         Data Up to Date:            8/22/201711:34:49 AM
Time Period;              12/23/2011 - 8/27/2014                                                         Executed on:                8/22/2017 11:34AM GMT-04:00
Query;                    Previously Selected Emptoyee(s)                                                Printed for:                  P2715215
Actual/Adjusted:          Show hours worked in this period only.                                         Insert Page Break After Each Employee;               No

                                                                   Vacation No Consec                            13:15
DB73A14700/1806/310000/1500000/1161400/000/000
                                                                   Actual Hours FMLA                            700:15
                                                                   AOMH4.eev« Without Pay                      249:15
                                                                   ADMN-Personal Time No Consec                   8:00
                                                                   AOMN-Sick Time                                20:00
                                                                   ADMN-Vacation No Consec                       10:45
                                                                   Holiday No Consec                             16iX»
                                                                   Leave Without Pay                              4:15
                                                                   Overtime                                      10:45
                                                                   Overtime Holiday Worked                       14:15
                                                                   Personal Time No Consec                         8:00
                                                                   PPA AOMN-Leave Without Pay                   -40:00
                                                                   PPA ADMN-Sick Time                           40:00
                                                                   Regular                                     680:30
                                                                   Sick Tmrie                                    7:30
                                                                   Total FMLA LWOP                             209:15
                                                                   Total FMLA Personal and Vacation               8:00
                                                                   Total FMLA Sick                               60:00
                                                                   Total FMLA Sick IN                            38:45
                                                                   Total Holiday                                 16:00
                                                                   Total OVT DBL                                 19:45
                                                                   Total REG OVT DBL                           700:15
                                                                   Total REG VAC'PER HOL HOLOVfW^D             812:00
                                                                   Vacation No Consec                            22:30
DB73A19510/1806/310000/1500000/1075130/000/000
                                                                   Actual Hours FMLA                          1279:00
                                                                   Bereavement                                   40:00
                                                                   CA Meal Penalty PakI                           2:00
                                                                   Holiday No Consec                             32:00
                                                                   Leave Without Pay                            136:15
                                                                   Om*m                                          20:15
                                                                   Overtime Holiday Worked                       12:45
                                                                   Personal Time No Consec                       32:00
                                                                   Regular                                    1258:45
                                                                   SMA2                                          50:00
                                                                   Sick Time                                     72«)
               CONFIDENTIAL                                        Total Holiday                                 32:00                       GIBBS000184
                                                                                   EXHIBIT 4 - PAGE 70
                                                                                                                                                            Page 50
    Time Detail         Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1069 Page 69 of 127
    Time Period:              12/23/2011 ■ 8/27/2014                                                          Data Up to Date;            8/22/2017 11:34:49 AM
    Query:                    Previously Selected Employee(s)                                                 Executed on:                8/22/2017 11:34AM GMT-04:00
    Actual/Adjusted;          Show hours worked in this period only.                                          Printed for:                  P2715215
                                                                                                              Insert Page Break After Each Employee:
                                                                                                                                                                       No
                                                                         Total OVT DBL
                                                                                                                     20; 15
                                                                         Total REGOVTDBL
                                                                                                                   1279:00’
                                                                         total REG VAC PER HOrHOLOVTWRKD
                                                                                                                   1343:30
                                                                         Vacation No Consec
  DB73A19510/1806/310000/150SH30/1037596/000/000                                                                      40:00

                                                                        Actual Hours FMLA
                                                                                                                   1273:45
                                                                        CA Meal Penalty Paid
                                                                                                                       1:00
                                                                        Holiday No Consec
                                                                                                                     40:00
                                                                        Leave Without Pay
                                                                                                                     36:30
                                                                        Overtime
                                                                                                                     37:45
                                                                        Overtime Holiday Worked
                                                                                                                     24:45
                                                                        Personal Time No Consec
                                                                                                                     32:00
                                                                        Regular
                                                                                                                  1236:00
                                                                        Sick Time
                                                                                                                    22:30
                                                                        Sick Time-Family
                                                                                                                     14:00
                                                                        Total Holiday
                                                                                                                    40:00
                                                                       Total OVT DBL
                                                                                                                   37:45
                                                                       Total REG OVT DBL
                                                                                                                 1273:45
                                                                       Total REG VAC PER HOL HOLOVTWRKD
                                                                                                                 1340:45
                                                                       Vacation No Consec
 Combined Pay Code Summary                                                                                          40:00
                                                                            Code
                                                                                                                   Hours                       Money
                                                                       Actual Hours FMLA                                                                            Days
                                                                                                                 3589:00
                                                                       Total FMLA LWOP
                                                                                                                  209:15
                                                                       TotalFMLAPersonaland Vacation
                                                                                                                     8:00
                                                                       Total FMLA Sick
                                                                                                                   60:00
                                                                       Total FMLA Sick IN
                                                                                                                   38:45
                                                                       Total Holiday
                                                                                                                  136:00
                                                                       Total OVT DBL
                                                                                                                   88:30
                                                                       Total REG OVT DBL
                                                                                                                3589:00
                                                                       Total REG VAC PER HOuTiOLOSnWKD
Totals;                                                                                                         4002:45
                                                                                                              11721:15                         $0.00                0.00




               CONFIDENTIAL
                                                                                        EXHIBIT 4 - PAGE 71                                    GIBBS000185
                                                                                                                                                                  Page 51
 Time Detail           Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1070        Page 70 of
                                                                                   Data Up to Date:
                                                                                                              127
                                                                                                           8/22/2017 11:34:49 AM
 Time Period:              12/23/2011 • 8/27/2014                                                                     Executed on:                 8/22/2017 11:34AM GMT-04,00
 Query:                    Previously Selected Employee's)                                                            Printed for:                 P2715215
 Actual/Adjusted:          Show hours worked in this period only.                                                     Insert Page Break After Each Employee:                No

Employee;           Gibbs, Laurence E                               D:         1159850                   Time Zone:           Pacific
Pay Code Summery                                                     PayCodli- '                                              Hours                                        Days
                                                                                                                                                          Money
                                                                     ADMN-Leave Without Pay                                  249:1'5
                                                                    AOMN-Persortal Tune No Consec                              8;00
                                                                    AOMN-Sick Time                                            20:00
                                                                    AOMN-Vacation No Consec                                   10:45
                                                                     Bereavement                                              40:00
                                                                     CA Meal Penalty Paid                                       3:00
                                                                     Holiday                                                  40:00
                                                                     Holiday No Consec                                        96.*O0
                                                                     Leave Without Pay                                       182;30
                                                                    Overtime                                                  88:30
                                                                    Overtime Holiday Worked                                   51:45
                                                                     Personal Tvne No Consec                                  80:00
                                                                     PPA ADMN-Leave Without Pay                              -40:00
                                                                     PPA ADMN-SIck Time                                       40:00
                                                                     Regular                                               3500:30
                                                                     Shifl2                                                   50:00
                                                                     Sick Time                                               142:00
                                                                     Sick Time-Family                                         14:00
                                                                    Vacation                                                 120:00
                                                                    Vacation No Consec                                       115:45
Totals:                                                                                                                    4812:00                             .00          0.00




                CONFIDENTIAL                                                                                                                              GIBBS000186
                                                                                   EXHIBIT 4 - PAGE 72                                                                    Page 52
                         Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1071 Page 71 of 127
 Time Detail                                                                                                Data Up to Date:             8/22/201711:34:49 AM
 Time Period:                  12/23/2011 • 8/27/2014                                                       Executed on;                 8/22/2017 11;34AM GMT-04:00
 Query:                        Previously Selected Employee(s)                                              Printed for:                 P2715215
 Actual/Adjusted:              Show hours worked in this period only.                                       Insert Page Break After Each Employee:                No
           ^VCiFWimmiry                                                                                             Hours                       Money            Days
                                                                        Actual Hours FMLA                        3589:00
                                                                        TottI FMLA LWOP                           209:15
                                                                        Total FMLA Pefsonal and Vacation              8:00
                                                                        Total FMLA Sick                             60:00
                                                                        Total FMLA Sick IN                          38:45
                                                                        TotftlHoiday                               136:00
                                                                        Total OVT DBL                               88:30
                                                                        Total REG OVT DBL                        3589:00
                                                                        Total REG VAC PER HOL HOLOVTWRKD         4002:45
Totals:                                                                                                        11721:15                          $0.00            0.00
     Code Summary                                                                                                                               Money            Days
                                                                        ADMN-Leave Without Pay                    249:15
                                                                        ADMN-Personal Time No Consec                 8:00
                                                                        ADMN-Sicfc Time                             20:00
                                                                        ADMN-Vacati«i No Consec                     10:45
                                                                        Bereavement                                 40:00
                                                                        CA Meal Penalty Paid                          3:00
                                                                        Holiday                                     40:00
                                                                        Holiday No Consec                           96:00
                                                                        Leave Without Pay                          182:30
                                                                        Overtime                                    88:30
                                                                        Overtime Holiday Worked                     51:45
                                                                        Personal Tane No Consec                     80:00
                                                                        PPA ADMN-Leave Without Pay                 -40:00
                                                                        PPA ADMN-Sick Time                         40:00
                                                                        Regular                                  3500:30
                                                                        Shift2                                      50:00
                                                                        Sick Time                                  142:00
                                                                        Sick Time-Family                            14:00
                                                                        Vacation                                   120:00
                                                                        Vacation No Consec                        115:45
Totals;                                                                                                          4812:00                         $0.00            0.00
Total Number of Employees: 1




                CONFIDENTIAL                                                          EXHIBIT 4 - PAGE 73                                        GIBBS000187
                                                                                                                                                                Page 53
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1072 Page 72 of 127




             EXHIBIT 5


                                 EXHIBIT 5 - PAGE 74
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1073 Page 73 of 127



                                                                      Page 1

    1                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
    2                       IN AND FOR COUNTY OF SAN DIEGO
    3
    4      JESSICA HUENEBERG, an       )
           individual, on behalf of    )
    5      herself and other aggrieved )
           employees,                  )
    6                                  )
                     Plaintiffs,       )
    7                                  )
              vs.                      )                Case No. 37-2016-
    8                                  )                00018788-CU-OE-CTL
           TWC ADMINISTRATION, LLC, a )
    9      Delaware limited liability )
           company, and DOES 1-10,     )
  10       inclusive                   )
                                       )
  11                 Defendants.       )
           ____________________________/
  12
  13
  14
  15              VIDEOTAPED DEPOSITION OF JESSICA J. HUENEBERG
  16                           San Diego, California
  17                          Wednesday, May 17, 2017
  18
  19
  20
  21       Reported by:
           BARBARA A. BAKER
  22       RPR, CSR No. 13033
           Job No. 2614958
  23
           Pages 1 - 197
  24
  25

                                   Veritext Legal Solutions
        800-567-8658                                                   973-410-4040
                                  EXHIBIT 5 - PAGE 75
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1074 Page 74 of 127



                                                                      Page 2

    1                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
    2                       IN AND FOR COUNTY OF SAN DIEGO
    3
    4      JESSICA HUENEBERG, an       )
           individual, on behalf of    )
    5      herself and other aggrieved )
           employees,                  )
    6                                  )
                      Plaintiffs,      )
    7                                  )
              vs.                      )                Case No. 37-2016-
    8                                  )                00018788-CU-OE-CTL
           TWC ADMINISTRATION, LLC, a )
    9      Delaware limited liability )
           company, and DOES 1-10,     )
  10       inclusive,                  )
                                       )
  11                  Defendants.      )
           ____________________________/
  12
  13
  14
  15
  16                    Deposition of JESSICA J. HUENEBERG, taken
  17                    on behalf of Defendants at 550 West C Street,
  18                    Suite 800, San Diego, California, beginning
  19                    at 9:54 a.m. and ending at 2:46 p.m. on
  20                    May 17, 2017, before BARBARA A. BAKER,
  21                    Certified Shorthand Reporter No. 13033.
  22
  23
  24
  25

                                   Veritext Legal Solutions
        800-567-8658                                                   973-410-4040
                                  EXHIBIT 5 - PAGE 76
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1075 Page 75 of 127



                                                                   Page 3

    1      APPEARANCES:
    2
    3      For Plaintiff:
    4                THE MARKHAM LAW FIRM
                     BY: MICHAEL MORPHEW
    5                Attorney at Law
                     750 B Street
    6                San Diego, California 92101
                     619.399.3995
    7                619.615.2067 Fax
                     Mmorphew@markham-law.com
   8
   9       For Defendant:
  10                 KABAT CHAPMAN & OZMER
                     BY: JOSEPH W. OZMER, II
  11                 Attorney at Law
                     J. SCOTT CARR
  12                 Attorney at Law
                     171 17th Street NW
  13                 Suite 1550
                     Atlanta, Georgia 30363
  14                 404.4007300
                     Jozmer@kcozlaw.com
  15
  16       The Videographer:
  17                 JEREMY LEMASTER, VERITEXT LEGAL SOLUTIONS
  18
  19
  20
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                 EXHIBIT 5 - PAGE 77
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1076 Page 76 of 127



                                                                        Page 46

    1      issue.
    2                  But are you claiming that they would force you
    3      to miss lunch all together?
    4           A.     No.
    5           Q.     And you were required to take your lunch off
    6      the call center floor; correct?
    7           A.     Yes.
    8           Q.     All right.     So you're not claiming you were
    9      required to work on lunch?
  10            A.     No.
  11            Q.     All right.     So it's the late lunch issue?
  12            A.     Yes.
  13            Q.     All right.     And all -- and your complaint is
  14       related to the first lunch period and the five-hour
  15       rule, as we'll call it?
  16            A.     Uh-huh.
  17            Q.     Yes?
  18            A.     Yes.
  19            Q.     Anything else on -- anything else on meal
  20       periods?
  21            A.     No.
  22            Q.     All right.     Do you know Carmen Fuller?
  23            A.     I know a person named Carmen.             I do not know
  24       her last name is Fuller.
  25            Q.     Okay.     Do you know if -- is the Carmen that you

                                      Veritext Legal Solutions
        800-567-8658                                                      973-410-4040
                                     EXHIBIT 5 - PAGE 78
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1077 Page 77 of 127



                                                                       Page 61

    1           Q.     You had a lot of leaves of absence?
    2           A.     Yes.
    3           Q.     And typically, how long would the leaves of
    4      absence last?
    5           A.     They could be days, or they could be -- I mean,
    6      for the summer of 2016, I was pretty much gone.
    7           Q.     Okay.
    8           A.     Or maybe it wasn't the summer.            Maybe -- I
    9      don't know.         I'm sorry.    Maybe I'm getting my dates
  10       wrong.
  11            Q.     It's all right.       We can -- you know, there's
  12       documents that we can look at to help with that.
  13                   But you were on a lot of leaves of absences for
  14       health issues?
  15            A.     For health issues.         And, unfortunately, there
  16       were two incidents with my husband, and I took leave of
  17       absences for those.
  18            Q.     And were they health issues with him?
  19            A.     Yes, they were.
  20            Q.     Okay.     And at some point during your -- because
  21       of health issues you were having, you worked from home;
  22       is that correct?
  23            A.     Yeah.
  24            Q.     What period of time did you work from home?
  25            A.     I don't remember the -- the -- in my two years,

                                      Veritext Legal Solutions
        800-567-8658                                                     973-410-4040
                                     EXHIBIT 5 - PAGE 79
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1078 Page 78 of 127



                                                                       Page 62

    1      it's kind of a little bit of a blur.                So I couldn't give
    2      you specific dates.       But it was not very long.
    3           Q.     Was it from approximately June of 2015 to
    4      around December of 2015?
    5           A.     That may be correct.
    6           Q.     Okay.   About six months?
    7           A.     I don't know if it was that long.            But, again,
    8      I hate to state something on the record that I can't
    9      definitively say yes or no to because I don't remember
  10       the amount of time.
  11            Q.     Okay.   Fair enough.
  12                   Are you claiming -- when you would work from
  13       home, are you claiming violations for starting up
  14       your -- loading up your tools in the morning before
  15       clocking in while you were at home?
  16            A.     Again, a lot of the -- it takes longer.            I hate
  17       to answer this question because so much of it dictates
  18       around day-to-day activity.
  19                   So I could log in at home, and it could take
  20       very short amount of time to log in.                Other times, I
  21       could log in, and it could take longer to clock in.
  22                   And I don't want to speculate on the time
  23       because I wasn't, at that time, taking a stopwatch.                  But
  24       it was never predictable.
  25            Q.     Okay.   And was that the case whether you were

                                    Veritext Legal Solutions
        800-567-8658                                                     973-410-4040
                                   EXHIBIT 5 - PAGE 80
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1079 Page 79 of 127



                                                                  Page 63

    1      at home or whether you were on the call center floor?
    2      Sometimes it could be very quick to log in and other
    3      times it could take longer?
    4           A.     Absolutely.
    5           Q.     And if it took a long time to log in because of
    6      your computer, there was a way that you could let your
    7      supervisor know that and get credit for the time that
    8      you were struggling to get clocked in; is that correct?
    9           A.     Yes.
  10            Q.     All right.     And you used that method with
  11       Christina Ridge to get her to fix your time punches, to
  12       pay you for time when you were having problems with your
  13       computer to get started up?
  14            A.     When it would go into the -- like past a half
  15       an hour, yes.
  16            Q.     Okay.
  17            A.     Or along those lines, when it was not just, you
  18       know, ten minutes or, you know, five to ten minutes.
  19       But when it's so bad that you would get a coaching.
  20            Q.     Okay.   Well, weren't there times where -- when
  21       it took you ten, 12 minutes to log in, that you asked
  22       her to correct your time, and she did that?
  23            A.     I'm not aware of the exact amount of time.
  24       But, again, if it would be something that would
  25       definitely result in coaching and disciplinary action, I

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 81
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1080 Page 80 of 127



                                                                     Page 64

    1      would have her -- I did ask her.
    2           Q.     Did -- was there ever a time when you asked
    3      Christina Ridge to fix your time punch that she refused
    4      to do so?
    5           A.     Not that she refused to do so.          But it was just
    6      ignored.
    7           Q.     Okay.   So there were times where you asked her,
    8      where she didn't say no, but that she didn't change it?
    9           A.     Yes.
  10            Q.     Okay.   How would you -- how would you ask her
  11       on those occasions where it didn't happen?              Did you ask
  12       her via e-mail, or did you ask her just verbally?
  13            A.     Like shouting across the call center.          We're
  14       maybe a few heads away.
  15            Q.     Okay.   Was there ever a time when you provided
  16       her with an e-mail or some writing that said, I need my
  17       time changed, that she didn't do it?
  18            A.     I don't think so.
  19            Q.     You think every time you sent her an e-mail and
  20       said, could you please fix my time punch because I had
  21       computer problem, you think she fixed it?
  22            A.     Again, I can't recall --
  23            Q.     Okay.
  24            A.     -- if it was always in writing or if it was not
  25       always in writing.       I worked in close proximity to her.

                                    Veritext Legal Solutions
        800-567-8658                                                   973-410-4040
                                   EXHIBIT 5 - PAGE 82
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1081 Page 81 of 127



                                                                  Page 71

    1           A.     Absolutely.
    2           Q.     All right.     And it'd be -- when you would
    3      come -- when you would get ready to start your day in
    4      the morning, you would have no way to know whether it
    5      was going to be two minutes or whether it was going to
    6      be 12 minutes; is that right?
    7           A.     Yes.
    8           Q.     All right.     And would it be difficult to
    9      estimate how long it's going to take you every day to
  10       clock in?
  11            A.     Absolutely.
  12            Q.     Were there ever times when you were on your --
  13       on the floor and on your computer, but you were not
  14       working?      You were on some non-work website?
  15            A.     Yes.
  16            Q.     Okay.   That was like sometimes before your
  17       shift, you would come in early, and you would be on the
  18       computer, but you would be surfing the web, for lack of
  19       a better term?
  20            A.     Yes.
  21            Q.     And that was allowed?
  22            A.     They would intermittently crack down on it for
  23       lack -- crack down.         So officially, it was against
  24       company policy.
  25                   I'm sure there is a notation somewhere that you

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 83
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1082 Page 82 of 127



                                                                        Page 73

    1                  But just Avaya itself typically loads very
    2      quickly.      Is that true?
    3           A.     Yes.    If it was down or there was a glitch,
    4      that is very intermittent.             But Avaya typically loaded
    5      quickly.
    6           Q.     Okay.     And when you would -- when you would
    7      start your computer if it was shut off or unlock it and
    8      log in if it was running and just locked, Avaya was a
    9      program that would -- it would come up.
  10                   You have to log into it.             But the program
  11       itself would come up on its own; right?
  12            A.     Uh-huh.
  13            Q.     Yes?
  14            A.     Yes.
  15            Q.     Okay.     But other programs, like AAD and ACSR or
  16       CSG -- let me ask you.
  17                   Did you use CSR or -- CSG -- was it CSG?
  18            A.     It -- the term ACR --
  19            Q.     ACSR.
  20            A.     ACSR and CSG are pretty much interchangeable.
  21            Q.     Okay.
  22            A.     It was labeled ACSR and CSG.
  23            Q.     Got it.
  24            A.     So . . .
  25            Q.     And then there was -- there was also AAD;

                                      Veritext Legal Solutions
        800-567-8658                                                      973-410-4040
                                     EXHIBIT 5 - PAGE 84
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1083 Page 83 of 127



                                                                  Page 77

    1      can't get a call?
    2           A.     Correct.
    3           Q.     All right.     And if you were on a phone call,
    4      you could click -- let's say, you're on a phone call and
    5      you know your rest break is coming up.
    6           A.     Uh-huh.
    7           Q.     That you're going to want to take your rest
    8      break once you get off that call.
    9                  During the call, you could click on the "rest
  10       break" aux code.         And as soon as you hang up the phone,
  11       it'll actually put you in that code; is that right?
  12            A.     Correct.
  13            Q.     You could do the same thing for lunch; is that
  14       correct?
  15            A.     Correct.
  16            Q.     So while you were on a call, if you know that
  17       you're going to want to take your lunch or rest break
  18       after the call, you're supposed to click the aux code so
  19       that you don't get another call once you hang up; is
  20       that right?
  21            A.     Correct.
  22            Q.     Okay.     And that's what they would train you to
  23       do as your break was approaching?
  24            A.     There was at a period of time some discrepancy
  25       about when the break and/or personal or whatever aux

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 85
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1084 Page 84 of 127



                                                                          Page 85

    1           Q.     All right.    Do you know whether she was
    2      checking up -- you know, making sure -- expressing
    3      concern for your welfare?           Do you recall?
    4           A.     I don't -- I can't say.
    5           Q.     That's fair enough.         Okay.        The -- we were just
    6      talking about some times that were busier than others
    7      for calls.
    8                  Was there an average call handle time metric
    9      that they would measure you by?
  10            A.     Yes.
  11            Q.     And was the goal for that about nine minutes?
  12            A.     Approximately, from what I remember.
  13            Q.     They wanted you to complete your calls in nine
  14       minutes or less?
  15            A.     Something along those lines, yes.
  16            Q.     Were you typicality good about meeting that
  17       goal?
  18            A.     I would say that that was probably my hardest
  19       metric to meet.       I -- but I typically excelled in other
  20       metrics.
  21            Q.     Okay.   And I -- you know, I've seen
  22       documentation where Ms. Ridge said you were a good -- a
  23       good CSR.
  24                   So why do you think that that was a hard metric
  25       for you to meet?

                                     Veritext Legal Solutions
        800-567-8658                                                        973-410-4040
                                    EXHIBIT 5 - PAGE 86
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1085 Page 85 of 127



                                                                  Page 90

    1      eligibility for bonus --or not eligibility, but the
    2      amount of your bonus?          Was it factored into the
    3      scorecard at all?
    4           A.     I don't believe so.
    5           Q.     Okay.     It -- so -- but it would be something
    6      that you could be coached on or would be coached on if
    7      your adherence was not good?
    8           A.     Yes.
    9           Q.     And what schedule adherence meant was it
  10       considered starting work on time; right?
  11            A.     Uh-huh.
  12            Q.     Yes?
  13            A.     Yes.
  14            Q.     And taking your -- your rest breaks on time;
  15       correct?
  16            A.     Yes.
  17            Q.     And they wanted you to take full 15-minute rest
  18       breaks; right?
  19            A.     Yes.
  20            Q.     And it also considered whether you took your
  21       lunch break on time; correct?
  22            A.     Yes.
  23            Q.     And it considered whether you took a full
  24       one-hour lunch?
  25            A.     Yes.

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 87
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1086 Page 86 of 127



                                                                  Page 94

    1           Q.     And it goes until 10:15, which is a 15-minute
    2      break, as we talked about earlier?
    3           A.     Yes.
    4           Q.     And then your -- so that's two hours into your
    5      shift, which would be your first rest break?
    6           A.     Yes.
    7           Q.     All right.    And then your lunch break is at
    8      12:30?
    9           A.     Yes.
  10            Q.     So that'd be four and half hours into your
  11       shift, is when your lunch was scheduled for?
  12            A.     Yes.
  13            Q.     And then your second rest break would be -- was
  14       at 3:15; correct?
  15            A.     Yes.
  16            Q.     So you would return from lunch at 1:30?
  17            A.     I hope.   I mean . . .
  18            Q.     Right.    That's what the schedule says?
  19            A.     Yes.
  20            Q.     All right.    And so the second rest break is
  21       scheduled for -- I guess it's like an hour and 45
  22       minutes after you come back from lunch?
  23            A.     Yes.
  24            Q.     All right.    Was that pretty typical of your
  25       schedule on the 8:00 o'clock shift?

                                     Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                    EXHIBIT 5 - PAGE 88
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1087 Page 87 of 127



                                                                   Page 96

    1           Q.     All right.    And do you -- is it correct that
    2      they would -- that people -- other people who worked the
    3      same shift as you, they would stagger your breaks and
    4      your lunches a little bit, so that everybody wasn't gone
    5      at the same time on break, and everybody wasn't on gone
    6      at the same time on lunch.
    7                  Is that how it worked?
    8           A.     I would assume so.        And that seems correct.
    9           Q.     Okay.   So somebody else on the 8:00 o'clock
  10       shift might have their first rest break at 9:45 instead
  11       of 10:00?
  12            A.     Correct.
  13            Q.     Okay.   And I think -- did you sometimes -- on
  14       the 8:00 o'clock shift, you sometimes had your lunch at
  15       12:00 instead of 12:30?
  16            A.     Correct.
  17            Q.     Was it ever -- on your segments, was it ever
  18       scheduled for later than 12:30 when you worked the
  19       8:00 o'clock shift?
  20            A.     I would be lying if I told you I remembered
  21       every segment during my 8:00 o'clock shift.
  22            Q.     Okay.   You don't have any specific memory of it
  23       ever being scheduled later than 12:30, do you?
  24            A.     I don't -- I can't say either way.
  25            Q.     Okay.

                                     Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                    EXHIBIT 5 - PAGE 89
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1088 Page 88 of 127



                                                                          Page 97

    1           A.     It seems unlikely that they would schedule it
    2      later than four and a half hours.
    3           Q.     Okay.    Did you know -- were you aware of a rule
    4      or a guideline on -- that they would try to schedule the
    5      lunch at the four-and-a-half-hour point or earlier?                      Had
    6      you ever heard that?
    7           A.     Not -- no.     But it makes sense.
    8           Q.     Okay.    I think we're done with that one.
    9                  MR. OZMER:     How much space do you have left?
  10                   THE VIDEOGRAPHER:        We have six minutes left.
  11                   MR. OZMER:     Six minutes.          Bear with me.    Not
  12       for the day, but until we get another break for lunch.
  13                   Okay.     I'm handing you what's been marked as
  14       Exhibit 5.         And it's just another schedule.            And I've
  15       given your attorney a copy.
  16                   (Exhibit 5 marked)
  17       BY MR. OZMER:
  18            Q.     Does this appear to you to be another e-mail
  19       from Kelly Kingsbury to Christina Ridge?
  20            A.     Yes.
  21            Q.     And he's asking a question.               He's letting her
  22       know that, "logged agent out at 5:35 p.m. after being in
  23       ACW for 22 minutes"; is that correct?
  24            A.     Yes.
  25            Q.     ACW is After Call Work?

                                      Veritext Legal Solutions
        800-567-8658                                                        973-410-4040
                                     EXHIBIT 5 - PAGE 90
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1089 Page 89 of 127



                                                                         Page 102

    1
    2                  THE VIDEOGRAPHER:        We are back on record at
    3      12:31 p.m.         This marks the beginning of media number two
    4      in the deposition of Jessica Hueneberg.
    5      BY MR. OZMER:
    6           Q.     Okay.     Before we went to lunch, we were talking
    7      about your schedules and your segments; right?
    8           A.     Uh-huh, yes.
    9           Q.     And your supervisors would emphasize to you
  10       that it was important that you try to take your rest
  11       breaks and your lunch breaks in accordance with the
  12       schedule; is that correct?
  13            A.     Yes.
  14                   MR. OZMER:     Okay.     Let's look at this.         This
  15       has been marked as Exhibit 6.               A copy for your counsel.
  16                   (Exhibit 6 marked)
  17       BY MR. OZMER:
  18            Q.     If you look on the second page, it's another
  19       one of your schedules that is sent.                   And your lunch
  20       break there was scheduled for 12:30; is that correct?
  21            A.     Yes.
  22            Q.     Okay.     And then Christina Ridge said, "Jessica,
  23       please be sure to follow your schedule as posted in EWFM
  24       as closely as possible as goal is 89 percent."
  25                   Is that right?

                                      Veritext Legal Solutions
        800-567-8658                                                        973-410-4040
                                     EXHIBIT 5 - PAGE 91
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1090 Page 90 of 127



                                                                 Page 104

    1      would it not hurt it until 12:40, or do you know one way
    2      or the other?
    3            A.    I don't know one way or the other.
    4            Q.    Okay.    And here, there was some issue with you
    5      not taking your lunch at the time it was scheduled; is
    6      that correct?
    7            A.    Yes.    As you could see, it was earlier that I
    8      took my lunch.
    9            Q.    Okay.    And she's asking -- what she's basically
  10       telling you to do is try to adhere to the schedule?
  11             A.    Yes.
  12             Q.    And also, if you were taking your lunch later
  13       than you were supposed to, they would tell you then,
  14       also, to try to adhere to the schedule; right?
  15             A.    I'm sure they would, unless there was a
  16       situation that was happening, like a phone call.
  17             Q.    Okay.    Well --
  18             A.    Or a meeting.
  19             Q.    Okay.    How often would you have a meeting that
  20       would interfere with your lunch period?
  21             A.    Every couple -- I would say every few months or
  22       so.    It wasn't a consistent thing; however, it did
  23       happen.
  24             Q.    Okay.    And there were some occasions where you
  25       had a late lunch where they actually paid you a meal

                                     Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                    EXHIBIT 5 - PAGE 92
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1091 Page 91 of 127



                                                                       Page 105

    1      penalty; is that correct?
    2            A.    I did not see any on my pay periods.
    3                  MR. OZMER:     Let me hand you what's been marked
    4      as Exhibit 7.        One for your counsel.
    5                  (Exhibit 7 marked)
    6      BY MR. OZMER:
    7            Q.    All right.     Do you recognize what this document
    8      is?
    9            A.    Yes.
  10             Q.    What is this document?
  11             A.    It's a breakdown of my payment.
  12             Q.    It's a what we call wage statement sometimes?
  13             A.    Okay.
  14             Q.    And it has your name there in the left-hand
  15       upper area:         "Jessica Hueneberg"?
  16             A.    Yes.
  17             Q.    Hueneberg.     I apologize.          Lundy is easier.   I
  18       should just say that.
  19                   All right.     And this is for the pay period of
  20       September 12th, 2014, to September 25th, 2014.
  21                   Do you see that in the upper right?
  22             A.    Yes.
  23             Q.    All right.     And then if you look at the hours
  24       and earnings, go to the fourth line down.
  25                   Do you see where it says, "meal penalty"?

                                      Veritext Legal Solutions
        800-567-8658                                                      973-410-4040
                                     EXHIBIT 5 - PAGE 93
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1092 Page 92 of 127



                                                                        Page 106

    1           A.     Yes.
    2           Q.     All right.    And it says, "Rate:           $18"; is that
    3      correct?
    4           A.     Yes.
    5           Q.     And then it says, "Hours:            One"; right?
    6           A.     Yes.
    7           Q.     And then it says, "Earnings:             $18"; is that
    8      correct?
    9           A.     Yes.
  10            Q.     Does this refresh your recollection as to
  11       whether or not you ever got meal penalties for late meal
  12       periods?
  13            A.     I guess I did.      I was not aware that I did.
  14            Q.     Okay.   Would you typically -- let me ask you
  15       this.
  16                   Did you elect to get your wage statements like
  17       this exhibit that we're looking at?                  Did you elect to
  18       get those mailed -- or get hard copies of those, or
  19       would you get them from off the company internet?
  20            A.     Off the company internet.
  21            Q.     Okay.   So that was one of the options that you
  22       could access them, your wage statement.                  Every pay
  23       period, you could access it on the company internet?
  24            A.     Yes.
  25            Q.     Would you look at your wage statement every pay

                                     Veritext Legal Solutions
        800-567-8658                                                       973-410-4040
                                    EXHIBIT 5 - PAGE 94
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1093 Page 93 of 127



                                                                 Page 108

    1                  (Exhibit 8 marked)
    2      BY MR. OZMER:
    3           Q.     This is a -- is this another one of your wage
    4      statements, ma'am?
    5           A.     Yes.
    6           Q.     And this one is for the pay period from
    7      April 24th, 2015, to May 7, 2015?
    8           A.     Yes.
    9           Q.     All right.    And if you look in the Hours and
  10       Earnings, do you see down, the fourth from the bottom
  11       where it says "meal penalty"?
  12            A.     Yes.
  13            Q.     And it has a rate of 18.54; correct?
  14            A.     Yes.
  15            Q.     And it has one hour; correct?
  16            A.     Yes.
  17            Q.     And then the Earnings, they pay you 18.54 and a
  18       meal penalty during this pay period?
  19            A.     Yes.
  20            Q.     All right.    Does this do anything to refresh
  21       your recollection about whether or not you received meal
  22       penalties?
  23            A.     I -- obviously, in front of me, with the
  24       education I have now, I did receive them.
  25            Q.     And do you have any recollection as to what

                                     Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                    EXHIBIT 5 - PAGE 95
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1094 Page 94 of 127



                                                                       Page 112

    1      supervisor, or would you just follow the routine you
    2      just told me about?
    3           A.     It depends on the day.             There were some days
    4      where, again, I would stop over and say hi.                 And her
    5      desk and my desk were pretty close to each other.                 So it
    6      was definitely a gab session --
    7           Q.     Okay.
    8           A.     -- early in the morning.
    9           Q.     Between you and Christina?
  10            A.     And other co-workers, yes.
  11            Q.     Sure.   And were Christina's hours the same as
  12       yours when you were on the 8:00 o'clock shift?
  13            A.     I'm not -- I can't really say if she started at
  14       8:00 o'clock.       But it was close to, if she wasn't there
  15       a little bit earlier.         I don't know if --
  16            Q.     Okay.
  17            A.     -- that's asking me for her hours.
  18            Q.     Okay.   On the 5:45 shift, who was your
  19       supervisor?
  20            A.     Aaron Powell.
  21            Q.     And was he there when you would arrive?
  22            A.     No.
  23            Q.     All right.    What time would he show up?
  24            A.     To be honest, I can't even tell you.
  25            Q.     Okay.   So you don't know what his hours were?

                                     Veritext Legal Solutions
        800-567-8658                                                      973-410-4040
                                    EXHIBIT 5 - PAGE 96
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1095 Page 95 of 127



                                                                        Page 113

    1           A.     Exactly.
    2           Q.     Would you ever -- in addition to maybe having
    3      what you called a gab session with Christina, would you
    4      ever have -- would you have gab sessions with other
    5      employees as well when you were early?
    6           A.     Yeah.
    7           Q.     All right.    I'm sure you're happy to see me
    8      discarding some of these.
    9           A.     I didn't even realize you were doing that.
  10                   MR. OZMER:    All right.           I'm going to hand you
  11       what's been marked as Exhibit 9.                I'm sorry.   I'm not.
  12       That's the wrong one.
  13                   Now I really am going to hand you what's been
  14       marked as Exhibit 9.         One for your counsel.
  15                   (Exhibit 9 marked)
  16       BY MR. OZMER:
  17            Q.     All right.    Exhibit 9.           It says it's a -- at
  18       the top, it says.        "Timekeeping Policy Acknowledgement";
  19       is that correct?
  20            A.     Yes.
  21            Q.     And then in the left -- bottom left, where it
  22       says, Employee signature," is that your signature?
  23            A.     Yes.
  24            Q.     And it's dated June 30th, 2014.
  25                   Was that at the start of your employment at the

                                     Veritext Legal Solutions
        800-567-8658                                                       973-410-4040
                                    EXHIBIT 5 - PAGE 97
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1096 Page 96 of 127



                                                                 Page 114

    1      company?
    2           A.     Yes.
    3           Q.     Okay.     Look in the last sentence of the first
    4      paragraph.         Can you read me that last sentence, the one
    5      that starts with "All hours worked."
    6           A.     I'm looking for where . . .
    7           Q.     The last sentence of the very first paragraph,
    8      right here.
    9           A.     "All hours worked, benefit, and leave time must
  10       be accurately reflected on the timecard."
  11            Q.     Did you understand that requirement?
  12            A.     I was probably handed a thick sheet of
  13       paperwork at the beginning of my employment and just
  14       quickly signed all of them.
  15                   So I can't say that I read through this with
  16       these specific -- you know, through this perspective.
  17            Q.     Okay.     Do you know whether or not you would
  18       have read this document before you signed it?
  19            A.     I probably glanced at it.
  20            Q.     Okay.
  21            A.     At the title and -- but to be honest with you,
  22       I probably did not read the whole thing.
  23            Q.     Do you typically sign documents that you don't
  24       read?
  25            A.     During hiring processes where you are handed a

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 98
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1097 Page 97 of 127



                                                                 Page 117

    1      read it.
    2                  It says, "Additionally, Time Warner Cable has a
    3      strict timekeeping policy regarding nonexempt hourly
    4      employees.         All employees are to take paid rest breaks
    5      15 minutes for each four hours of work."
    6                  I'll stop there.
    7                  Did you understand that policy?
    8           A.     Yes.
    9           Q.     It also says, "Employees must take an unpaid
  10       lunch break of 60 minutes during each shift of six hours
  11       or more."
  12                   Did I read that correctly?
  13            A.     Yes.
  14            Q.     And you understood that policy as well?
  15            A.     Yes.
  16            Q.     And then it says, "Employees are never to punch
  17       out and keep working, otherwise known as working off the
  18       clock."
  19                   Did you understand -- well, let me ask you
  20       about -- let me read the next line.
  21                   And then it says, "Working off the clock is
  22       strictly prohibited."
  23                   Did you understand that Time Warner Cable's
  24       policy strictly prohibited working off the clock?
  25            A.     Again, the definition of working off the clock

                                      Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                     EXHIBIT 5 - PAGE 99
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1098 Page 98 of 127



                                                                      Page 118

    1      is kind of where it ends up, in my opinion, is arbitrary
    2      position.
    3           Q.     Okay.   Let me -- we'll talk about that
    4      definition in a second.
    5                  But setting aside the definition of working off
    6      the clock, did you understand that Time Warner Cable's
    7      actual policies strictly prohibit working off the clock?
    8           A.     I did not read this -- signed.            I did not read
    9      this before I signed it.            And so, no, I can't say that,
  10       quote, unquote, "working off the clock is strictly
  11       prohibited."
  12            Q.     But you had been told by Christina Ridge at
  13       least at one point that the company strictly prohibits
  14       working off the clock, hadn't you?
  15            A.     Oh, yes.
  16            Q.     All right.    And then, look down at the number
  17       two in the very last paragraph.
  18                   It says, "I acknowledge that I must take
  19       scheduled breaks"; correct?
  20            A.     Yes.
  21            Q.     I understand that you didn't read this.            But
  22       you told me a few minutes ago you did understand that
  23       you were supposed to stick to your break schedule?
  24            A.     Yes.
  25            Q.     All right.    So going to the definition of what

                                      Veritext Legal Solutions
        800-567-8658                                                     973-410-4040
                                    EXHIBIT 5 - PAGE 100
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1099 Page 99 of 127



                                                                 Page 119

    1      constitutes off the clock work, did you have a question
    2      as to whether, if you were loading your -- if you were
    3      loading your ACSR and AAD prior to clocking in, did you
    4      consider that working off the clock?
    5           A.     I didn't.   However, according to what I've been
    6      told earlier --
    7           Q.     By Aaron?
    8           A.     -- by Aaron, I felt that the company did not
    9      see it that way as in, i.e., time working.
  10            Q.     And I understand what you're saying about
  11       Aaron.
  12                   Did you ever see anything in writing that
  13       suggested that what Aaron was telling you was correct;
  14       that you were required to load up other programs before
  15       clocking in?
  16            A.     Not anything in writing in legalize.       However,
  17       the coaching and counseling, counseling sessions that I
  18       would have on a weekly schedule that would pull up my
  19       productivity and go through -- you know, they had, you
  20       know, down to seconds and minutes of why I was in each
  21       aux code.
  22                   So again, that kind of corroborates the
  23       unspoken that you can't come in and go into -- and stay
  24       in Unready until your system logs -- until both systems
  25       clock on.

                                     Veritext Legal Solutions
        800-567-8658                                                  973-410-4040
                                   EXHIBIT 5 - PAGE 101
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1100 Page 100 of
                                     127


                                                                        Page 128

  1             A.   No.
  2             Q.   And do you see -- let's see.              Looking here,
  3      one, two, three, four, five, six.                 Do you see seven
  4      lines down where it starts, "Appreciate"?                    Do you see
  5      where it says that?
  6             A.   Yes.
  7             Q.   All right.     She says to you, "Appreciate you
  8      wanting to be early and ready to go at your scheduled
  9      start of shift, however, not when you are not being
 10      paid."
 11                  Did I read that correctly?
 12             A.   Yes, you did.
 13             Q.   She is specifically telling you there that you
 14      can't work off the clock; right?
 15             A.   Yes.
 16             Q.   And she's specifically telling you that the
 17      things that you do to get ready for your shift, to get
 18      ready to take calls, she wants you to be paid for those;
 19      correct?
 20                  MR. MORPHEW:     Objection.          Calls for
 21      speculation.
 22                  THE WITNESS:     I -- that's what's in writing,
 23      yes.
 24      BY MR. OZMER:
 25             Q.   And that is -- that's consistent with the

                                    Veritext Legal Solutions
      800-567-8658                                                         973-410-4040
                                  EXHIBIT 5 - PAGE 102
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1101 Page 101 of
                                     127


                                                               Page 129

  1      policy we saw in Exhibit 9 that says working off the
  2      clock is strictly prohibited.
  3                  What Ms. Ridge is telling you in this document
  4      is consistent with the strict prohibition on
  5      off-the-clock work, isn't it?
  6           A.     Yes.
  7           Q.     In the next sentence, she says, "Employees, if
  8      they want to arrive before their scheduled start of
  9      shift, may utilize Chronos manual timestamp up to five
 10      minutes before their schedule start of shift to load
 11      tools."
 12                  Did I read that correctly?
 13           A.     Yes.
 14           Q.     All right.    So what Ms. Ridge is saying is that
 15      if you want to load your tools before your shift and
 16      before taking calls, you can come in, go to Chronos, and
 17      clock in on Chronos and then load your tools while
 18      you're on the clock; correct?
 19           A.     That's what it says in this writing, yes.
 20           Q.     And did you ever do that?
 21           A.     Yes.
 22           Q.     And if you followed that instruction, then
 23      you're -- when you would be loading tools, you would be
 24      on the clock; is that correct?
 25           A.     Yes.

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 103
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1102 Page 102 of
                                     127


                                                                Page 130

  1           Q.     All right.    And she tells you in the last
  2      sentence, "Your cooperation and compliance with this and
  3      other TWC policy is required.               Thanks."
  4                  Did I read that correctly?
  5           A.     Yes.
  6           Q.     And she was telling you it was -- that this was
  7      not optional; that it was not up to you whether you
  8      wanted to work off the clock.
  9                  You were not allowed to work off the clock;
 10      correct?
 11           A.     Yes.
 12           Q.     And you understood -- that's what you
 13      understood this coaching to be about?
 14           A.     Yes.
 15           Q.     And then if you turn to the next page, this is
 16      where you entered comments?
 17           A.     Uh-huh.
 18           Q.     Yes?
 19           A.     Yes.
 20           Q.     All right.    And you say, "I was told by
 21      Christina to get off the floor at about 7:00 o'clock.              I
 22      had my tools pulled up, but it was on a non-work
 23      website."      Is that correct?
 24           A.     Yes.
 25           Q.     So and this would have been when your shift

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 104
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1103 Page 103 of
                                     127


                                                                     Page 131

  1      started at 8:00 o'clock?
  2           A.     Yes.
  3           Q.     So you would have come in very early this day?
  4           A.     Again, I don't like traffic.
  5           Q.     Don't blame you.
  6                  And you would have -- you had loaded up your
  7      tools.      And then you were on -- you surf on the web
  8      doing something else; correct?
  9           A.     Correct.
 10           Q.     And you say in the next sentence, "She told me
 11      that she had told me repeatedly told me not to work off
 12      the clock, and that I should not be at my work desk
 13      until five minutes before my shift."
 14                  Did I read that correctly?
 15           A.     Yes.     She told me that she has reportedly --
 16      repeatedly told me not to work off the clock.                    So . . .
 17           Q.     Right.     Well, and I think earlier when I asked
 18      you if she had repeatedly told you that, you said she
 19      had, hadn't you?
 20                  MR. MORPHEW:     Objection.          Misstates the
 21      testimony.
 22                  THE WITNESS:     It was not all in the same
 23      manner.      Again, it would be alluded to in different
 24      ways; that you can't be on the -- you can't be sitting
 25      here surfing a non-work website.                 You can't do this.     So

                                    Veritext Legal Solutions
      800-567-8658                                                         973-410-4040
                                  EXHIBIT 5 - PAGE 105
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1104 Page 104 of
                                     127


                                                               Page 132

  1      it wasn't ever directly like this document.
  2      BY MR. OZMER:
  3           Q.     Was this the first time that she ever told you
  4      that you were not allowed to work off the clock?
  5           A.     Again, working off the clock is an issue that
  6      is not well-defined.
  7           Q.     Okay.     Let me ask it another way, and this may
  8      short-circuit this.
  9                  You're not saying that this is the first time
 10      that she ever said words to you that suggested that you
 11      should not be working off the clock?
 12           A.     She did not want me on the floor, period.
 13           Q.     Before your shift started?
 14           A.     Before my shift started.
 15           Q.     Right.     And if you weren't -- if you couldn't
 16      be on the floor before your shift started, you wouldn't
 17      be able to work off the clock because you wouldn't have
 18      access to your computer; is that correct?
 19           A.     That would be correct, yes.
 20           Q.     Okay.     Then you say, "Later, during the day,
 21      during another conversation, she elaborated that I
 22      should not be at my desk until five minutes until my
 23      start time and am allowed to log in via Chronos while my
 24      computer programs load."            Correct?
 25           A.     Uh-huh.

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 106
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1105 Page 105 of
                                     127


                                                                     Page 133

  1           Q.     And that's consistent -- yes?             I'm sorry.
  2           A.     Yes.
  3           Q.     And that's consist with what she said in her
  4      counseling where she is explaining to you, if you want
  5      to be early, here's how to do it.                 Clock in through
  6      Chronos and then you load your programs; is that right?
  7           A.     Yes.
  8           Q.     And the reason to clock in manually through
  9      Chronos rather than just load Avaya first would be so
 10      that you didn't -- so that it wouldn't hurt your
 11      productivity; that you didn't have --
 12           A.     Yes.
 13           Q.     -- Avaya Non Ready time?
 14           A.     Yes.
 15           Q.     All right.    So that was by doing the manual
 16      timestamp instead of just clocking into Avaya first, it
 17      would help your productivity; is that correct?
 18           A.     Uh-huh.
 19           Q.     Yes?
 20           A.     Yes.
 21           Q.     All right.    And then you say -- she said, "I
 22      let" -- you said, "I let her know that I enjoy arriving
 23      to work early for multiple reasons and like to prepare
 24      my work area, prepare my mind, and prepare my tools for
 25      work, to be in a calm and positive mindset before I

                                    Veritext Legal Solutions
      800-567-8658                                                      973-410-4040
                                  EXHIBIT 5 - PAGE 107
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1106 Page 106 of
                                     127


                                                               Page 134

  1      start taking calls."
  2           A.     Yes.
  3           Q.     And that was true?
  4           A.     Oh, absolutely.
  5           Q.     And then you say that she told you, in quote,
  6      "I was told that I would need to stay off the floor no
  7      matter the situation until five minutes before my shift
  8      start time."
  9           A.     Yes.
 10           Q.     She did tell you that; right?
 11           A.     Yes.
 12           Q.     All right.    And then you say, "I just want to
 13      know, whoever reads this, that I have been told the
 14      opposite about logging in through Chronos; being told
 15      that the only way we can clock in through Avaya unless
 16      there are mitigating circumstances, and hope that if I
 17      do clock in through Chronos, that I will not be
 18      reprimanded."
 19                  Did I read that correctly?
 20           A.     Yes.
 21           Q.     And who told you that you should not clock in
 22      through Chronos?
 23           A.     I have been told that by many different people,
 24      whether it be leads, Aaron Powell, Jerry Alfaro.
 25                  You need a specific ticket number and IT number

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 108
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1107 Page 107 of
                                     127


                                                                   Page 140

  1           A.     Yeah.     I just had hair.
  2           Q.     Okay.     All right.     So and once the computer was
  3      changed out, you then -- you believe at that time you
  4      complied with her instruction to stay off the floor and
  5      not work off the clock?
  6           A.     I would say most likely, yes.
  7           Q.     And when -- before the computer was changed
  8      out, did you ever take her up on her suggestion to come
  9      in five minutes early and use Chronos to clock in and
 10      then load your programs?
 11           A.     I believe this all happened very quickly right
 12      around the same time of this notation.
 13           Q.     Okay.     So you think shortly after the coaching
 14      on April 9th was when your computer got fixed?
 15           A.     I think that it had been brought to the point
 16      of a head because it was pretty tense that --
 17           Q.     Okay.
 18           A.     -- they brought in somebody to finally replace
 19      the computer.         I believe so.       It was either that or that
 20      I was put on a different team.               I don't know exactly
 21      which came first.
 22           Q.     Did you request to be moved off Mrs. Ridge's --
 23      Ms. Ridge's team?
 24           A.     No.     It was a schedule bid, a shift bid.
 25           Q.     Gotcha.     Was that when you moved to the

                                    Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                                  EXHIBIT 5 - PAGE 109
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1108 Page 108 of
                                     127


                                                                       Page 142

  1           A.     No.     I think they were managers or supervisors.
  2           Q.     Okay.     Well, it says, "Greetings."            What she
  3      says here is, "Greetings, Team.                 Below is a reminder
  4      from our manager, Ron Collazo, about taking breaks and
  5      lunches away from your desk and off the floor."
  6                  Did I read that correctly?
  7           A.     Uh-huh.
  8           Q.     Yes?
  9           A.     Uh-huh, yes.
 10           Q.     And then she says, "Additionally, no working
 11      off the clock," exclamation point; is that right?
 12           A.     Yes.
 13           Q.     All right.     And she used an exclamation point
 14      there to emphasize no working off the clock; right?
 15           A.     Yes.
 16                  MR. MORPHEW:     Objection.          Calls for
 17      speculation.
 18                  THE WITNESS:     Oh.
 19      BY MR. OZMER:
 20           Q.     And then she says, "Who would want to work and
 21      not get paid for that time anyway," question mark,
 22      exclamation point.
 23                  Did I read that correctly?
 24           A.     Yes.
 25           Q.     And then I won't read the next question

                                    Veritext Legal Solutions
      800-567-8658                                                        973-410-4040
                                  EXHIBIT 5 - PAGE 110
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1109 Page 109 of
                                     127


                                                               Page 143

  1      verbatim.
  2                  But she repeats in this e-mail to what she
  3      called her team, her instruction that it's okay to use
  4      Chronos five minutes to clock in, five minutes before
  5      the start of your shift, if you want to get your tools
  6      up that way; is that correct?
  7           A.     Yes.
  8           Q.     And again, if you followed this suggestion,
  9      then when you brought your tools up, you would be doing
 10      that while you were on the clock and being paid for your
 11      time; is that correct?
 12           A.     Yes.
 13           Q.     And then she says, "Not to worry if you don't
 14      show up early.      We don't require it," exclamation point.
 15      Is that correct?
 16           A.     Yes.
 17           Q.     All right.    Was there any requirement that you
 18      ever saw that people show up early?
 19           A.     It had been discussed in meetings about what
 20      constitutes being on time.
 21           Q.     Well, let's look at the next sentence.
 22                  "Just make sure that you log into Avaya at your
 23      scheduled start of shift, launch AAD and immediately
 24      begin taking calls.         You can load additional tools as
 25      you go."

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 111
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1110 Page 110 of
                                     127


                                                                 Page 147

  1      between.
  2           Q.     Okay.     But it did happen sometimes?
  3           A.     When it happened, it was on the 5:45 shift.           It
  4      would be a miracle if that happened at the 8:00 o'clock
  5      shift.
  6           Q.     But so -- would you agree with me that she's
  7      providing two options here to start the shift and get
  8      paid for all of your time:             One, the Chronos option;
  9      and, two, the load calls as you go?
 10           A.     I guess, after almost being there two years, I
 11      guess the second option was given.
 12           Q.     Okay.     And the Chronos option she also gave you
 13      and the people in this e-mail; right?
 14           A.     Yes.    Again, when you load into Chronos, you
 15      are required to document with a conversation of why
 16      you're loading it that way.
 17           Q.     Well, and you see below there's an e-mail from
 18      Ronald Collazo?
 19           A.     Uh-huh.
 20           Q.     And who -- yes?
 21           A.     Yes.
 22           Q.     Who was Mr. Collazo?
 23           A.     He is -- was Christina's direct manager.
 24           Q.     Okay.     So he managed several supervisors?
 25           A.     Yes.

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                                  EXHIBIT 5 - PAGE 112
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1111 Page 111 of
                                     127


                                                               Page 148

  1           Q.     Do you know how many supervisors he managed?
  2           A.     No.
  3           Q.     And he says, on April 1st, 2016, "Agents are
  4      not" -- let me direct you down to where I'm talking
  5      about.
  6                  Do you see -- looking at his e-mail on the
  7      first page, look at the second sentence where it says --
  8      starts with "Also."      Do you see that?
  9           A.     Uh-huh.
 10           Q.     Yes?
 11           A.     Yes.
 12           Q.     And he says, "Also, please make sure your
 13      agents are not using time off the clock, prior to their
 14      shifts, loading tools."
 15                  Did I read that correctly?
 16           A.     Yes.
 17           Q.     And that's the same thing that Ms. Christina
 18      Ridge told you as well; is that correct?
 19           A.     Yes.
 20           Q.     And then he says in the second sentence of the
 21      second paragraph, "Our policies have been in place for
 22      over a decade."
 23                  Did I read that clause correctly?
 24           A.     Yes.
 25           Q.     And do you understand him to be saying that

                                 Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                               EXHIBIT 5 - PAGE 113
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1112 Page 112 of
                                     127


                                                                    Page 149

  1      this off-the-clock policy has been in place for over ten
  2      years?
  3           A.     I understand that that's what he's putting on
  4      paper, yes.
  5           Q.     All right.     And you never saw anything on paper
  6      that gave you permission to work off the clock, did you?
  7           A.     No.
  8           Q.     And you never saw anything on paper that gave
  9      you permission to load tools before you were clocked in,
 10      did you?
 11           A.     Not in explicit legalese.
 12                  MR. OZMER:     All right.         Why don't -- why don't
 13      we go ahead and take a break.                We've been going about an
 14      hour.       I need one.    And you probably need one.
 15                  THE WITNESS:      I do.
 16                  THE VIDEOGRAPHER:         We're off record at
 17      1:27 p.m.
 18                  (Recess)
 19                  THE VIDEOGRAPHER:         We are back on record at
 20      1:38 p.m.
 21      BY MR. OZMER:
 22           Q.     Okay.   We were looking at some exhibits
 23      previously where Ms. Ridge had advised you and other
 24      folks that they could use Chronos to clock in and load
 25      their programs while they were clocked in on Chronos;

                                     Veritext Legal Solutions
      800-567-8658                                                     973-410-4040
                                   EXHIBIT 5 - PAGE 114
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1113 Page 113 of
                                     127


                                                                   Page 150

  1      correct?
  2           A.     Yes.
  3           Q.     After Ms. Ridge advised you to do that, were
  4      you ever reprimanded for using Chronos to clock in?
  5           A.     No.
  6                  MR. OZMER:    Okay.      Let's mark this as the next
  7      exhibit.
  8                  (Exhibit 12 marked)
  9      BY MR. OZMER:
 10           Q.     This one I know you haven't seen before because
 11      it's an e-mail among counsel.               But it does have some
 12      writing about what we understood your routine to be.
 13      And I want to see if I can confirm this.
 14                  Ben Travis was an attorney who was representing
 15      you; is that correct?
 16           A.     Yes.
 17           Q.     All right.    And I will tell you that Paul
 18      Sherman is an attorney who works with me at my law firm
 19      who represents Time Warner Cable Administration, just so
 20      you can understand who it's to.
 21                  And you can see that I'm also copied on it as
 22      is Scott Carr; right?          Do you that see in the cc line?
 23           A.     Yes.
 24           Q.     And it says, "Subject:           Regarding Hueneberg
 25      versus TWC."

                                    Veritext Legal Solutions
      800-567-8658                                                    973-410-4040
                                  EXHIBIT 5 - PAGE 115
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1114 Page 114 of
                                     127


                                                                       Page 185

  1             Q.    Were there ever days when you had more than one
  2      call that was 30 minutes long?
  3             A.    I would say yes.
  4             Q.    Okay.   Not often, though?
  5             A.    Not often where there would be two, two in one
  6      day.        But again, having a 30-minute call is not out of
  7      the ordinary.
  8             Q.    Okay.   When you were on the 5:45 shift, would
  9      your lunch typically be scheduled around 10:15 or so?
 10             A.     I don't recall exactly when it was scheduled.
 11             Q.     Did you ever feel like, when you were working
 12      that shift, that when your lunch did come up, it was
 13      just too early for lunch because it was really still
 14      breakfast time?
 15             A.     No.
 16             Q.     Have you -- did you ever know of any CSRs that,
 17      regardless of what shift they were working, would delay
 18      their lunch intentionally for one reason or another?
 19                    Either they wanted to eat -- had somebody else
 20      they wanted to eat with, talk to at lunch, had a phone
 21      call that they had to make at a certain time?                     Does that
 22      ever happen, as far as you know?
 23                    MR. MORPHEW:     Objection.          Speculation.
 24      Compound.
 25                    THE WITNESS:     Yes.      I know of people doing

                                      Veritext Legal Solutions
      800-567-8658                                                          973-410-4040
                                 EXHIBIT 5 - PAGE 116
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1115 Page 115 of
                                     127


                                                                  Page 186

  1      that, yes.
  2      BY MR. OZMER:
  3            Q.    Okay.   What are some of the reasons that people
  4      would intentionally delay their lunch that you're aware
  5      of?
  6            A.    Wanting to go on lunch with specific people so
  7      they have friends or whatever.              I don't -- you know, I
  8      don't know their personal insights to their head.
  9                  But the ones that I know of were just other
 10      people wanting to be with certain people.
 11            Q.    Okay.   And when -- those folks might delay
 12      their lunch intentionally beyond five hours because they
 13      wanted to go to lunch with somebody else.
 14                  Is that what you're saying?
 15            A.    Possibly.
 16            Q.    Okay.   And if that was the case, they would
 17      have -- they'd have an opportunity to take the lunch
 18      earlier.      They just would not take advantage of that
 19      opportunity because they had sort of a different agenda
 20      for themselves?
 21            A.    Yes.
 22            Q.    Al right.   Did you ever do that for a medical
 23      call or any reason?        Did you ever intentionally delay
 24      lunch?
 25            A.    No.

                                   Veritext Legal Solutions
      800-567-8658                                                   973-410-4040
                                 EXHIBIT 5 - PAGE 117
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1116 Page 116 of
                                     127


                                                                  Page 189

  1      you into like side coaching.
  2           Q.     Okay.    All right.     And, you know, we can -- if
  3      we look at your time records, we can see certain
  4      timeframes where you took your first meal after five
  5      hours; right?
  6           A.     Yes.
  7           Q.     Is there any way for you to tell us on any of
  8      those particular occasions exactly what happened on that
  9      date?
 10           A.     No.
 11           Q.     You don't -- you can't say why?          You can't say
 12      why the meal was late; correct?
 13           A.     You would have to pull up that call and listen
 14      to the call.
 15           Q.     Right.    Or -- but just looking at the time
 16      records, there's no way to tell why a call was late?
 17           A.     No.
 18           Q.     Is there any records we could look at -- excuse
 19      me -- not why a call was late, but why a lunch was late.
 20                  There's no way to tell that just from the time
 21      records?
 22           A.     No.
 23           Q.     Is there any records that you're aware of that
 24      we could look at that would tell us why a lunch was
 25      late, a reason, a specific reason, you know, on

                                   Veritext Legal Solutions
      800-567-8658                                                   973-410-4040
                                 EXHIBIT 5 - PAGE 118
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1117 Page 117 of
                                     127


                                                                        Page 190

  1      May 25th, you took lunch at five hours and 20 minutes
  2      for this reason?        Is there any records that would show
  3      us that?
  4           A.     It would have to be in the segments if like a
  5      meeting was scheduled.           But as far as calls --
  6           Q.     Uh-huh.
  7           A.     -- no.
  8           Q.     Okay.
  9           A.     Not that I know of, I should say.
 10           Q.     Let me -- look back at 13, Exhibit 13.                If you
 11      look on the third page, the date of April 15, it says,
 12      "Did not time but lunch violation.                    Lunch is at 1:30,
 13      five hours at 1:00 o'clock."
 14                  Do you know what that's referring to?
 15           A.     That is most likely a note to myself to remind
 16      myself that I was stuck on a call.
 17           Q.     Okay.     But you're spec- -- you don't know.
 18      You're -- you can tell -- this note, you're documenting
 19      that you had a late lunch.
 20                  But it doesn't say why it was late; correct?
 21           A.     Yes.
 22           Q.     And you don't remember why it was late?
 23           A.     It would either have to have been a meeting or
 24      a call.
 25           Q.     Right.     But you're guessing that based on what

                                    Veritext Legal Solutions
      800-567-8658                                                         973-410-4040
                                  EXHIBIT 5 - PAGE 119
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1118 Page 118 of
                                     127


                                                                      Page 191

  1      your general experience was.
  2                  But for that particular date, you can't say for
  3      sure why it was late.          Am I -- is that fair?
  4           A.     That's fair.
  5           Q.     Okay.   Have you ever seen anything in writing
  6      that said it was okay to delay your break, your lunch
  7      break, beyond a fifth hour?
  8           A.     No.
  9           Q.     Did anyone ever tell you that you should delay
 10      your lunch break beyond a fifth hour?
 11           A.     They did not say delay your lunch break beyond
 12      a fifth hour.       However, when asking to get off of a call
 13      because I'm approaching five hours, you know, if I could
 14      transfer the call, I was told no.
 15           Q.     How many times did you ask to transfer a call
 16      because you were approaching the fifth hour?
 17           A.     I do not recall.
 18           Q.     Okay.   Could those occasions where you asked to
 19      transfer a call but were not allowed or not able to,
 20      could those be occasions that we looked at earlier where
 21      you got paid a meal break penalty?
 22                  MR. MORPHEW.     Objection.          Calls for
 23      speculation.
 24      BY MR. OZMER:
 25           Q.     You don't know one way or the other?

                                    Veritext Legal Solutions
      800-567-8658                                                       973-410-4040
                                EXHIBIT 5 - PAGE 120
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1119 Page 119 of
                                     127


                                                               Page 197

  1                                     CERTIFICATE
  2
  3                  I, the undersigned, a Certified Shorthand
  4      Reporter of the State of California, do hereby
  5      certify:
  6                  That the foregoing proceedings were taken
  7      before me at the time and place herein set forth;
  8      that any witnesses in the foregoing proceedings,
  9      prior to testifying, were administered an oath; that
 10      a record of the proceedings was made by me using
 11      machine shorthand which was thereafter transcribed
 12      under my direction; that the foregoing transcript is a
 13      true record of the testimony given.
 14                   Further, that if the foregoing pertains to the
 15      original transcript of a deposition in a Federal Case,
 16      before completion of the proceedings, review of the
 17      transcript [] was [] was not requested.
 18                   I further certify I am neither financially
 19      interested in the action nor a relative or employee of
 20      any attorney or any of the parties.
 21                   IN WITNESS WHEREOF, I have this date subscribed
 22      my name.
 23      Dated:      June 4, 2017
 24                                       <%signature%>
 25                            BARBARA A. BAKER, RPR, CSR No. 13033

                                    Veritext Legal Solutions
      800-567-8658                                                  973-410-4040
                               EXHIBIT 5 - PAGE 121
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1120 Page 120 of
                                     127




            EXHIBIT 6


                               EXHIBIT 6 - PAGE 122
 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1121 Page 121 of
                                      127




From: Ridge, Christina
Sent: Saturday, May 23, 2015 10:12 AM
To: Hueneberg, Jessica <jessica.hueneberg @twcable.com>
Cc: Ridge, Christina <christina.ridge @twcable.com>
Subject: FW: Agent Status - Jessica Hueneberg - Personal /Break

Is   everything ok Jessica?

Kr>JZS ;..     c,ars,

Cnrtstwo Rídge
S:.pEr,
    isor,,      custc'vv ev care
Tues -   SCt, yitvA. - 4?vA.
CELL   250 "5: .207,5

'Time Warner Cable.
From: Kingsbury, Kelly
Sent: Saturday, May 23, 2015       9:52 AM
To: Ridge, Christina
Cc: sdg.opsdesk; Almirol, Eric; Manasir, Isoud
Subject: Agent Status - Jessica Hueneberg - Personal /Break

Agent sat in Personal for 15 minutes, immediately followed by break. Was earlier in Outbound Aux, but not on an
outbound call, for approximately 15 minutes.




                                                           i
             CONFIDENTIAL                                                                       TWC000172
                                              EXHIBIT 6 - PAGE 123
 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1122 Page 122 of
                                      127
  -Empltiÿee                                                             Timeline Segments
   Name:            lHtiénébérg, Jessica                                 Previous:   Unsched.                 17c0o   os/22 -8:00 05/23
   EropID:              208969                                           Current     Iwork                    :00 05/2340:00 05/23'.
   Emp,    Gróup:'Spr:_RidgeChrlstiri?.;:                                Next        $reakl                   110:00 05/23-10:15 05/23

                                                                         Schedule Entries
   ID.              1873596                                              Derived Shifts:

  Instance'         I
                        PACIFIC                                          18:00 05/23 - 17:00 05/23 (05/23/15)
  Group                                                                  Segments:
  P6si on:          No Data                                               Code       Start              Sto                   Nominal D.
   -.ACD   State                                                          SCA C...   8:00 05/23         17:00 05/23           05/23/15
   Current:                          AUX1                 05'16           SHIFT      8:00 05/23         17:00 05/23           05/23/15
   Previous:
                                                                          Breakl     10:00 05/23        10:15 05/23           05/23/15
                                     AUX9                 15:37
                                                                          Lunch      12:30 05/23        13:30 05/23           05/23/15
   Status                                                                Breakl      15:15 05/23        15:30 05/23           05/23/15
   Activity Alarm                I   Break

  Schedule Alarm:            .       SOU.    ...   I
                                                          :20 :53

   Last Sign Tn:                 15/23             l   08 :44:49
   Lastsign Out                  15/23             1   09 :29:31




Respectfully,

James Kingsbury Resource Management Specialist Time Warner Cable
                         I
                                                                     I



San Diego Mon -Tue & Thur -Sat 7AM -4PM, Sun /Wed Off
               l




This E -mail and any of its attachments may contain Time Warner Cable proprietary information. which is privileged, confidential, or subject to copyright belonging
to Time Warner Cable. This E -mail is intended solely for the use of the individual or entity to which it is addressed. If you are not the intended recipient of this E-
mail, you are hereby notified that any dissemination, distribution. copying, or action taken in relation to the contents of and attachments to this E -mail is strictly
prohibited and may be unlawful. If you have received this E -mail in error, please notify the sender immediately and permanently delete the original and any copy of
this E-mail and any printout.




                                                                                     2

           CONFIDENTIAL                                                                                                                    TWC000173
                                                                    EXHIBIT 6 - PAGE 124
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1123 Page 123 of
                                     127




            EXHIBIT 7


                               EXHIBIT 7 - PAGE 125
 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1124 Page 124 of
                                      127




From: Hueneberg, Jessica
Sent: Thursday, April 16, 2015 1:00 PM
To: Ridge, Christina <christina.ridge @twcable.com>
Subject: RE: Schedule Adherence

Sorry.   I   had thought my lunch was at 12 since   I   started this shift

Thank You,
Jessica Hueneberg
Customer Care Agent F7A



From: Ridge, Christina
Sent: Thursday, April 16, 2015 12:37    PM
To: Hueneberg, Jessica
Cc. Ridge, Christina
Subject: Schedule Adherence

Greetings Jessica,

Please be sure to follow your schedule as posted in ewfm as closely as possible as goal is 89 %.




                                                                   1

         CONFIDENTIAL                                                                              TWC000200
                                                EXHIBIT 7 - PAGE 126
 Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1125 Page 125 of
                                      127
    r   Em p bye   e------------                                  -E ; -Tfinellne Segnïérits
      Name:           ?HUeneberg,]esséw                                            Previous:       14NÖik
                                                -.                                                                   10,15   òä/1612   30 04%16
      Emp., I0:       'E208§69                                                                                                                                       Li
                                                                                   Current:
                                                                                                                  - 4350-04/16-15
                                                                                                                    42 30 04/16-1350 04/16
                                                                               ?
                                                                                                   riLUNCH

     Emp:Group        ;Spr:WdgeChdsttna                                            NéiG:           iYJtiik                           04/16
                                                                                                                                       15



                                                                                                                                                                n,
                                                                                                                                                  'J            n
                                                                                                                                                                r"
                                                                                                                                                                a
     t'asrTfón       R7o,0áta                                                      Code        }   Start          Stop            f Nominal D .    f ,          r
                                                         -
                                                                       i
      ACt)State                                                            i       SCAL C:.,       8:08 04/16     17 00 04/16      04(I6/15
                                                                                                                                                                a
     Current               I   AUX2                          3202      ;
                                                                       {
                                                                                                                                                           a
                                                                                                                                                                n
                                                                                                                                                           ;,r
                                                     É


     ?reWous'             1AI1X6                     r       01   3s               Breaks          10:00 04/16    1055 04116       04/16/15
                                                                                                                                                                t
                                                                       ,           lunch           12:30 04/16    13 30   04/16    04/16/15                     X

                      ,-iLunch,V                             32:02...
                                                                                   Break2          15 :15 04/16   15 30 04/16      04/16/15                °a
     ActrvrtÿAlarm:                                                                                                                                             r
     Schedule Afarm:      i'50U       LL                     33:37
                                                                   i.                                                                                  '       n
                                                                                                                                                               m
     Last Sign In:       _0/16             ..
                                                                                                                                                               o
   Last Sign Out:        ..:4/16                     r--12q01:49                                                                                               ir
                                                                                                                                                               r
                                                                                                                                                       1
                                                                                                                                                               r
                                                                                                                                                               s



'<ladest -Regards,

clhrLsti4441 raídge
superisor, Customer care
rues - sat, yaw. - +mw+

cell: 852.652.2025

''Time Warner Cable-


This E -niait and any of its attachments may contain Time Warner Cable proprietary information. which is privileged.
                                                                                                                          confidential, or subject to copyright belonging
to Time Warner Cable. This E -mail is intended solely for the use of the individual or entity to which it is
                                                                                                             addressed. If you are not the intended recipient of this E-
mail, you are hereby notified that any dissemination, distribution. copying, or action taken in relation to the contents of and
                                                                                                                                 attachments to this E -mail is strictly
prohibited and may be unlawful. If you have received this E-mail in error, please notify the sender immediately and permanently delete
                                                                                                                                              the original and any copy of
this E -mail and any printout.




                                                                                                    2

         CONFIDENTIAL                                                                                                                              TWC000201
                                                                           EXHIBIT 7 - PAGE 127
Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1126 Page 126 of
                                     127




            EXHIBIT 8


                               EXHIBIT 8 - PAGE 128
         Case 3:17-cv-01513-DMS-AGS Document 60-4 Filed 07/26/19 PageID.1127 Page 127 of
 TWC Administration LLC                          127 AMB -San Diego Hourly Bi Weekly
                                          Pay Group:                                 Business Unit: DB73A
 60 Columbus Circle                                                                      Pay Begin Date:    09/122014                                    Advice #:       000000020732603
 Ncw York, NY 10023                                                                      Pay End Date:      09/25/2014                                   Advice Date:    10/022014

 Jessica J Hueneberg                                      Employee ID: 1200 16                                                 TAX DATA:            Federal      CA State
 10540 La Morada Dr                                       Department: 002 -Customer Service                                    Marital Status:      Married      Married
 San Diego, CA 92124 -1014                                Location:    10450 Pacific Center Ct                                 Allowances:          0            0
                                                          Pay Rate:    $12.000000 Hourly                                       Addl. Pct.:
                                                                                                                               Addl. Amt.:

                                   HOURS AND EARNINGS                                                                                               TAXES
                                                            Current   -------- -   -   - - --              YTD
Description                                      Rate       Hours          Earnings                Hours          Earnings     Desujption                       Current                  YTD
Reg -Hrly                                     12.000000      80.00          960.00                                             Fed Withholdng                      57.12
Ot -Hrly                                      18.000000       4.00           72.00                                             Fed MEDIEE                             12.99
Life Imp                                                                       0.92                                            Fed OASDI/EE                           55.57
Meal Pnity                                    18.000000        1.00            18.00                                           CA Withholdng                          10.00
Sick -Hrly                                                                         0.00                                        CA SDI FIDI                             8.97
Hol -Hrly                                                                          0.00
Grs Up Tax                                                                         0.00
LveWO -Hrly                                                                        0.00
Comm Supp                                                                          0.00
Emp Acct                                                                           0.00




Total:                                                       85.00         1,050.00                                            Total:                                144.65
            BEFORE -TAX DEDUCTIONS                                       AFTER -TAX DEDUCTIONS                                                  OTHER BENEFITS
Description                 Current               YTD     Description                                 Current            YTD   Description                            Current           YTD
Dental Before -Tax                   0.85                 Dependent Life After -Tax                       0.48
FSA Health Care                     45.46                 Optional Emp Life After -Tax                     1.38
Medical Before -Tax                104.45                 Opt Spouse Life After -Tax                       2.31
Vision Before -Tax                   3.93




Total:                             154.69                 Total:                                           4.17                *   Taxable
                             TOTAL GROSS            FED TAXABLE GROSS                                  TOTAL TAXES             TOTAL DEDUCTIONS                                    NET PAY
Current:                           1,050.00                             896.23                                     144.65                           158.86                            746.49
YTD:
                                                                                                                                             NET PAY DISTRIBUTION
                                                                                                                                             Advice 11000000020732603                  746.49

                                                                                                                                         Total:                                        746.49




TWC Administration LLC                                                                                     Date                                                      Advice No.
60 Columbus Circle                                                                                         10/02/2014                                                20732603
New York, NY 10023




Deposit Amount:        $746.49                                                                                      DIRECT DEPOSIT DISTRIBUTION
                                                                                                                    Account Type             Account Number                   Deposit Amount
                                                                                                                    Checking                 xxxxxx5496                                746.49


To The
Account(s) Of
                       Acct: 1806 -31 -150- 0000 -S1130 HOME
                       JESSICA J HUENEBERG
                       10540 La Morada Dr
                       San Diego, CA 92124 -1014                                                                    Total:                                                             746.49


                                                                     NON -NEGOTI
                                                                         EXHIBIT 8 - PAGE 129
